Exhibit 10.1

 

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Omissions are designated as [***].

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

by and among

 

SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation

 

as Borrower,

 

SAVVIS, INC.

(f/k/a SAVVIS COMMUNICATIONS CORPORATION), a Delaware corporation

 

as a Guarantor,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

WELLS FARGO FOOTHILL, INC.

 

as the Arranger and Administrative Agent

 

Dated as of June 10, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.

   DEFINITIONS AND CONSTRUCTION    1

1.1.

   Definitions    1

1.2.

   Accounting Terms    1

1.3.

   Code    1

1.4.

   Construction    1

1.5.

   Schedules and Exhibits    2

2.

   LOAN AND TERMS OF PAYMENT    2

2.1.

   Revolver Advances    2

2.2.

   [Intentionally Omitted]    3

2.3.

   Borrowing Procedures and Settlements    3

2.4.

   Payments    10

2.5.

   Overadvances    13

2.6.

   Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations   
14

2.7.

   Cash Management    15

2.8.

   Crediting Payments; Clearance Charge    17

2.9.

   Designated Account    17

2.10.

   Maintenance of Loan Account; Statements of Obligations    17

2.11.

   Fees    17

2.12.

   Letters of Credit    18

2.13.

   LIBOR Option    21

2.14.

   Capital Requirements    23

2.15.

   Registered Notes    23

3.

   CONDITIONS; TERM OF AGREEMENT    24

3.1.

   Conditions Precedent to the Initial Extension of Credit    24

3.2.

   Conditions Precedent to all Extensions of Credit    24

3.3.

   Term    24

3.4.

   Effect of Termination    24

3.5.

   Early Termination by Borrower    25

4.

   REPRESENTATIONS AND WARRANTIES    25

4.1.

   No Encumbrances    25

4.2.

   [Intentionally Omitted]    26

 

-i-



--------------------------------------------------------------------------------

4.3.

   Equipment    26

4.4.

   Location of Inventory and Equipment    26

4.5.

   [Intentionally Omitted]    26

4.6.

   State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims    26

4.7.

   Due Organization and Qualification; Subsidiaries    26

4.8.

   Due Authorization; No Conflict    27

4.9.

   Litigation    28

4.10.

   No Material Adverse Change    29

4.11.

   Fraudulent Transfer    29

4.12.

   Employee Benefits    29

4.13.

   Environmental Condition    29

4.14.

   Intellectual Property    29

4.15.

   Leases    31

4.16.

   Deposit Accounts and Securities Accounts    31

4.17.

   Complete Disclosure    31

4.18.

   Indebtedness    32

5.

   AFFIRMATIVE COVENANTS    32

5.1.

   Accounting System    32

5.2.

   Collateral Reporting    32

5.3.

   Financial Statements, Reports, Certificates    32

5.4.

   Customer Contracts    32

5.5.

   Inspection    33

5.6.

   Maintenance of Properties    33

5.7.

   Taxes    33

5.8.

   Insurance    33

5.9.

   Location of Inventory and Equipment    34

5.10.

   Compliance with Laws    35

5.11.

   Leases    35

5.12.

   Existences    35

5.13.

   Environmental    35

5.14.

   Disclosure Updates    36

5.15.

   Control Agreements    36

 

-ii-



--------------------------------------------------------------------------------

5.16.

   Formation of Subsidiaries    36

5.17.

   Copyrights    37

6.

   NEGATIVE COVENANTS    37

6.1.

   Indebtedness    37

6.2.

   Liens    39

6.3.

   Restrictions on Fundamental Changes    40

6.4.

   Disposal of Assets    40

6.5.

   Change Name    40

6.6.

   Nature of Business    40

6.7.

   Prepayments and Amendments    40

6.8.

   Change of Control    41

6.9.

   Consignments    41

6.10.

   Distributions    41

6.11.

   Accounting Methods    42

6.12.

   Investments    42

6.13.

   Transactions with Affiliates    43

6.14.

   Use of Proceeds    43

6.15.

   Inventory and Equipment with Bailees    43

6.16.

   Financial Covenants    44

6.17.

   Business Activities    45

7.

   EVENTS OF DEFAULT    45

8.

   THE LENDER GROUP’S RIGHTS AND REMEDIES    47

8.1.

   Rights and Remedies    47

8.2.

   Remedies Cumulative    48

9.

   TAXES AND EXPENSES    48

10.

   WAIVERS; INDEMNIFICATION    48

10.1.

   Demand; Protest; etc.    48

10.2.

   The Lender Group's Liability for Borrower Collateral    48

10.3.

   Indemnification    49

11.

   NOTICES    50

12.

   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER    50

13.

   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS    51

13.1.

   Assignments and Participations    51

13.2.

   Successors    55

 

-iii-



--------------------------------------------------------------------------------

14.

   AMENDMENTS; WAIVERS    55

14.1.

   Amendments and Waivers    55

14.2.

   Replacement of Holdout Lender    56

14.3.

   No Waivers; Cumulative Remedies    57

15.

   AGENT; THE LENDER GROUP    57

15.1.

   Appointment and Authorization of Agent    57

15.2.

   Delegation of Duties    58

15.3.

   Liability of Agent    58

15.4.

   Reliance by Agent    58

15.5.

   Notice of Default or Event of Default    59

15.6.

   Credit Decision    59

15.7.

   Costs and Expenses; Indemnification    60

15.8.

   Agent in Individual Capacity    60

15.9.

   Successor Agent    61

15.10.

   Lender in Individual Capacity    61

15.11.

   Withholding Taxes    62

15.12.

   Collateral Matters    64

15.13.

   Restrictions on Actions by Lenders; Sharing of Payments    65

15.14.

   Agency for Perfection    65

15.15.

   Payments by Agent to the Lenders    65

15.16.

   Concerning the Collateral and Related Loan Documents    66

15.17.

   Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information    66

15.18.

   Several Obligations; No Liability    67

15.19.

   Bank Product Providers    67

15.20.

   Proofs of Claim    67

15.21.

   Microsoft Consent    67

16.

   GENERAL PROVISIONS    68

16.1.

   Effectiveness    68

16.2.

   Section Headings    68

16.3.

   Interpretation    68

16.4.

   Severability of Provisions    68

 

-iv-



--------------------------------------------------------------------------------

16.5.

   Counterparts; Electronic Execution    68

16.6.

   Revival and Reinstatement of Obligations    68

16.7.

   Confidentiality    68

16.8.

   Integration    69

 

-v-



--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit B-1    Form of
Borrowing Base Certificate Exhibit C-1    Form of Compliance Certificate Exhibit
F-1    Form of First Out Note Exhibit L-1    Form of Last Out Note Exhibit L-2
   Form of LIBOR Notice Schedule A-1    Agent’s Account Schedule A-2   
Authorized Persons Schedule C-1    Commitments Schedule D-1    Designated
Account Schedule F-1    Foreign Cash Equivalent Jurisdictions Schedule O-1   
Oak Hill’s Account Schedule P-1    Permitted Liens Schedule 1.1    Definitions
Schedule 2.7(a)    Cash Management Banks Schedule 3.1(a)    Conditions Precedent
Schedule 3.1(b)    Conditions Subsequent Schedule 4.4    Locations of Inventory,
Equipment and Account Records Schedule 4.6(a)    Jurisdictions of Organization
Schedule 4.6(b)    Chief Executive Offices Schedule 4.6(c)    Organizational
Identification Numbers Schedule 4.7(b)    Holdings’ Subscriptions, Options,
Warrants, Calls Schedule 4.7(c)    Capitalization of Borrower’s Subsidiaries
Schedule 4.13    Environmental Matters Schedule 4.14(a)    Patents, Trademarks
and Copyrights Schedule 4.14(c)    Ownership Schedule 4.16    Deposit Accounts
and Securities Accounts Schedule 4.18    Permitted Indebtedness Schedule 5.2   
Collateral Reporting Schedule 5.3    Financial Statements, Reports, Certificates

 

-vi-



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of June 10, 2005 by
and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), SAVVIS COMMUNICATIONS
CORPORATION, a Missouri corporation (“Borrower”), and SAVVIS, INC. (f/k/a SAVVIS
Communications Corporation), a Delaware corporation and sole owner of all of the
Stock of Borrower (“Holdings”). Oak Hill (as hereinafter defined) and WFF (as
hereinafter defined) have executed four Assignments and Acceptances each dated
as of the date hereof (collectively, the “Oak Hill Assignment and Acceptance”)
pursuant to which Oak Hill has agreed to purchase on June 13, 2005 from WFF the
entire Last Out Revolver Commitment (as hereinafter defined) and all of the then
outstanding Last Out Advances (as hereinafter defined) and thereby become the
sole Last Out Lender.

 

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1. Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

 

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Holdings, Borrower and their
respective Subsidiaries on a consolidated basis unless the context clearly
requires otherwise.

 

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 shall govern.

 

1.4. Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall

 



--------------------------------------------------------------------------------

include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). Any reference herein
to the satisfaction or repayment in full of the Obligations shall mean the
repayment in full in cash (or cash collateralization in accordance with the
terms hereof) of all Obligations other than contingent indemnification
Obligations unasserted and other than any Bank Product Obligations that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
and are not required to be repaid or cash collateralized pursuant to the
provisions of this Agreement. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in the other Loan Documents shall be satisfied by
the transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

 

1.5. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOAN AND TERMS OF PAYMENT.

 

2.1. Revolver Advances.

 

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”) to Borrower in
Dollars in an amount at any one time outstanding not to exceed such Lender’s Pro
Rata Share of an amount equal to the lesser of (i) the Maximum Revolver Amount
less the Letter of Credit Usage less the aggregate amount of reserves, if any,
established by Agent under Section 2.1(b) against the Maximum Revolver Amount,
or (ii) the Borrowing Base less the Letter of Credit Usage. Advances made by or
on behalf of a First Out Lender shall be First Out Advances and Advances made by
or on behalf of a Last Out Lender shall be Last Out Advances.

 

(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Maximum Revolver Amount and/or Borrowing Base (provided
however the reserves described in the following clauses (C), (D) and (E) may
only be applied against the Borrowing Base and not against the Maximum Revolver
Amount), including reserves (i) with respect to (A) sums that Holdings, Borrower
or any of their respective Subsidiaries is required to pay by any Section of
this Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay when due, (B) amounts owing by Holdings,
Borrower or any of their respective Subsidiaries to any Person to the extent
secured by a Lien (other than a Permitted Lien) on, or trust over, any of the
Collateral, which Lien or trust, in the Permitted Discretion of Agent likely
would have a priority superior to the Agent’s Liens (such as Liens or trusts in
favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such

 

-2-



--------------------------------------------------------------------------------

item of the Collateral, (C) the results of Recurring Revenue appraisals (using a
methodology consistent with the methodology used by the Agent with respect to
credit facilities agented by Agent that appraise Recurring Revenue) to the
extent the net orderly liquidation value of such appraisals does not exceed the
sum of the Maximum Revolver Amount, (D) any change in the manner in which
Borrower recognizes revenue or any change by Borrower in its billing practices
and (E) any potential offsets or disputes with customers or other matters which
Agent, in its Permitted Discretion, determines could reasonably be expected to
impair collections by Borrower of Recurring Revenues and (ii) after the
occurrence and during the continuance of an Event of Default, with respect to
such other matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate. The amount of any reserve established by Agent shall bear a
reasonable relationship to the events which is the basis for such reserve.

 

(c) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.

 

2.2. [Intentionally Omitted.]

 

2.3. Borrowing Procedures and Settlements.

 

(a) Procedure for Borrowing. Except as otherwise provided in this Section 2.3,
each Borrowing shall be made by an irrevocable written request by an Authorized
Person delivered to Agent. Unless Swing Lender is not obligated to make a Swing
Loan pursuant to Section 2.3(b) below, such notice must be received by Agent no
later than 10:00 a.m. (California time) on the Business Day that is the
requested Funding Date specifying (i) the amount of such Borrowing, and (ii) the
requested Funding Date, which shall be a Business Day; provided, however, that
if Swing Lender is not obligated to make a Swing Loan as to a requested
Borrowing, such notice must be received by Agent no later than 10:00 a.m.
(California time) on the Business Day prior to the date that is the requested
Funding Date. At Agent’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Agent telephonic notice of such
request by the required time. In such circumstances, Borrower agrees that any
such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

 

(b) Making of Swing Loans. In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date plus the amount of the requested Advance does not exceed $8,500,000, or
(ii) Swing Lender, in its sole discretion, shall agree to make a Swing Loan
notwithstanding the foregoing limitation, Swing Lender, as a Lender, shall make
an Advance in the amount of such Borrowing (any such Advance made solely by
Swing Lender as a Lender pursuant to this Section 2.3(b) being referred to as a
“Swing Loan” and such Advances being referred to collectively as “Swing Loans”)
available to Borrower on the Funding Date applicable thereto by transferring
immediately available funds to Borrower’s Designated Account. No Protective
General Advance or Protective Last Out Advance shall be a Swing Loan. Each Swing
Loan shall be deemed to be an Advance hereunder and shall be subject to all the
terms and conditions applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender as a

 

-3-



--------------------------------------------------------------------------------

Lender solely for its own account. Subject to the provisions of Section
2.3(d)(ii), Swing Lender as a Lender shall not make and shall not be obligated
to make any Swing Loan if Swing Lender has actual knowledge that (i) one or more
of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing, or (ii)
the requested Borrowing would exceed the Availability on such Funding Date.
Swing Lender as a Lender shall not otherwise be required to determine whether
the applicable conditions precedent set forth in Section 3 have been satisfied
on the Funding Date applicable thereto prior to making any Swing Loan. The Swing
Loans shall be secured by the Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Advances that are
Base Rate Loans.

 

(c) Making of Loans.

 

(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to Borrower’s Designated Account; provided, however, that,
subject to the provisions of Section 2.3(d)(ii), Agent shall not request any
Lender to make, and no Lender shall have the obligation to make, any Advance if
Agent shall have actual knowledge that (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date. It being understood that this Section 2.3(c) does not apply
to Protective General Advances or Protective Last Out Advances.

 

(ii) Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrower the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If and to the extent any Lender shall not have made its
full amount available to Agent in immediately available funds and Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error. If such
amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent

 

-4-



--------------------------------------------------------------------------------

for Agent’s account, together with interest thereon for each day elapsed since
the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing. The failure of
any Lender to make any Advance on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make an Advance on such Funding Date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on any Funding Date.

 

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall, in
accordance with Section 2.4(b), transfer any such payments to each other
non-Defaulting Lender member of the Lender Group ratably in accordance with
their Commitments (but only to the extent that such Defaulting Lender’s Advance
was funded by the other members of the Lender Group) or, if so directed by
Borrower and if no Default or Event of Default had occurred and is continuing
(and to the extent such Defaulting Lender’s Advance was not funded by the Lender
Group), retain same to be re-advanced to Borrower as if such Defaulting Lender
had made Advances to Borrower. Subject to the foregoing, Agent may hold and, in
its Permitted Discretion, re-lend to Borrower for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a “Lender”, a “First Out Lender” or a “Last Out
Lender” and such Lender’s Commitment, First Out Revolver Commitment and Last Out
Revolver Commitment shall be deemed to be zero. This Section shall remain
effective with respect to such Lender until (x) the Obligations under this
Agreement shall have been declared or shall have become immediately due and
payable, (y) the non-Defaulting Lenders, Agent, and Borrower shall have waived
such Defaulting Lender’s default in writing, or (z) the Defaulting Lender makes
its Pro Rata Share of the applicable Advance and pays to Agent all amounts owing
by Defaulting Lender in respect thereof. The operation of this Section shall not
be construed to increase or otherwise affect the Commitment, Revolver
Commitment, the First Out Revolver Commitment or the Last Out Revolver
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by Borrower of its duties and
obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrower at its option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment, Revolver Commitment, the First Out
Revolver Commitment and the Last Out Revolver Commitment of such Defaulting
Lender, such substitute Lender to be acceptable to Agent. In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being repaid its share of the outstanding
Obligations (other than Bank Product Obligations, but including an assumption of
its Pro Rata Share of the Risk Participation Liability) without any premium or
penalty of any kind whatsoever; provided, however, that any such assumption of
the Commitment, Revolver Commitment, the First Out Revolver Commitment and the
Last Out Revolver Commitment of such Defaulting Lender shall not be deemed to
constitute a waiver of

 

-5-



--------------------------------------------------------------------------------

any of the Lender Groups’ or Borrower’s rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.

 

(d) Protective General Advances and Optional Overadvances.

 

(i) Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, (A) after the occurrence and during the continuance of
a Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied, to
make Advances to Borrower on behalf of the Lenders that Agent, in its Permitted
Discretion deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (3) to pay any
other amount chargeable to Borrower pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 9 (any of the Advances described in this sentence shall be referred to
as “Protective General Advances”); provided, however, that, without duplication,
the aggregate outstanding principal balance of Protective General Advances (it
being understood that the aggregate outstanding principal balance of Protective
Last Out Advances is not included in the outstanding principal balance of
Protective General Advances) plus Overadvances made pursuant to clause (ii)
below shall not exceed $8,500,000 at any time. To the extent practicable (and
absent Exigent Circumstances) Agent shall notify Oak Hill Representative one
Business Day prior to making any Protective General Advance and afford the Oak
Hill Entities (but not any other Lender) the opportunity to participate in such
General Protective Advance in accordance with each Oak Hill Entity’s Pro Rata
Share (calculated in accordance with clause (c) of the definition of Pro Rata
Share); provided, however, that this sentence and each of the Oak Hill Entities’
rights to so participate in any such Protective General Advance shall only apply
during periods in which the Oak Hill Entities collectively have a Last Out Pro
Rata Share of not less than 60%. In order to so participate in such Protective
General Advance, Oak Hill Representative must notify Agent of the applicable Oak
Hill Entities’ election to so participate not later than 10:00 a.m. (California
time) on the date that such Protective General Advance is to be made, and each
such Oak Hill Entity must remit to Agent’s Account in immediately available
funds its portion of such Protective General Advance not later than 10:00 a.m.
(California time) on the second Business Day after the date that such Protective
General Advance was made (the portion of any Protective General Advance made by
any Oak Hill Entity in accordance with this sentence shall be referred to as
“Protective General Advance Oak Hill Share”) .

 

In the event that Agent elects not to make a Protective General Advance, the Oak
Hill Entities (but not any other Lender), upon one Business Day’s prior written
notice by Oak Hill Representative to Agent, may in their sole discretion make
(and is authorized by Borrower and the Lenders to make) Advances to Borrower
during the periods specified in clauses (A) or (B) above so long as the Oak Hill
Representative in its Permitted Discretion deems such Advances necessary for the
purposes specified in clauses (1), (2) or (3) above (any of the Advances
described in this sentence shall be referred to as “Protective Last Out
Advances”); provided, however, that this sentence and each of the Oak Hill
Entities’ rights to make a Protective Last Out Advance shall only apply during
periods in which the Oak Hill Entities collectively have a Last Out Pro Rata
Share of not less than 60%; provided, further however, the aggregate outstanding
principal balance of Protective Last Out Advances (it being understood

 

-6-



--------------------------------------------------------------------------------

that the aggregate outstanding principal balance of Protective General Advances
is not included in the aggregate outstanding principal balance of Protective
Last Out Advances) shall not exceed $8,500,000 at any time. No First Out Lender
shall be obligated to reimburse any Oak Hill Entity for any Protective Last Out
Advance.

 

(ii) Any contrary provision of this Agreement notwithstanding, the Lenders
hereby authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than $8,500,000, (B) after giving effect
to such Advances, the outstanding Revolver Usage (except for and excluding
amounts charged to the Loan Account for interest, fees, or Lender Group
Expenses) does not exceed the Maximum Revolver Amount and (C) after giving
effect to such Advances, the aggregate outstanding principal balance of
Protective General Advances (it being understood that the aggregate outstanding
principal balance of Protective Last Out Advances is not included in the
outstanding principal balance of Protective General Advances) plus intentional
Overadvances made pursuant to this clause (ii) does not exceed $8,500,000. In
the event Agent obtains actual knowledge that the Revolver Usage exceeds the
amounts permitted by the immediately foregoing sentence, regardless of the
amount of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses and except for Protective General
Advances) unless Agent determines that prior notice would result in imminent
harm to the Collateral or its value), and the Lenders with Revolver Commitments
thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrower intended to reduce, within
a reasonable time, the outstanding principal amount of the Advances to Borrower
to an amount permitted by the immediately preceding sentence. In such
circumstances, if any Lender with a Revolver Commitment objects to the proposed
terms of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders and shall be binding on all Lenders. Each Lender with a
Revolver Commitment shall be obligated to settle with Agent no later than 12:00
p.m. (California time) on the Business Day after receiving notice thereof from
Agent for the amount of such Lender’s Pro Rata Share of any unintentional
Overadvances by Agent reported to such Lender, any intentional Overadvances made
as permitted under this Section 2.3(d)(ii), and any Overadvances resulting from
the charging to the Loan Account of interest, fees, or Lender Group Expenses.

 

(iii) Each Protective General Advance, Protective Last Out Advance and each
Overadvance shall be deemed to be an Advance hereunder, except that no
Protective General Advance, Protective Last Out Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and all payments on (x) the Protective General
Advances shall be payable to Agent solely for its own account, other than on the
Protective General Advance Oak Hill Share shall be payable to the applicable Oak
Hill Entities solely for their own account and (y) the Protective Last Out
Advances shall be payable to the applicable Oak Hill Entities solely for their
own account. The Protective General Advances, the Protective Last Out Advances
and Overadvances shall be repayable on demand, secured by the Agent’s Liens,
constitute Obligations hereunder,

 

-7-



--------------------------------------------------------------------------------

and bear interest at the rate applicable from time to time to Advances that are
Base Rate Loans. The provisions of this Section 2.3(d) are for the exclusive
benefit of Agent, Swing Lender, and the Lenders and are not intended to benefit
Borrower in any way.

 

(e) Settlement re Swing Loans and Protective General Advances. Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Swing Loans and the Protective General Advances (provided that solely for the
purposes of this clause (e) Protective General Advance Oak Hill Share shall not
be considered part of the Protective General Advances; provided further that no
First Out Lender shall be required to settle any amounts with respect to
Protective Last Out Advances or Protective General Advance Oak Hill Share;
provided further that the Oak Hill Entities shall not be required to settle any
Protective General Advance if the amount of Oak Hill Entities’ Pro Rata Share of
such Protective General Advance is less than or equal to the amount of the
Protective General Advance Oak Hill Share, if any, made by the Oak Hill Entities
with respect to such Protective General Advance) shall take place on a periodic
basis in accordance with the following provisions:

 

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans and (2) and for
itself, with respect to the outstanding Protective General Advances by notifying
the Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 2:00 p.m. (California time) on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Swing Loans and Protective General Advances for the period since the prior
Settlement Date. Subject to the terms and conditions contained herein (including
Section 2.3(c)(iii)): (y) if a Lender’s balance of the Swing Loans and
Protective General Advances exceeds such Lender’s Pro Rata Share of the Swing
Loans and Protective General Advances as of a Settlement Date, then Agent shall,
by no later than 12:00 p.m. (California time) on the Settlement Date, transfer
in immediately available funds to a Deposit Account of such Lender (as such
Lender may designate), an amount such that each such Lender shall, upon receipt
of such amount, have as of the Settlement Date, its Pro Rata Share of the Swing
Loans and Protective General Advances, and (z) if a Lender’s balance of the
Swing Loans and Protective General Advances is less than such Lender’s Pro Rata
Share of the Swing Loans and Protective General Advances as of a Settlement
Date, such Lender shall no later than 12:00 p.m. (California time) on the
Settlement Date transfer in immediately available funds to the Agent’s Account,
an amount such that each such Lender shall, upon transfer of such amount, have
as of the Settlement Date, its Pro Rata Share of the Swing Loans and Protective
General Advances. Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Protective General Advances and, together with the
portion of such Swing Loans or Protective General Advances representing Swing
Lender’s Pro Rata Share thereof, shall constitute Advances of such Lenders. If
any such amount is not made available to Agent by any Lender on the Settlement
Date applicable thereto to the extent required by the terms hereof, Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

 

-8-



--------------------------------------------------------------------------------

(ii) In determining whether a Lender’s balance of the Swing Loans and Protective
General Advances is less than, equal to, or greater than such Lender’s Pro Rata
Share of the Swing Loans and Protective General Advances as of a Settlement
Date, Agent shall, as part of the relevant Settlement, apply to such balance, in
accordance with Section 2.4(b), the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrower and allocable to the Lenders hereunder, and proceeds of Collateral. To
the extent that a net amount is owed to any such Lender after such application,
such net amount shall be distributed by Agent to that Lender as part of such
next Settlement.

 

(iii) During the period between Settlement Dates, Swing Lender with respect to
Swing Loans and Agent with respect to Protective General Advances shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender or Agent, as
applicable.

 

(f) Settlement re Protective General Advance Oak Hill Share and Protective Last
Out Advance. The Last Out Lenders agree (which agreement shall not be for the
benefit of Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Last Out Lenders as
to the Protective General Advances Oak Hill Share and Protective Last Out
Advances (provided that no First Out Lender shall be required to settle any
amounts with respect to Protective Last Out Advances or Protective General
Advance Oak Hill Share) shall take place on a periodic basis in accordance with
the following provisions: Oak Hill Representative shall request settlement
(“Last Out Settlement”) with the Last Out Lenders on a weekly basis, or on a
more frequent basis if so determined by Oak Hill Representative for the
applicable Oak Hill Entities, with respect to the outstanding Protective General
Advances Oak Hill Share and Protective Last Out Advances by notifying the Last
Out Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Last Out Settlement, no later than 2:00 p.m. (California time) on
the Business Day immediately prior to the date of such requested Last Out
Settlement (the date of such requested Last Out Settlement being the “Last Out
Settlement Date”). Such notice of a Last Out Settlement Date shall include a
summary statement of the amount of outstanding Protective General Advances Oak
Hill Share and Protective Last Out Advances for the period since the prior Last
Out Settlement Date. Subject to the terms and conditions contained herein
(including Section 2.3(c)(iii)): (y) if a Last Out Lender’s balance of the
Protective General Advances Oak Hill Share and Protective Last Out Advances
exceeds such Last Out Lender’s Last Out Pro Rata Share of the Protective General
Advances Oak Hill Share and Protective Last Out Advances as of a Last Out
Settlement Date, then Oak Hill Representative shall, by no later than 12:00 p.m.
(California time) on the Last Out Settlement Date, transfer in immediately
available funds to a Deposit Account of such Last Out Lender (as such Last Out
Lender may designate), an amount such that each such Last Out Lender shall, upon
receipt of such amount, have as of the Last Out Settlement Date, its Last Out
Pro Rata Share of the Protective General Advances Oak Hill Share and Protective
Last Out Advances, and (z) if a Last Out Lender’s balance of the Protective
General Advances Oak Hill Share and Protective Last Out Advances is less than
such Last Out Lender’s Last Out Pro Rata Share of the Protective General
Advances Oak Hill Share and Protective Last Out Advances as of a Last Out
Settlement Date, such Last Out Lender shall no later than 12:00 p.m. (California
time) on the Last Out Settlement Date transfer in immediately available funds to
the Oak Hill’s Account, an amount such that each such Last Out Lender shall,
upon transfer of such amount, have as of the Last Out Settlement Date, its Last
Out Pro Rata

 

-9-



--------------------------------------------------------------------------------

Share of the Protective General Advances Oak Hill Share and Protective Last Out
Advances. Such amounts made available to Oak Hill under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Protective General Advances Oak Hill Share or Protective Last Out
Advances and, together with the portion of such Protective General Advances Oak
Hill Share or Protective Last Out Advances Oak Hill’s Last Out Pro Rata Share
thereof, shall constitute Last Out Advances of such Last Out Lenders. If any
such amount is not made available to Oak Hill by any Last Out Lender on the Last
Out Settlement Date applicable thereto to the extent required by the terms
hereof, Oak Hill shall be entitled to recover for its account such amount on
demand from such Last Out Lender together with interest thereon at the
Defaulting Lender Rate. Oak Hill Representative shall provide Agent with same
day notice of each and every Last Out Settlement. During the period between Last
Out Settlement Dates, the Oak Hill Entities with respect to Protective General
Advances Oak Hill Share and Protective Last Out Advances shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by the Oak Hill Entities.

 

(g) Notation. Agent shall record on its books the principal amount of the
Advances (including without limitation a breakdown of the First Out Advances and
Last Out Advances) owing to each Lender, including the Swing Loans owing to
Swing Lender, Protective General Advances owing to Agent, Protective Last Out
Advances and Protective General Advance Oak Hill Share owing to Oak Hill
Entities, and the interests therein of each Lender, from time to time and such
records shall, absent manifest error, conclusively be presumed to be correct and
accurate.

 

(h) Lender’s Failure to Perform. All Advances (other than Swing Loans,
Protective General Advances and Protective Last Out Advances) shall be made by
the Lenders contemporaneously and in accordance with their Pro Rata Shares. It
is understood that (i) no Lender shall be responsible for any failure by any
other Lender to perform its obligation to make any Advance (or other extension
of credit) hereunder, nor shall any Commitment, Revolver Commitment, First Out
Revolver Commitment or Last Out Revolver Commitment of any Lender be increased
or decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

2.4. Payments.

 

(a) Payments by Borrower.

 

(i) Except as otherwise expressly provided herein, all payments by Borrower
(including repayments of Advances) shall be made in Dollars to Agent’s Account
for the account of the Lender Group and shall be made in immediately available
funds, no later than 11:00 a.m. (California time) on the date specified herein.
Any payment received by Agent later than 11:00 a.m. (California time) shall be
deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

 

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as

 

-10-



--------------------------------------------------------------------------------

and when required, Agent may assume that Borrower has made (or will make) such
payment in full to Agent on such date in immediately available funds and Agent
may (but shall not be so required), in reliance upon such assumption, distribute
to each Lender on such due date an amount equal to the amount then due such
Lender. If and to the extent Borrower does not make such payment in full to
Agent on the date when due, each Lender severally shall repay to Agent on demand
such amount distributed to such Lender, together with interest thereon at the
Defaulting Lender Rate for each day from the date such amount is distributed to
such Lender until the date repaid.

 

(b) Apportionment and Application.

 

(i) Except as otherwise provided with respect to Defaulting Lenders, except as
otherwise provided in the Loan Documents (including agreements between Agent and
individual Lenders and including the Agreement Among Lenders) and except as
otherwise provided below in this Section 2.4(b)(i), aggregate principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account, after giving effect to any
agreements between Agent and individual Lenders) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee relates. Subject to Section 2.4(b)(iii),
all payments shall be remitted to Agent and all such payments, and all proceeds
of Collateral received by Agent, shall be applied, in each case without
duplication, by Agent as follows (provided that so long as no Event of Default
has occurred and is continuing, Agent shall be entitled to apply the proceeds of
Collections to reduce the balance of the Advances outstanding):

 

(A) first, ratably to pay any Lender Group Expenses then due to Agent or any of
the Lenders under the Loan Documents, until paid in full,

 

(B) second, ratably to pay any fees or premiums then due to Agent (for its
separate account, after giving effect to any agreements between Agent and
individual Lenders) or any of the Lenders under the Loan Documents until paid in
full; provided that if an Event of Default has occurred and is continuing, the
priority of payment of any fee or premium payable to any Last Out Lender shall,
unless First Out Required Lenders agree in their sole discretion to forego
deferring such payment, be deferred to item “fourteenth” below,

 

(C) third, to pay interest due in respect of all Protective General Advances
(other than Protective General Advance Oak Hill Share) until paid in full,

 

(D) fourth, to pay the principal of all Protective General Advances (other than
Protective General Advance Oak Hill Share) until paid in full,

 

(E) fifth, ratably to pay interest due in respect of all Protective General
Advance Oak Hill Share until paid in full,

 

(F) sixth, ratably to pay the principal of all Protective General Advance Oak
Hill Share until paid in full,

 

-11-



--------------------------------------------------------------------------------

(G) seventh, ratably to pay interest due in respect of the Advances (other than
Protective General Advances and Protective Last Out Advances) and the Swing
Loans until paid in full; provided that if an Event of Default has occurred and
is continuing, the priority of any payment of interest due to any Last Out
Lender in respect of Last Out Advances (other than Protective General Advances
and Protective Last Out Advances) shall, unless First Out Required Lenders agree
in their sole discretion to forego deferring such payment, be deferred to item
“fifteenth” below,

 

(H) eighth, to pay the principal of all Swing Loans until paid in full,

 

(I) ninth, so long as no Event of Default has occurred and is continuing, and at
Agent’s election (which election Agent agrees will not be made if an Overadvance
would be created thereby), to pay amounts then due and owing by Holdings,
Borrower or any of their respective Subsidiaries in respect of Bank Products
until paid in full,

 

(J) tenth, so long as no Event of Default has occurred and is continuing,
ratably to pay the principal of all Advances (other than Protective General
Advances and Protective Last Out Advances) until paid in full,

 

(K) eleventh, if an Event of Default has occurred and is continuing, ratably (i)
to pay the principal of all Advances (other than Protective General Advances and
Protective Last Out Advances) until paid in full; provided that the priority of
any payment of principal due to a Last Out Lender with respect to the Last Out
Advances shall, unless First Out Required Lenders agree in their sole discretion
to forego deferring such payment, be deferred to item “sixteenth” below, (ii) to
Agent, to be held by Agent, for the ratable benefit of Issuing Lender and those
Lenders having a Revolver Commitment, as cash collateral in an amount up to 105%
of the Letter of Credit Usage until paid in full; provided unless First Out
Required Lenders agree in their sole discretion otherwise, such cash collateral
shall only be for the ratable benefit of Issuing Lender and the First Out
Lenders and the cash collateral shall only be provided in an amount up to 105%
of the portion of the Letter of Credit Usage for which the First Out Lenders are
obligated or for which is owing to the First Out Lenders and (iii) to Agent, to
be held by Agent, for the benefit of the Bank Product Providers, as cash
collateral in an amount up to the amount of the Bank Product Reserve established
prior to the occurrence of, and not in contemplation of, the subject Event of
Default until Holdings’, Borrower’s and their respective Subsidiaries’
obligations in respect of Bank Products have been paid in full or the cash
collateral amount has been exhausted;

 

(L) twelfth, ratably to pay interest due in respect of all Protective Last Out
Advances until paid in full,

 

(M) thirteenth, ratably to pay the principal of all Protective Last Out Advances
until paid in full,

 

(N) fourteenth, ratably to pay any fees or premiums then due to Last Out Lenders
under the Loan Documents until paid in full,

 

-12-



--------------------------------------------------------------------------------

(O) fifteenth, ratably to pay any interest in respect of Last Out Advances then
due to Last Out Lenders under the Loan Documents until paid in full,

 

(P) sixteenth, ratably (i) to pay the principal of all Last Out Advances until
paid in full and (ii) to Agent, to be held by Agent, for the ratable benefit of
Issuing Lender and the Last Out Lenders, as cash collateral in an amount up to
105% of the Letter of Credit Usage for which the Last Out Lenders are obligated
or which is owing to the Last Out Lenders until paid in full,

 

(Q) seventeenth, ratably to pay any other Obligations (including the provision
of amounts to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Agent
in its Permitted Discretion as the amount necessary to secure Holdings’,
Borrower’s and their respective Subsidiaries’ obligations in respect of Bank
Products), and

 

(R) eighteenth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

 

(ii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.3(e).

 

(iii) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.4(b) shall not apply to any payment made by Borrower
to Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

 

(iv) For purposes of Section 2.4(b)(i), “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(v) In the event of a direct conflict between the priority provisions of this
Section 2.4 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this Section
2.4 shall control and govern.

 

2.5. Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrower to the Lender Group pursuant to Section 2.1 or Section 2.12 is
greater than any of the limitations set forth in Section 2.1 or Section 2.12, as
applicable (an “Overadvance”), Borrower immediately shall pay to Agent, in cash,
the amount of such excess, which amount shall be used by Agent to reduce the
Obligations in accordance with the priorities set forth in Section 2.4(b). In
addition, Borrower hereby promises to pay the Obligations (including

 

-13-



--------------------------------------------------------------------------------

principal, interest, fees, costs, and expenses) in Dollars in full as and when
due and payable under the terms of this Agreement and the other Loan Documents.

 

2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.

 

(a) Interest Rates. Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows (i) if the relevant
Obligation is an Advance that is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Margin, and (ii) otherwise, at a per annum
rate equal to the Base Rate plus the Base Rate Margin. Interest on Base Rate
Loans shall be due and payable, in arrears, on the first Business Day of each
month.

 

The foregoing notwithstanding, at no time shall any portion of the Obligations
(other than Bank Product Obligations) bear interest on the Daily Balance thereof
at a per annum rate less than 5.25%. To the extent that interest accrued
hereunder at the rate set forth herein would be less than the foregoing minimum
daily rate, the interest rate chargeable hereunder for such day automatically
shall be deemed increased to the minimum rate.

 

(b) Letter of Credit Fee. Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.12(e)) which shall accrue at
a rate equal to 1.25% per annum of the Daily Balance of the undrawn amount of
all outstanding Letters of Credit. Letter of Credit fees shall be due and
payable, in arrears, on the first Business Day of each month.

 

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default (and at the election of Agent or the Required Lenders),

 

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2 percentage points above the per annum rate otherwise applicable
hereunder, and

 

(ii) the Letter of Credit fee provided for above shall be increased to 2
percentage points above the per annum rate otherwise applicable hereunder.

 

(d) Payment. Except as provided to the contrary in Section 2.11 or Section
2.13(a), interest, Letter of Credit fees, and all other fees payable hereunder
shall be due and payable, in arrears, on the first Business Day of each month at
any time that Obligations or Commitments are outstanding. Agent will invoice
Borrower for Lender Group Expenses and such Lender Group Expenses shall be due
10 days after receipt by Borrower of such invoices; provided that to the extent
an Event of Default is in existence Lender Group Expenses shall be due as and
when incurred. Borrower hereby authorizes Agent, from time to time without prior
notice to Borrower, to charge all interest and fees, all Lender Group Expenses,
all charges, commissions, fees, and costs provided for in Section 2.12(e), all
fees and costs provided for in Section 2.11, and all other payments payable
under any Loan Document (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products up to the amount of

 

-14-



--------------------------------------------------------------------------------

the Bank Product Reserve) to Borrower’s Loan Account if such amounts are not
paid by 11:00 a.m. California time on the date such amounts are due, and such
amounts shall thereafter constitute Advances hereunder and shall accrue interest
at the rate then applicable to Advances hereunder; provided, however, that it
being understood that the payment of all such amounts shall be subject to
Section 2.4(b). Any interest not paid when due shall be compounded by being
charged to Borrower’s Loan Account and shall thereafter constitute Advances
hereunder and shall accrue interest at the rate then applicable to Advances that
are Base Rate Loans hereunder.

 

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

 

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement or under any other Loan
Document, plus any other amounts paid in connection herewith, exceed the highest
rate permissible under any law that a court of competent jurisdiction shall, in
a final determination, deem applicable. Borrower and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and manner of payment stated within it; provided, however,
that, anything contained herein to the contrary notwithstanding, if said rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Agreement, Borrower is
and shall be liable only for the payment of such maximum as allowed by law, and
payment received from Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Obligations to
the extent of such excess.

 

2.7. Cash Management.

 

(a) Holdings and Borrower shall and shall cause each of their respective
Domestic Subsidiaries (to the extent such Subsidiaries have Deposit Accounts) to
(i) establish and maintain cash management services of a type and on terms
satisfactory to Agent at one or more of the banks set forth on Schedule 2.7(a)
(each, a “Cash Management Bank”), and shall request in writing and otherwise
take such reasonable steps to ensure that all of its and its Domestic
Subsidiaries’ Account Debtors forward payment of the amounts owed by them
directly to a Cash Management Account at such Cash Management Bank, and (ii)
deposit or cause to be deposited promptly, and in any event no later than the
first Business Day after the date of receipt thereof, all of their Collections
(including those sent directly by their Account Debtors to Holdings, Borrower or
one of their respective Domestic Subsidiaries) into a bank account subject to a
Control Agreement (a “Cash Management Account”) at one of the Cash Management
Banks.

 

(b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements and Control Agreements with Agent and Holdings, Borrower and their
respective Domestic Subsidiaries (to the extent such Subsidiaries have Deposit
Accounts), each in form and substance acceptable to Agent pertaining to each
Cash Management Account. Each such Cash Management Agreement and Control
Agreement shall provide, among other things, that (i) the Cash Management Bank
will comply with any instructions originated by Agent

 

-15-



--------------------------------------------------------------------------------

directing the disposition of the funds in Cash Management Accounts at such Cash
Management Bank without further consent by Holdings, Borrower or their
respective Subsidiaries, as applicable and (ii) the Cash Management Bank has no
rights of setoff or recoupment or any other claim against the applicable Cash
Management Account other than for payment of its service fees and other charges
directly related to the administration of such Cash Management Account and for
returned checks or other items of payment or such other items approved by Agent.
Each such Cash Management Agreement and Control Agreement shall also provide
that upon the receipt by the applicable Cash Management Bank of Agent’s written
instructions (in each case, a “Sweep Notice”), all amounts in the Cash
Management Accounts at such Cash Management Bank shall be swept into the Agent’s
Account (provided that solely during periods in which no Event of Default has
occurred and is continuing, up to $2,000,000 in the aggregate of funds
maintained in Deposit Accounts of Savvis Federal shall not be subject to such
sweep) and a standing instruction to sweep daily all amounts in such Cash
Management Accounts into the Agent’s Account shall be effective. Notwithstanding
the preceding two sentences, no Sweep Notice shall be provided by the Agent
unless (i) Excess Availability plus Qualified Cash held by a Bank Product
Provider is less than $7,000,000 at any time or (ii) an Event of Default has
occurred and is continuing. There shall be no limit on the number of Sweep
Notices Agent may deliver. No more than three (3) times in any 12 month period,
Borrower may request in writing to terminate the daily sweep into the Agent’s
Account (a “Sweep Termination Request”). Agent shall agree to end the daily
sweep into the Agent’s Account if Borrower has provided sufficient evidence in
the Sweep Termination Request that Excess Availability plus Qualified Cash held
by a Bank Product Provider (i) exceeds $7,000,000 and no Event of Default is in
existence on the date of the Sweep Termination Request and (ii) exceeded
$7,000,000 at all times during the most-recent 30 day period. Nothing herein
shall prevent Agent from delivering additional Sweep Notices subject to the
terms of this Section 2.7(b) after a daily sweep has been terminated after the
delivery of a Sweep Termination Request related to a previous Sweep Notice.

 

(c) So long as no Default or Event of Default has occurred and is continuing,
Borrower may amend Schedule 2.7(a) to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to Agent, and (ii) prior to the
time of the opening of such Cash Management Account, Holdings, Borrower or their
applicable Subsidiary and such prospective Cash Management Bank shall have
executed and delivered to Agent a Cash Management Agreement and Control
Agreement in accordance with clause (b) above. Holdings, Borrower or their
applicable Subsidiary shall close any of its Cash Management Accounts (and
establish replacement cash management accounts in accordance with the foregoing
sentence) promptly and in any event within 30 days of notice from Agent that the
creditworthiness of any Cash Management Bank is no longer acceptable in Agent’s
reasonable judgment, or as promptly as practicable and in any event within 60
days of notice from Agent that the operating performance, funds transfer, or
availability procedures or performance of the Cash Management Bank with respect
to Cash Management Accounts or Agent’s liability under any Cash Management
Agreement with such Cash Management Bank is no longer acceptable in Agent’s
reasonable judgment.

 

(d) The Cash Management Accounts shall be cash collateral accounts subject to
Control Agreements.

 

-16-



--------------------------------------------------------------------------------

2.8. Crediting Payments. The receipt of any payment item by Agent (whether from
transfers to Agent by the Cash Management Banks pursuant to the Cash Management
Agreements or otherwise) shall not be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to the Agent’s Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then Borrower shall be deemed not to have made such payment and
interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into the Agent’s Account on a Business Day on or before 11:00
a.m. (California time). If any payment item is received into the Agent’s Account
on a non-Business Day or after 11:00 a.m. (California time) on a Business Day,
it shall be deemed to have been received by Agent as of the opening of business
on the immediately following Business Day.

 

2.9. Designated Account. Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone Agent reasonably
believes to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance, Protective General
Advance, Protective Last Out Advance or Swing Loan requested by Borrower and
made by Agent or the Lenders hereunder shall be made to the Designated Account;
provided that Agent may direct a Protective General Advance to such Person and
to such account as Agent deems appropriate and Oak Hill Representative may
direct a Protective Last Out Advance to such Person and to such account as Oak
Hill Representative deems appropriate.

 

2.10. Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances (including Protective General
Advances, Protective Last Out Advances, Swing Loans, First Out Advances and Last
Out Advances) made by Agent, Oak Hill, Swing Lender, or the Lenders to Borrower
or for Borrower’s account, the Letters of Credit issued by Issuing Lender for
Borrower’s account, and with all other payment Obligations, when due, hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses in
accordance with Section 2.6(d). In accordance with Section 2.8, the Loan Account
will be credited with all payments received by Agent from Borrower or for
Borrower’s account, including all amounts received in the Agent’s Account from
any Cash Management Bank. Agent shall render statements regarding the Loan
Account to Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrower and the Lender Group unless, within 30 days after receipt thereof by
Borrower, Borrower shall deliver to Agent written objection thereto describing
the error or errors contained in any such statements.

 

2.11. Fees. Borrower shall pay to Agent, as and when due and payable under the
terms of the Fee Letter, the fees set forth in the Fee Letter.

 

-17-



--------------------------------------------------------------------------------

2.12. Letters of Credit.

 

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrower (each, an “L/C”)
or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of Borrower.
Each request for the issuance of a Letter of Credit, or the amendment, renewal,
or extension of any outstanding Letter of Credit, shall be made in writing by an
Authorized Person and delivered to the Issuing Lender and Agent via hand
delivery, telefacsimile, or other electronic method of transmission reasonably
in advance of the requested date of issuance, amendment, renewal, or extension.
Each such request shall be in form and substance satisfactory to the Issuing
Lender in its Permitted Discretion and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the expiration date of such Letter of Credit, (iv)
the name and address of the beneficiary thereof (or the beneficiary of the
Underlying Letter of Credit, as applicable), and (v) such other information
(including, in the case of an amendment, renewal, or extension, identification
of the outstanding Letter of Credit to be so amended, renewed, or extended) as
shall be necessary to prepare, amend, renew, or extend such Letter of Credit. If
requested by the Issuing Lender, Borrower also shall be an applicant under the
application with respect to any Underlying Letter of Credit that is to be the
subject of an L/C Undertaking. The Issuing Lender shall have no obligation to
issue a Letter of Credit if any of the following would result after giving
effect to the issuance of such requested Letter of Credit:

 

(i) the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances, or

 

(ii) the Letter of Credit Usage would exceed $15,000,000, or

 

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Advances.

 

Borrower and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrower
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.
(California time) on the date that such L/C Disbursement is made, if Borrower
shall have received written or telephonic notice of such L/C Disbursement prior
to 10:00 a.m. (California time) on such date, or, if such notice has not been
received by Borrower prior to such time on such date, then not later than 11:00
a.m. (California time) on the Business Day that Borrower receives such notice,
if such notice is received prior to 10:00 a.m. (California time) on the date of
receipt, and, in the absence of such reimbursement, the L/C Disbursement
immediately and automatically shall be deemed to be an Advance hereunder and,
thereafter, shall bear interest at the rate then applicable to Advances that are
Base

 

-18-



--------------------------------------------------------------------------------

Rate Loans under Section 2.6. To the extent an L/C Disbursement is deemed to be
an Advance hereunder, Borrower’s obligation to reimburse such L/C Disbursement
shall be discharged and replaced by the resulting Advance which shall be deemed
to be made by Lenders in accordance with their Pro Rata Shares. Promptly
following receipt by Agent of any payment from Borrower pursuant to this
paragraph, Agent shall distribute such payment to the Issuing Lender or, to the
extent that Lenders have made payments pursuant to Section 2.12(b) to reimburse
the Issuing Lender, then to such Lenders and the Issuing Lender as their
interests may appear.

 

(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrower had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrower on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrower for
any reason. Each Lender with a Revolver Commitment acknowledges and agrees that
its obligation to deliver to Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each L/C Disbursement made by
the Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof. If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender in respect of such Letter of Credit as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

 

(c) Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless from any loss, cost, expense, or liability, and reasonable attorneys
fees incurred by the Lender Group arising out of or in connection with any
Letter of Credit; provided, however, that Borrower shall not be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the Issuing
Lender or any other member of the Lender Group. Borrower agrees to be bound by
the Underlying Issuer’s regulations and interpretations of any Underlying Letter
of Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for Borrower’s account, even though this interpretation may be
different from Borrower’s own, and Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or

 

-19-



--------------------------------------------------------------------------------

mistake, whether of omission or commission, in following Borrower’s instructions
or those contained in the Letter of Credit or any modifications, amendments, or
supplements thereto. Borrower understands that the L/C Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrower against such Underlying Issuer.
Borrower hereby agrees to indemnify, save, defend, and hold the Lender Group
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by the Lender Group under any L/C Undertaking as a
result of the Lender Group’s indemnification of any Underlying Issuer; provided,
however, that Borrower shall not be obligated hereunder to indemnify for any
loss, cost, expense, or liability to the extent that it is caused by the gross
negligence or willful misconduct of the Issuing Lender or any other member of
the Lender Group. Borrower hereby acknowledges and agrees that neither the
Lender Group nor the Issuing Lender shall be responsible for delays, errors, or
omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.

 

(d) Borrower hereby authorizes and directs any Underlying Issuer to deliver to
the Issuing Lender all instruments, documents, and other writings and property
received by such Underlying Issuer pursuant to such Underlying Letter of Credit
and to accept and rely upon the Issuing Lender’s instructions with respect to
all matters arising in connection with such Underlying Letter of Credit and the
related application.

 

(e) Any and all issuance charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and immediately shall be reimbursable by
Borrower to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by Borrower that, as of the Closing Date, the issuance charge imposed
by the prospective Underlying Issuer is .825% per annum times the undrawn amount
of each Underlying Letter of Credit, that such issuance charge may be changed
from time to time, and that the Underlying Issuer also imposes a schedule of
charges for amendments, extensions, drawings, and renewals.

 

(f) If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Underlying
Issuer or the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Federal Reserve Board as
from time to time in effect (and any successor thereto):

 

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

 

(ii) there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is

 

-20-



--------------------------------------------------------------------------------

reduced, notify Borrower, and Borrower shall pay on demand such amounts as Agent
may specify to be necessary to compensate the Lender Group for such additional
cost or reduced receipt, together with interest on such amount from the date of
such demand until payment in full thereof at the rate then applicable to Base
Rate Loans hereunder. The determination by Agent of any amount due pursuant to
this Section, as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

 

2.13. LIBOR Option.

 

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto or if the Interest Period is longer than 3 months, on the last day of
the third month of such Interest Period and on the last day of such Interest
Period, (ii) the occurrence of an Event of Default in consequence of which the
Required Lenders or Agent on behalf thereof have elected to accelerate the
maturity of all or any portion of the Obligations, or (iii) termination of this
Agreement pursuant to the terms hereof. On the last day of each applicable
Interest Period, unless Borrower properly has exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrower no longer shall have the option to request
that Advances bear interest at a rate based upon the LIBOR Rate and Agent shall
have the right to convert the interest rate on all outstanding LIBOR Rate Loans
to the rate then applicable to Base Rate Loans hereunder.

 

(b) LIBOR Election.

 

(i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (California time) on the same day). Promptly upon its receipt of
each such LIBOR Notice, Agent shall provide a copy thereof to each of the
Lenders having a Revolver Commitment.

 

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense incurred by
Agent or any Lender as a result of (a) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the

 

-21-



--------------------------------------------------------------------------------

date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, or expenses, collectively, “Funding Losses”). Funding Losses shall, with
respect to Agent or any Lender, be deemed to equal the amount determined by
Agent or such Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert, or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of
Agent or a Lender delivered to Borrower setting forth any amount or amounts that
Agent or such Lender is entitled to receive pursuant to this Section 2.13 shall
be conclusive absent manifest error.

 

(iii) Borrower shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $1,000,000 and integral multiples of $500,000 in excess thereof.

 

(c) Prepayments. Borrower may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Agent of
proceeds of Holdings’, Borrower’s and their respective Domestic Subsidiaries’
Collections in accordance with Section 2.4(b) or for any other reason, including
early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, Borrower shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with clause (b)(ii)
above.

 

(d) Special Provisions Applicable to LIBOR Rate.

 

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding loans
bearing interest at the LIBOR Rate. In any such event, the affected Lender shall
give Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrower may, by notice to such affected
Lender (y) require such Lender to furnish to Borrower a statement setting forth
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (z) repay the LIBOR Rate Loans with respect to
which such adjustment is made (together with any amounts due under clause
(b)(ii) above).

 

-22-



--------------------------------------------------------------------------------

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Borrower and Agent promptly
shall transmit the notice to each other Lender and (y) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender’s notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrower shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

 

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

 

2.14. Capital Requirements. If, after the date hereof, any Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request, or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Borrower and Agent thereof. Following receipt of such notice,
Borrower agrees to pay such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 90
days after presentation by such Lender of a statement in the amount and setting
forth in reasonable detail such Lender’s calculation thereof and the assumptions
upon which such calculation was based (which statement shall be deemed true and
correct absent manifest error). In determining such amount, such Lender may use
any reasonable averaging and attribution methods.

 

2.15. Notes. The First Out Advances made by each First Out Lender shall be
evidenced by a First Out Note payable to the order of such First Out Lender in
an amount equal to such First Out Lender’s First Out Revolver Commitment. The
Last Out Advances made by each Last Out Lender shall be evidenced by a Last Out
Note payable to the order of such Last Out Lender in an amount equal to such
Last Out Lender’s Last Out Revolver Commitment.

 

-23-



--------------------------------------------------------------------------------

3. CONDITIONS; TERM OF AGREEMENT.

 

3.1. Conditions Precedent to the Initial Extension of Credit/Conditions
Subsequent to the Initial Extension of Credit.

 

(a) The obligation of each Lender to make its initial extension of credit
provided for hereunder, is subject to the fulfillment, to the satisfaction of
Agent and each Lender of each of the conditions precedent set forth on Schedule
3.1(a) (the making of such initial extension of credit by a Lender being
conclusively deemed to be its satisfaction or waiver of the conditions
precedent).

 

(b) The obligation of each Lender to continue to make Advances (or otherwise
extend credit hereunder) is subject to the fulfillment, on or before the date
applicable thereto, of each of the conditions subsequent set forth below on
Schedule 3.1(b) (the failure by Borrower to so perform or cause to be performed
constituting an Event of Default).

 

3.2. Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

 

(a) the representations and warranties contained in this Agreement or in the
other Loan Documents shall be true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date);

 

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

 

(c) no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
Borrower, Agent, any Lender, or any of their Affiliates; and

 

(d) no Material Adverse Change shall have occurred.

 

3.3. Term. This Agreement shall continue in full force and effect for a term
ending on December 9, 2008 (the “Maturity Date”). The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its obligations under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.

 

3.4. Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and including all Bank Product
Obligations) immediately shall become due and payable without notice or demand.
No termination of this Agreement, however, shall relieve or discharge Holdings,
Borrower or any of their respective Subsidiaries of their

 

-24-



--------------------------------------------------------------------------------

duties, Obligations, or covenants hereunder or under any other Loan Document and
the Agent’s Liens in the Collateral shall remain in effect until all Obligations
have been paid in full in cash (which Obligations constituting outstanding
Letters of Credit or Bank Product Obligations may be satisfied (a) with respect
to outstanding Letters of Credit, by either (i) providing cash collateral to be
held by Agent for the benefit of those Lenders with a Revolver Commitment in an
amount equal to 105% of the Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to the Issuing Lender, and (b) with respect to
Bank Product Obligations, by providing cash collateral (in an amount determined
by Agent as sufficient to satisfy the reasonably estimated credit exposure) to
be held by Agent for the benefit of the Bank Product Providers). When this
Agreement has been terminated and all of the Obligations have been paid in full
in accordance with the preceding sentence or in accordance with Section 3.5,
Agent will, at Borrower’s sole expense, execute and deliver any termination
statements, lien releases, mortgage releases, re-assignments of trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
or desirable to release, as of record, the Agent’s Liens and all notices of
security interests and liens previously filed by Agent with respect to the
Obligations.

 

3.5. Early Termination by Borrower. Borrower has the option, at any time upon 30
days prior written notice to Agent, to terminate this Agreement by paying to
Agent, in cash, the Obligations (which Obligations constituting outstanding
Letters of Credit or Bank Product Obligations may be satisfied (a) with respect
to outstanding Letters of Credit, by either (i) providing cash collateral to be
held by Agent for the benefit of those Lenders with a Revolver Commitment in an
amount equal to 105% of the Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to the Issuing Lender, and (b) with respect to
Bank Product Obligations, by providing cash collateral (in an amount determined
by Agent as sufficient to satisfy the reasonably estimated credit exposure) to
be held by Agent for the benefit of the Bank Product Providers), in full, on the
date set forth as the date of termination of this Agreement in such notice. If
Borrower has sent a notice of termination pursuant to the provisions of this
Section, then the Commitments shall terminate on the date set forth as the date
of termination of this Agreement in such notice.

 

4. REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each of
Holdings and Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects, as of the date hereof, and shall be true, correct, and complete, in
all material respects, as of the Closing Date and at and as of the date of the
making of each Advance (or other extension of credit) made thereafter, as though
made on and as of the date of such Advance (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:

 

4.1. No Encumbrances. Holdings, Borrower and each of their respective
Subsidiaries have good and indefeasible title to, or a valid leasehold interest
in, their personal property assets and good and marketable title to, or a valid
leasehold interest in, their Real Property, in each case, free and clear of
Liens except for Permitted Liens.

 

-25-



--------------------------------------------------------------------------------

4.2. [Intentionally Omitted.]

 

4.3. Equipment. Each material item of Equipment of Borrower and its Subsidiaries
is used or held for use in their business and is in good working order, ordinary
wear and tear and damage by casualty excepted.

 

4.4. Location of Inventory, Equipment and Account Records. The Inventory and
Equipment (other than (x) vehicles or Equipment out for repair and (y) Inventory
and Equipment owned by Borrower located outside of the continental United States
so long as the aggregate book value of all such Inventory and Equipment located
outside of the continental United States at any time does not exceed $500,000)
of Holdings, Borrower and their respective Subsidiaries are not stored with a
bailee, warehouseman, or similar party and are located only at, or in-transit
between, the locations identified on Schedule 4.4 (as such Schedule may be
updated pursuant to Section 5.9) or at customer locations in the ordinary course
of business consistent with past practice. Substantially all of the original
Records pertaining to Accounts of Holdings, Borrower and their respective
Subsidiaries are located at the locations identified on Schedule 4.4 for such
purpose with respect to each such Person (as such Schedule may be updated
pursuant to Section 5.9).

 

4.5. [Intentionally omitted.]

 

4.6. State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.

 

(a) The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of Holdings, Borrower and each of their respective
Subsidiaries is set forth on Schedule 4.6(a).

 

(b) The chief executive office of Holdings, Borrower and each of their
respective Domestic Subsidiaries is located at the address indicated on Schedule
4.6(b) (as such Schedule may be updated pursuant to Section 5.9).

 

(c) Holdings’, Borrower’s and each of their respective Domestic Subsidiaries’
organizational identification numbers (or similar registration number), if any,
are identified on Schedule 4.6(c) (as such Schedule may be updated pursuant to
Section 6.5).

 

(d) As of the Closing Date, Holdings, Borrower and their respective Subsidiaries
do not hold any commercial tort claims.

 

4.7. Due Organization and Qualification; Subsidiaries.

 

(a) Holdings, Borrower and their respective Subsidiaries are each duly organized
and existing and in good standing under the laws of the jurisdiction of its
organization and qualified to do business in any state where the failure to be
so qualified reasonably could be expected to result in a Material Adverse
Change.

 

(b) As of Closing Date, other than as described on Schedule 4.7(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Holdings’
capital Stock,

 

-26-



--------------------------------------------------------------------------------

including any right of conversion or exchange under any outstanding security or
other instrument. Holdings is not subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its
capital Stock or any security convertible into or exchangeable for any of its
capital Stock.

 

(c) Set forth on Schedule 4.7(c) (as such Schedule may be updated pursuant to
Section 5.16), is a complete and accurate list of Holdings’ direct and indirect
Subsidiaries (including Borrower), showing: (i) the jurisdiction of their
organization, (ii) the number of shares of each class of common and preferred
Stock authorized for each of such Subsidiaries, and (iii) the number and the
percentage of the outstanding shares, and the owner thereof, of each such class
owned directly or indirectly by Holdings. All of the outstanding capital Stock
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

 

(d) There are no subscriptions, options, warrants, or calls relating to any
shares of Holdings’ Subsidiaries’ capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument. None
of Holdings’ Subsidiaries is subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any shares of Holdings’ or of
Holdings’ Subsidiaries’ capital Stock or any security convertible into or
exchangeable for any such capital Stock.

 

(e) Neither Borrower nor Holdings has any Material Foreign Subsidiaries (i) as
of the Closing Date other than the UK Foreign Subsidiary and (ii) at any time
after the Closing Date other than the UK Foreign Subsidiary and any other
Material Foreign Subsidiary that Borrower has notified Agent of in accordance
with Section 5.16.

 

4.8. Due Authorization; No Conflict.

 

(a) The execution, delivery, and performance by Borrower of this Agreement and
the Loan Documents to which it is a party have been duly authorized by all
necessary action on the part of Borrower.

 

(b) The execution, delivery, and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party do not and will not (i) violate
any provision of federal, state, or local law or regulation applicable to
Borrower, the Governing Documents of Borrower, or any order, judgment, or decree
of any court or other Governmental Authority binding on Borrower, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of Borrower, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of Borrower, other than Permitted
Liens, or (iv) require any approval of Borrower’s interest holders or any
approval or consent of any Person under any material contractual obligation of
Borrower, other than consents or approvals that have been obtained and that are
still in force and effect.

 

(c) Other than the filing of financing statements, the execution, delivery, and
performance by Borrower of this Agreement and the other Loan Documents to which
Borrower is a party do not and will not require any registration with, consent,
or approval of, or notice to,

 

-27-



--------------------------------------------------------------------------------

or other action with or by, any Governmental Authority, other than consents or
approvals that have been obtained and that are still in force and effect.

 

(d) This Agreement and the other Loan Documents to which Borrower is a party,
and all other documents contemplated hereby and thereby, when executed and
delivered by Borrower will be the legally valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

(e) The Agent’s Liens are validly created, perfected (except to the extent (i)
such Liens are not validly created or perfected solely as a result of negligent
acts or negligent omissions of the Agent, (ii) such Liens are released in
accordance with the terms and conditions of the Loan Documents, or (iii) the
Loan Documents do not require perfection of such Liens) and first priority
Liens, subject only to Permitted Liens.

 

(f) The execution, delivery, and performance by each Guarantor of the Loan
Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor.

 

(g) The execution, delivery, and performance by each Guarantor of the Loan
Documents to which it is a party do not and will not (i) violate any provision
of federal, state, or local law or regulation applicable to such Guarantor, the
Governing Documents of such Guarantor, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Guarantor, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of such Guarantor,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of such Guarantor, other than Permitted
Liens, or (iv) require any approval of such Guarantor’s interest holders or any
approval or consent of any Person under any material contractual obligation of
such Guarantor, other than consents or approvals that have been obtained and
that are still in force and effect.

 

(h) Other than the filing of financing statements, the execution, delivery, and
performance by each Guarantor of the Loan Documents to which such Guarantor is a
party do not and will not require any registration with, consent, or approval
of, or notice to, or other action with or by, any Governmental Authority, other
than consents or approvals that have been obtained and that are still in force
and effect.

 

(i) The Loan Documents to which each Guarantor is a party, and all other
documents contemplated hereby and thereby, when executed and delivered by such
Guarantor will be the legally valid and binding obligations of such Guarantor,
enforceable against such Guarantor in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

 

4.9. Litigation. Other than those matters that reasonably could not be expected
to result in a Material Adverse Change, there are no actions, suits, or
proceedings pending or, to the

 

-28-



--------------------------------------------------------------------------------

best knowledge of Holdings and Borrower, threatened against Holdings, Borrower
or any of their respective Subsidiaries. .

 

4.10. No Material Adverse Change. All financial statements relating to Holdings,
Borrower and their respective Subsidiaries that have been delivered by Holdings,
Borrower or any of their respective Affiliates to the Lender Group have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, Holdings’, Borrower’s
and their respective Subsidiaries’ financial condition as of the date thereof
and results of operations for the period then ended. There has not been a
Material Adverse Change since the date of the latest financial statements
submitted to Agent on or before the Closing Date.

 

4.11. Fraudulent Transfer.

 

(a) Each of Holdings, Borrower and Savvis Federal is Solvent. Holdings, Borrower
and each of their respective Domestic Subsidiaries, taken as a whole, are
Solvent.

 

(b) No transfer of property is being made by Holdings, Borrower or any of their
respective Subsidiaries and no obligation is being incurred by Holdings,
Borrower or any of their respective Subsidiaries in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of
Holdings, Borrower or any of their respective Subsidiaries.

 

4.12. Employee Benefits. None of Holdings, Borrower, any of their respective
Subsidiaries, or any of their ERISA Affiliates maintains or contributes to any
Benefit Plan.

 

4.13. Environmental Condition. Except as set forth on Schedule 4.13, (a) to
Holdings’ and Borrower’s knowledge, none of Holdings’, Borrower’s or any of
their respective Subsidiaries’ properties or assets has ever been used by
Borrower, or any of their respective Subsidiaries, or by previous owners or
operators in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such use, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (b) to Holdings’ and Borrower’s
knowledge, none of Holdings’, Borrower’s or any of their respective
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) neither Holdings, Borrower nor any of their respective
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by
Holdings, Borrower or any of their respective Subsidiaries, and (d) neither
Holdings, Borrower nor any of their respective Subsidiaries has received a
summons, citation, notice, or directive from the United States Environmental
Protection Agency or any other federal or state governmental agency concerning
any action or omission by Holdings, Borrower or any of their respective
Subsidiaries resulting in the releasing or disposing of Hazardous Materials into
the environment.

 

4.14. Intellectual Property/Proprietary Rights.

 

(a) Each of Holdings, Borrower and their respective Subsidiaries owns, or is
licensed, or otherwise possesses legally enforceable rights, to use, sell or
license, as applicable,

 

-29-



--------------------------------------------------------------------------------

all Proprietary Rights used or held for use in the business of each such Person.
Schedule 4.14(a) (as updated from time to time by Borrower by a written notice
to Agent referring to such Schedule and updating the same) contains a complete
and correct list of all of Holdings’, Borrower’s and each of their respective
Subsidiaries’ patents and patent applications; trademark and service mark
registrations and applications for registration thereof; domain names; copyright
registrations and applications for registration thereof; and material computer
software owned or used by such Persons (excluding Commercial Software).
Holdings, Borrower and each of their respective Subsidiaries has licenses for
all Commercial Software used in their respective businesses and other than as
set forth on Schedule 4.14(a), no such Person has any obligation to pay fees,
royalties and other amounts at any time pursuant to any such license.

 

(b) None of Holdings, Borrower or any of their respective Subsidiaries is in
violation, in any material respect, of any license, sublicense or other
agreement pursuant to which Holdings, Borrower or any of their respective
Subsidiaries is authorized to use, sell, distribute or license any Proprietary
Right and such license, sublicense and agreements will continue to be legal,
valid, binding enforceable and in full force and effect following the Closing
Date.

 

(c) Except for Commercial Software and Embedded Products for which Holdings,
Borrower and their respective Subsidiaries have valid non-exclusive licenses and
other than as set forth on Schedule 4.14(c), Holdings, Borrower and their
respective Subsidiaries are the sole and exclusive owners of the Proprietary
Rights (free and clear of any Liens, other than Permitted Liens). Holdings,
Borrower and their respective Subsidiaries represent that none of the software
products sold or licensed by Holdings, Borrower and their respective
Subsidiaries to customers or used in providing services to customers within the
Proprietary Rights incorporates open source or public library software.

 

(d) To the knowledge of Holdings, Borrower and their respective Subsidiaries,
(i) none of the Proprietary Rights infringes on any intellectual property rights
of any third Persons, (ii) no Person is infringing any of the Proprietary Rights
of Holdings, Borrower and their respective Subsidiaries and (iii) no Person has
made a claim of ownership over any Proprietary Right adverse to the ownership
interest of Holdings, Borrower or any of their respective Subsidiaries.
Holdings, Borrower and their respective Subsidiaries have not received a written
demand, claim, notice or inquiry from any Person in respect of the Proprietary
Rights which challenges or threatens to challenge the validity of the right of
Holdings, Borrower or their respective Subsidiaries to use any such Proprietary
Rights that has not been resolved.

 

(e) All software products sold or licensed by Holdings, Borrower and their
respective Subsidiaries to customers or used in providing services to customers
(i) were authored by regular employees of Holdings, Borrower and their
respective Subsidiaries within the scope of their employment and Holdings,
Borrower and their respective Subsidiaries thus was the original author pursuant
to the work made for hire doctrine, (ii) are software products that Holdings,
Borrower and their respective Subsidiaries license from providers thereof with
appropriate rights to resell or sublicense to third parties, or (iii) were
authored by third party contractors who have agreed in writing to assign all of
their rights in such software products to Holdings, Borrower and their
respective Subsidiaries. Holdings and Borrower each represent and warrant that
Holdings, Borrower and/or each of their respective Subsidiaries have taken all

 

-30-



--------------------------------------------------------------------------------

reasonable steps and implemented measures to safeguard the secrecy and
confidentiality of any trade secrets within the Proprietary Rights.

 

(f) None of Holdings, Borrower or any of their respective Subsidiaries has by
any of its acts or omissions, or by acts or omissions of its Affiliates,
directors, officers, employees, agents, or representatives caused any of its
Company Software, to be transferred, diminished, or adversely affected to any
material extent.

 

(g) The Proprietary Rights of Holdings, Borrower and their respective
Subsidiaries that are sold or licensed to customers of such Persons are and have
at all times been in compliance with all laws applicable thereto.

 

(h) Substantially all of the Proprietary Rights of Holdings, Borrower and their
respective Subsidiaries are owned by Borrower.

 

(i) To the extent that any of the Proprietary Rights of Holdings, Borrower or
any of their respective Subsidiaries are material to the operation of one of
their respective Affiliates, Holdings, Borrower and/or each of their respective
Subsidiaries has authorized such Affiliate to use such Proprietary Rights.
Borrower hereby agrees on behalf of itself, Holdings and each of their
respective Subsidiaries that in the event of any foreclosure by Agent pursuant
to this Agreement or any other Loan Document, or in the event of any Insolvency
Proceeding involving any such Person, such Person shall not withdraw the
authorization of any Affiliate to use such Proprietary Rights or require that
such Affiliate may use such Proprietary Rights only on terms and conditions less
favorable to such Affiliate than those in existence on the date of foreclosure
or Insolvency Proceeding.

 

4.15. Leases. Holdings, Borrower and each of their respective Subsidiaries enjoy
peaceful and undisturbed possession under all leases material to their business
and to which they are parties or under which they are operating, and all of such
material leases are valid and subsisting and no material default by Holdings,
Borrower or any of their respective Subsidiaries exists under any of them.

 

4.16. Deposit Accounts and Securities Accounts. Set forth on Schedule 4.16 is a
listing of all of Holdings’, Borrower’s and each of their respective
Subsidiaries’ Deposit Accounts and Securities Accounts, including, with respect
to each bank or securities intermediary (a) the name and address of such Person,
and (b) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person.

 

4.17. Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of Holdings, Borrower or any of their respective Subsidiaries in
writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement, the other Loan Documents, or any transaction
contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of Holdings, Borrower or any of
their respective Subsidiaries in writing to Agent or any Lender will be, true
and accurate, in all material respects, on the date as of which such information
is dated or certified and not incomplete by omitting to state any fact necessary
to make such information (taken as a whole) not misleading in any

 

-31-



--------------------------------------------------------------------------------

material respect at such time in light of the circumstances under which such
information was provided. On the Closing Date, the Closing Date Projections
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent Holdings’ and Borrower’s good faith
estimate of Holdings, Borrower and each of their respective Subsidiaries future
performance for the periods covered thereby.

 

4.18. Indebtedness. Set forth on Schedule 4.18 is a true and complete list of
all Indebtedness of Holdings, Borrower and each of their respective Subsidiaries
(other than inter-company Indebtedness) outstanding immediately prior to the
Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately reflects the aggregate principal amount of such Indebtedness
as of May 1, 2005. As of April 30, 2005, (i) the aggregate net inter-company
payable owing by the Foreign Subsidiaries of Holdings to Holdings and its
Domestic Subsidiaries is $32,058,165 and (ii) none of the inter-company loans
described in Section 6.1(j) or 6.1(k) are evidenced by promissory notes.

 

5. AFFIRMATIVE COVENANTS.

 

Each of Holdings and Borrower covenants and agrees that, until termination of
all of the Commitments and payment in full of the Obligations, each of Holdings
and Borrower shall and shall cause each of their respective Subsidiaries to do
all of the following:

 

5.1. Accounting System. Maintain a system of accounting that enables Holdings,
Borrower and their respective Subsidiaries to produce financial statements in
accordance with GAAP and maintain records pertaining to the Collateral that
contain information as from time to time reasonably may be requested by Agent.
Holdings and Borrower also shall keep a reporting system that shows all
additions, sales, claims, returns, and allowances with respect to Holdings and
Borrower and their respective Subsidiaries’ sales.

 

5.2. Collateral Reporting. Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, Holdings and Borrower agree at the
Agent’s request to use commercially reasonable efforts to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.

 

5.3. Financial Statements, Reports, Certificates. Deliver to Agent, with copies
to each Lender, each of the financial statements, reports, or other items set
forth on Schedule 5.3 at the times specified therein. In addition, Holdings and
Borrower agree that no Subsidiary of Holdings or Borrower will have a fiscal
year different from that of Holdings or Borrower.

 

5.4. Customer Contracts. Conduct their business such that (a) substantially all,
both in terms of number and amount of revenues derived therefrom, of the
customers of Holdings’ consolidated operations shall be customers of, and shall
be subject to customer contracts with, (i) Borrower (as opposed to being
customers of, or being subject to customer contracts with, Holdings or any of
Holdings’ other Subsidiaries) or (ii) in the case of customers that are
governmental agencies, either Borrower or SAVVIS Federal, (b) the customer
contracts referred to in clause (a) above shall be billed and collected solely
in the United States and solely by (and the Accounts generated thereunder shall
be owned solely by) and payable solely to Borrower or

 

-32-



--------------------------------------------------------------------------------

SAVVIS Federal, and (c) the Foreign Subsidiaries shall not have any direct
customers or be party to any customer contracts except in the ordinary course of
business consistent with past practice.

 

5.5. Inspection. Permit Agent, each Lender, and each of their duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and records
to make physical verifications and other appraisals of the Collateral (including
the Recurring Revenue Agreements), and business valuations, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers and employees at such reasonable times and intervals as Agent or any
such Lender may designate during reasonable business hours and, so long as no
Default or Event of Default exists, with reasonable prior written notice to
Borrower.

 

5.6. Maintenance of Properties. Maintain and preserve all of its properties
which are necessary or used in the proper conduct to its business in good
working order and condition, ordinary wear, tear, and casualty excepted (and
except where the failure to do so could not be expected to result in a Material
Adverse Change), and comply at all times with the material provisions of all
material leases to which it is a party as lessee, so as to prevent any loss or
forfeiture thereof or thereunder.

 

5.7. Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Holdings,
Borrower, their respective Subsidiaries, or any of their respective assets to be
paid in full, before delinquency or before the expiration of any extension
period, except to the extent that the validity of such assessment or tax shall
be the subject of a Permitted Protest and other than immaterial assessment and
taxes that do not exceed, in the aggregate (together with the immaterial tax
payments and withholding taxes described in the immediately following sentence,
which are not timely paid or deposited) $250,000. Holdings and Borrower will and
will cause their respective Subsidiaries to make timely payment or deposit of
all tax payments and withholding taxes, other than immaterial tax payments and
withholding taxes that do not exceed, in the aggregate (together with
assessments and taxes described in the immediately preceding sentence which are
not timely paid in full) $250,000 required of it and them by applicable laws,
including those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Agent with
proof satisfactory to Agent indicating that Holdings, Borrower and their
respective Subsidiaries have made such payments or deposits.

 

5.8. Insurance.

 

(a) At Borrower’s expense, maintain insurance respecting its and its
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses; provided that in any
event, such insurance shall insure against all risks and liabilities of the type
insured against as of the Closing Date and shall have insured amounts no less
than, and deductibles no higher than, those amounts provided for as of the
Closing Date unless Borrower shall have received the prior written consent of
Agent. Holdings and Borrower also shall maintain business interruption, public
liability, and product liability insurance, as well as insurance against
larceny, embezzlement, and criminal misappropriation as ordinarily are

 

-33-



--------------------------------------------------------------------------------

insured against by other Persons engaged in the same or similar businesses;
provided that in any event, such insurance shall insure against all risks and
liabilities of the type insured against as of the Closing Date and shall have
insured amounts no less than, and deductibles no higher than, those amounts
provided for as of the Closing Date unless Borrower shall have received the
prior written consent of Agent. All such policies of insurance shall be with
insurance companies with an A.M. Best rating of “A” (other than earthquake
insurance which may be rated “A-”). Borrower shall deliver copies of all such
policies to Agent with an endorsement naming Agent as loss payee (under a
satisfactory lender’s loss payable endorsement) or additional insured, as
appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 10 days’ prior written notice to
Agent in the event of cancellation of the policy for nonpayment of premium and
not less than 30 days prior written notice to Agent in the event of cancellation
of the policy for any other reason whatsoever.

 

(b) Borrower shall give Agent prompt notice of any loss exceeding $500,000
covered by such insurance. So long as no Event of Default has occurred and is
continuing, Borrower shall have the exclusive right to adjust any losses payable
under any such insurance policies. With respect to any monies received as
payment for any loss under any insurance policy mentioned above (other than
liability insurance) or as payment of any award or compensation for condemnation
or taking by eminent domain so long as (A) no Default or Event of Default shall
have occurred and is continuing, (B) Borrower shall have given Agent prior
written notice of Holdings’, Borrower’s or their respective Subsidiaries’
intention to apply such monies to the costs of repairs, replacement, or
restoration of the property which is the subject of the loss, destruction, or
taking by condemnation, (C) the monies are held in a cash collateral account in
which Agent has a perfected first priority security interest, and (D) Holdings,
Borrower or their respective Subsidiary completes such repairs, replacements, or
restoration within 180 days after the initial receipt of such monies, Borrower
shall have the option to apply such monies to the costs of repairs, replacement,
or restoration of the property which is the subject of the loss, destruction, or
taking by condemnation unless and to the extent that such applicable period
shall have expired without such repairs, replacements, or restoration being
made, in which case, any amounts remaining in the cash collateral account shall
be paid to Agent and applied as set forth in the last sentence of this Section
5.8(b) regardless of whether an Event of Default has occurred and is continuing;
provided, however, so long as no Event of Default has occurred and is
continuing, any monies received by Borrower in connection with business
interruption insurance may be retained by Borrower. Following the occurrence and
during the continuation of an Event of Default any monies received as payment
for any loss under any insurance policy mentioned above (other than liability
insurance) or as payment of any award compensation for condemnation or taking by
eminent domain, shall be paid over to Agent to be applied at the option of the
Required Lenders either to the prepayment of the Obligations or shall be
disbursed to Borrower under staged payment terms reasonably satisfactory to the
Required Lenders for application to the cost of repairs, replacements, or
restorations.

 

5.9. Location of Inventory, Equipment and Account Records. Keep Holdings’,
Borrower’s and their respective Domestic Subsidiaries’ (a) Inventory and
Equipment (other than vehicles and Equipment out for repair) only at the
locations identified on Schedule 4.4 for such purpose, or at customer locations
in the ordinary course of business consistent with past practice and (b)
original Records pertaining to Accounts of Holdings, Borrower and their
respective Domestic Subsidiaries only at the locations identified on Schedule
4.4 for such purpose;

 

-34-



--------------------------------------------------------------------------------

provided, however, that (i) Borrower may amend Schedule 4.4 to add new locations
within the continental United States so long as such amendment occurs by written
notice to Agent not less than 30 days prior to the date on which such Inventory,
Equipment or Records is moved or relocated to such new location and so long as,
in the case of Holdings, Borrower or one of their respective Domestic
Subsidiaries, at the time of such written notification, Borrower provides Agent
a Collateral Access Agreement with respect thereto and (ii) Borrower may keep
Inventory and Equipment owned by Borrower outside of the continental United
States so long as the aggregate book value of all such Inventory and Equipment
at any times does not exceed $500,000.

 

5.10. Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

 

5.11. Leases. Pay when due all rents and other amounts payable under any
material leases to which Holdings, Borrower or any of their respective
Subsidiaries is a party or by which Holdings’, Borrower’s or any such
Subsidiaries’ properties and assets are bound, unless such payments are the
subject of a Permitted Protest or unless such nonpayment could not reasonably be
expected to result in a Material Adverse Change.

 

5.12. Existence. At all times preserve and keep in full force and effect
Holdings’, Borrower’s and their respective Subsidiaries valid existence and good
standing and any rights and franchises material to their businesses; provided;
however, that nothing in this Section 5.12 shall prevent (a) any consolidation,
merger or other transaction permitted by Section 6.3 or (b) dissolution of (i)
any Foreign Subsidiary (other than a Material Foreign Subsidiary or other than a
group of Foreign Subsidiaries that when aggregated would constitute a Material
Foreign Subsidiary) in the ordinary course of business or (ii) any Domestic
Subsidiary of Holdings existing as of the date hereof other than Borrower or
SAVVIS Federal, in each case, so long as such dissolution does not change the
overall nature of the business conducted by Holdings and its Subsidiaries, taken
as a whole, and so long is such dissolution is not disadvantageous in any
material respect to the Lenders and is, in the opinion of Borrower, in the best
interests of Holdings and its Subsidiaries taken as a whole.

 

5.13. Environmental. (a) Keep any property either owned or operated by Holdings,
Borrower or their respective Subsidiaries free of any Environmental Liens or
post bonds or other financial assurances sufficient to satisfy the obligations
or liability evidenced by such Environmental Liens, (b) comply, in all material
respects, with Environmental Laws and provide to Agent documentation of such
compliance which Agent reasonably requests, (c) promptly notify Agent of any
release of a Hazardous Material in any reportable quantity from or onto property
owned or operated by Holdings, Borrower or their respective Subsidiaries and
take any Remedial Actions required to abate said release or otherwise to come
into compliance with applicable Environmental Law, and (d) promptly, but in any
event within 5 days of its receipt thereof, provide Agent with written notice of
any of the following: (i) notice that an Environmental Lien has been filed
against any of the real or personal property of Holdings, Borrower or their
respective Subsidiaries, (ii) commencement of any Environmental Action or notice
that an Environmental Action will be filed against Holdings, Borrower or their
respective

 

-35-



--------------------------------------------------------------------------------

Subsidiaries, and (iii) notice of a violation, citation, or other administrative
order which reasonably could be expected to result in a Material Adverse Change.

 

5.14. Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made. The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

 

5.15. Control Agreements. Take all reasonable steps in order for Agent to obtain
control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the
Code with respect to (subject to the proviso contained in Section 6.12) all
Securities Accounts, Deposit Accounts, electronic chattel paper, investment
property, and letter-of-credit rights of Holdings, Borrower and each of their
respective Domestic Subsidiaries.

 

5.16. Formation of Subsidiaries/Material Foreign Subsidiaries. Without limiting
the provisions of Section 6.3, (a) at the time that Holdings, Borrower or any of
their respective Subsidiaries forms any direct or indirect Domestic Subsidiary
or acquires any direct or indirect Domestic Subsidiary after the Closing Date,
Holdings, Borrower or such Subsidiary shall, or (b) if any of Holdings’ or
Borrower’s respective Foreign Subsidiaries that are incorporated under the laws
of a particular country at any time individually or collectively with all other
Foreign Subsidiaries incorporated under the laws of such country contributes
more than 5% of either of the consolidated revenues during any four fiscal
quarter period, or of consolidated assets as of the end of any fiscal quarter,
of Holdings, Borrower and their respective Subsidiaries (each a “Material
Foreign Subsidiary”) Borrower shall promptly notify Agent thereof and Borrower
shall, with respect to each of the foregoing clauses (a) and (b),

 

(i) cause such new Domestic Subsidiary or Material Foreign Subsidiary, as
applicable, to provide to Agent a joinder to the Guaranty and the Security
Agreement, or other guaranty and/or security agreement required by Agent,
together with such other security documents (including Mortgages with respect to
any Real Property of such new Subsidiary), as well as appropriate financing
statements (and with respect to all property subject to a Mortgage, fixture
filings), all in form and substance satisfactory to Agent (including being
sufficient to grant Agent a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Domestic Subsidiary or such
Material Foreign Subsidiary, as applicable),

 

(ii) provide to Agent a pledge agreement and appropriate certificates and powers
or financing statements, hypothecating all of the direct or beneficial ownership
interest in such new Domestic Subsidiary or such Material Foreign Subsidiary, as
applicable, in form and substance satisfactory to Agent, and

 

-36-



--------------------------------------------------------------------------------

(iii) provide to Agent all other documentation, including one or more opinions
of counsel satisfactory to Agent, which in its opinion is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above (including policies of title insurance or other documentation with
respect to all property subject to a Mortgage and including an Acknowledgement
of the provisions of Sections 6.1(k) and 4.14(i)).

 

; provided, however, that with respect to a Material Foreign Subsidiary, upon
the request of Borrower, Agent may consent (which consent shall be binding on
all Lenders and which consent shall not be unreasonably withheld by Agent and in
evaluating such consent Agent shall consider the desire for a guaranty from such
Material Foreign Subsidiary and collateral with respect to such Material Foreign
Subsidiary balanced against the reasonably expected adverse tax impact to
Holdings and its Subsidiaries as a result of such guaranty and collateral along
with the other reasonably anticipated out-of-pocket costs to obtain such
guaranty and collateral) to (x) not requiring such Material Foreign Subsidiary
to provide the guaranty and security contemplated by clause (i) above and (y)
with respect to clause (ii) above, not requiring a pledge of more than 65% of
the outstanding Stock issued by such Material Foreign Subsidiary.

 

Any document, agreement, or instrument executed or issued pursuant to this
Section 5.16 shall be a Loan Document. Without limiting the provisions of this
Section 5.16 or Section 6.3, Borrower shall amend Schedules 4.6(a), 4.6(c) and
4.7(c) to include relevant information with respect to Subsidiaries acquired,
established or created after the date hereof in accordance with Section 6.3(c)
and such amendment shall occur by written notice to Agent prior to the date that
such Subsidiary is so acquired, established or created.

 

5.17. Copyrights. Provide Agent with 30 days prior written notice of any
registration by Holdings or any of its Domestic Subsidiaries in the applicable
federal filing office of (a) any works protectable by copyrights (including the
initial versions thereof) or (b) any changes to copyrights that have already
been registered by such Person with the applicable federal filing office.

 

6. NEGATIVE COVENANTS.

 

Each of Holdings and Borrower covenants and agrees that, until termination of
all of the Commitments and payment in full of the Obligations, neither Holdings
nor Borrower will, and neither Holdings nor Borrower will permit any of their
respective Subsidiaries to do any of the following:

 

6.1. Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

 

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit,

 

(b) Indebtedness set forth on Schedule 4.18,

 

(c) Permitted Purchase Money Indebtedness,

 

-37-



--------------------------------------------------------------------------------

(d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (f) of this Section 6.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) such refinancings,
renewals, or extensions do not result in an increase in the principal amount of,
or interest rate (and (x) in the case of Capital Leases, do not result in
increases of lease payments or effective interest rate in the case of Capital
Leases and (y) in the case of the Dupont Leases, do not result in increases of
the cash payments of base rent, additional rent or any other cash payments with
respect to the Dupont Leases), with respect to the Indebtedness so refinanced,
renewed, or extended; provided that with respect to the Dupont Leases, the
amount of the lease payments with respect to the Dupont Leases may be increased
in an amount reasonably acceptable to Agent in connection with (A) a
corresponding reduction of the effective interest rate and related lease and
rent payments and (B) the alteration of payment terms so that no lease or rent
payments are due or payable until at least 180 days after the Maturity Date,
(ii) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended (and in the case of the Dupont Leases, do not change the dates upon
which scheduled payments of lease payments, base rent, additional rent or
interest thereon are due thereon in a manner adverse to Agent or the Lenders
other than to extend such dates), nor are they on terms or conditions that,
taken as a whole, are materially more burdensome or restrictive to any of
Holdings, Borrower or their respective Subsidiaries, (iii) if the Indebtedness
that is refinanced, renewed, or extended was subordinated in right of payment to
the Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness, (iv) if the Indebtedness that is
refinanced, renewed or extended was (x) unsecured, then the refinanced, renewed
or extended Indebtedness must be unsecured or (y) secured, then the refinanced,
renewed or extended Indebtedness must not be secured by any assets which did not
secure the Indebtedness that was refinanced, renewed or extended, (v) the
Indebtedness that is refinanced, renewed, or extended is not recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended, and (vi) all payments made with respect to the
Indebtedness that is so refinanced shall be funded solely from the Indebtedness
that refinances such refinanced Indebtedness,

 

(e) unsecured Indebtedness of Holdings constituting the Series A Subordinated
Indebtedness,

 

(f) unsecured Indebtedness of Borrower and Holdings under the Dupont Leases,

 

(g) unsecured Indebtedness of Borrower under the Bank of America Letter of
Credit Reimbursement Agreement (provided that Borrower shall not permit, or
suffer to exist, the issuance after the Closing Date of any additional letters
of credit under the Bank of America Letter of Credit Reimbursement Agreement),

 

(h) endorsement of instruments or other payment items for deposit,

 

(i) Indebtedness composing Permitted Investments,

 

-38-



--------------------------------------------------------------------------------

(j) Indebtedness arising as a result of inter-company loans made in the ordinary
course of business and solely to the extent that such loans are owing by
Borrower or Holdings’ other wholly-owned Domestic Subsidiaries to Holdings,
Borrower or their respective Subsidiaries; provided, however, that no such
Indebtedness described in this clause (j) shall be evidenced by promissory notes
unless Agent is notified on or prior to the execution of any such promissory
notes and the sole originally executed counterparts of such notes are promptly
pledged and delivered to Agent, for the benefit of Agent and Lenders, as
security for the Obligations, and

 

(k) Indebtedness arising as a result of inter-company loans or inter-company
receivables made or extended in the ordinary course of business so long as (i)
such loans or receivables, as applicable, are owing by wholly-owned Foreign
Subsidiaries of Holdings to Holdings, Borrower or their respective Subsidiaries,
(ii) the proceeds of such loans or receivables, as applicable, are used solely
to pay operating expenses (incurred in the ordinary course of business and due
within 90 days after the initial making or extension of such loans or
receivables) of such Foreign Subsidiaries or to acquire fixed assets from
Holdings or any of its Domestic Subsidiaries for use in the business of such
Foreign Subsidiaries, (iii) during periods in which an Event of Default has
occurred and is continuing or Average Availability (exclusive of cash and Cash
Equivalents of Foreign Subsidiaries of Holdings) as of any day during the
previous calendar month is less than $35,000,000, prior to making any such loan
or extending any such receivable, as applicable, to any such Foreign Subsidiary
for the purposes described in the foregoing clause (ii), all available funds (to
the extent the available funds of all Foreign Subsidiaries of Holdings exceeds
$10,000,000 in the aggregate) of all Foreign Subsidiaries of Holdings that
directly or indirectly own any Stock of such Foreign Subsidiary must be
exhausted for such purpose, (iv) the aggregate net inter-company payable owing
by the Foreign Subsidiaries of Holdings to Holdings and its Domestic
Subsidiaries shall at no time exceed $50,000,000 and (v) during periods in which
an Event of Default has occurred and is continuing or Average Availability
(exclusive of cash and Cash Equivalents of Foreign Subsidiaries of Holdings) as
of any day during the previous calendar month is less than $15,000,000, such
loans or receivables, as applicable, may not be made or extended for the
purchase of fixed assets (it being understood that this clause (v) does not
apply to any loans or receivables made or extended to pay operating expenses
referred to in clause (ii) above) unless (x) the applicable Loan Party is
subject to a binding commitment entered into prior to the beginning of such
period with a Person that is not an Affiliate of any Loan Party to acquire such
fixed assets and (y) the aggregate amount of intercompany loans and receivables
made or extended during such period for the purpose of acquiring fixed assets
shall not exceed $1,000,000; provided, however, that no such Indebtedness
described in this clause (k) shall be evidenced by promissory notes unless Agent
is notified on or prior to the execution of any such promissory notes and the
sole originally executed counterparts of such notes are promptly pledged and
delivered to Agent, for the benefit of Agent and Lenders, as security for the
Obligations.

 

6.2. Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under Section
6.1(d) and so long as the replacement Liens only encumber those assets that
secured the refinanced, renewed, or extended Indebtedness).

 

-39-



--------------------------------------------------------------------------------

6.3. Restrictions on Fundamental Changes.

 

(a) Enter into any merger (other than (i) a Permitted Acquisition, or (ii)
mergers among wholly-owned Foreign Subsidiaries of Holdings), consolidation,
reorganization, or recapitalization (other than any non-cash Stock split only
involving Stock issued by Holdings),

 

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except as permitted by Section 5.12,

 

(c) Acquire, establish or create any Subsidiary except pursuant to a Permitted
Acquisition and except as otherwise consented to by Agent (which such consent of
Agent with respect to this clause (c) shall not be (x) unreasonably withheld or
(y) required with respect to the first five Subsidiaries acquired, established
or created after the Closing Date), or

 

(d) Suspend or cease operating a substantial portion of the business of
Borrower, or of Holdings and its Domestic Subsidiaries taken as a whole or of
Holdings and its Subsidiaries taken as a whole.

 

6.4. Disposal of Assets. Other than Permitted Dispositions, convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of Holdings’, Borrower’s
or their respective Subsidiaries assets.

 

6.5. Change Name. Change Holdings’, Borrower’s or any of their respective
Subsidiaries’ name, organizational identification number, state of organization
or organizational identity; provided, however, that Holdings, Borrower or any of
their respective Subsidiaries may change their names upon at least 30 days prior
written notice to Agent of such change and so long as, at the time of such
written notification, Holdings, Borrower or their respective Subsidiary provides
any financing statements necessary to perfect and continue perfected the Agent’s
Liens.

 

6.6. Nature of Business. Make any change in the principal nature of the business
of Holdings and its Subsidiaries taken as a whole.

 

6.7. Prepayments, Amendments and Forgiveness. Except in connection with a
refinancing permitted by Section 6.1(d),

 

(a) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Holdings, Borrower or their respective Subsidiaries, other than
the Obligations in accordance with this Agreement,

 

(b) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions (including the Series A
Subordinated Indebtedness Subordination Agreement),

 

(c) directly or indirectly, amend, modify, alter, or change any of the terms or
conditions of (i) any agreement, instrument, document, indenture, or other
writing evidencing or

 

-40-



--------------------------------------------------------------------------------

concerning Indebtedness permitted under Section 6.1(b), (d), (e), (f) or (g),
except to the extent expressly permitted by Section 6.1(d), (ii) the SAVVIS
Center Naming Rights Agreement; provided that so long as no Event of Default is
in existence the SAVVIS Center Naming Rights Agreement may be amended, modified,
altered or changed if such amendment, modification, alteration or change solely
would have the effect of eliminating all other payments required to be made by
the Loan Parties under the SAVVIS Center Naming Rights Agreement in exchange for
payments not to exceed $[***] in the aggregate or (iii) Section 15 of the
Microsoft Sublease in a manner adverse to Agent or any Lender and without first
providing 10 Business Days prior written notice to Agent, or

 

(d) permit the balance of the net inter-company payable owing from Foreign
Subsidiaries of Holdings to Holdings and its Domestic Subsidiaries to be reduced
or forgiven except as a result of (i) actual payments made by Foreign
Subsidiaries of Holdings to Holdings and its Domestic Subsidiaries, (ii) actual
payments made on behalf of Holdings or its Domestic Subsidiaries by Foreign
Subsidiaries, (iii) offsets resulting from the crediting (in the ordinary course
of business consistent with past practices) of revenues earned by Holdings and
its Domestic Subsidiaries to the extent such revenues resulted from services
provided by Foreign Subsidiaries of Holdings on behalf of Holdings and its
Domestic Subsidiaries or (iv) conversions permitted pursuant to clause (g) of
the definition of Permitted Investments.

 

6.8. Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

 

6.9. Consignments. Consign any of its or their Inventory or sell any of its or
their Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

 

6.10. Distributions.

 

(a) Make any distribution or declare or pay any dividends (in cash or other
property, other than common Stock) on, or purchase, acquire, redeem, or retire
any of Holdings’ or Borrower’s Stock, of any class, whether now or hereafter
outstanding, other than (i) Subsidiaries of Holdings may make distributions to
Holdings, in an aggregate amount not to exceed $1,000,000 in any calendar year,
the proceeds of which will be used in full by Holdings, within 5 Business Days
of receipt thereof from such Subsidiaries, to repurchase Stock previously issued
by Holdings to employees of Holdings or any of its Subsidiaries (or such
employees’ heirs or decedents) in connection with the termination of the
employment of such employees; provided that (x) no Event of Default exists at
the time of such distribution or repurchase or would occur as a result thereof,
and (y) immediately before and after giving effect to the making of such
distribution and repurchase, Borrower shall be in compliance on a pro forma
basis with the covenants set forth in Section 6.16 recomputed for the most
recently ended fiscal quarter for which information is available (provided that
such condition required by this clause (y) shall not be applicable if
immediately before and after giving effect to the making of such distribution
and repurchase (A) Average Availability for each month during the previous 3
month period is greater than $35,000,000 and (B) Excess Availability plus
Qualified Cash is greater than $35,000,000 as of the last day of each of the
previous 3 months), (ii) Subsidiaries of Holdings may make distributions to
Holdings, the proceeds of which will be used in fully by Holdings, within 5
Business Days of receive thereof from such Subsidiaries, to make payments in
respect

 

-41-



--------------------------------------------------------------------------------

of fractional shares of common Stock of Holdings in connection with any reverse
stock split of Holdings’ common Stock in an aggregate amount not to exceed
$250,000 in any calendar year, (iii) Subsidiaries of Holdings may make
distributions to Holdings, the proceeds of which will be used in full by
Holdings, within 5 Business Days of receive thereof from such Subsidiaries, to
make payments in respect of fractional shares of common Stock of Holdings in
connection with the conversion of Holdings’ Series A Convertible Preferred Stock
or the exercise of warrants to purchase Shares of Holdings’ common Stock in an
aggregate amount not to exceed $250,000 in any calendar year, (iv) Subsidiaries
of Holdings may make distributions to Holdings, the proceeds of which promptly
will be used in full by Holdings to pay operating expenses of Holdings incurred
in the ordinary course of business and consistent with the permitted business
activities of Holdings described in subsection 6.17(i) and, with respect to
proceeds of distributions by Domestic Subsidiaries of Holdings to Holdings,
solely to the extent that such expenses are incurred on behalf of such Domestic
Subsidiaries and not on behalf of any Foreign Subsidiary of Holdings, (v)
wholly-owned Domestic Subsidiaries of Borrower may make distributions to
Borrower and other wholly-owned Domestic Subsidiaries of Borrower, and (vi)
wholly-owned Foreign Subsidiaries of Holdings may make distributions to Holdings
and other wholly-owned Subsidiaries of Holdings; in each case, with respect to
clause (i), (ii), (iii), (iv), (v) and (vi) above provided further that such
distributions, repurchases and payments are permitted pursuant to the terms of
the Series A Subordinated Notes.

 

(b) Cause, permit, or suffer, directly or indirectly, any “change of control”
(or other similar event) as defined in, or under, any of (i) the Series A
Subordinated Notes and the Series A Subordinated Note Purchase Agreement, (ii)
any other Indebtedness of Holdings, Borrower or any of their respective
Subsidiaries involving an aggregate amount of $2,500,000 or more or (iii) any of
the terms pertaining to any of the Stock of Holdings, in each case to the extent
that such “change of control” (or other similar event) would require, or would
entitle the holder of such Indebtedness or Stock to require, Holdings, Borrower
or any of their respective Subsidiaries to (x) make any payments of any kind
with respect to such Indebtedness or Stock or (y) make any distribution,
declaration, payment, purchase, acquisition, redemption or retirement prohibited
by Section 6.10(a).

 

6.11. Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

 

6.12. Investments. Except for Investments by Foreign Subsidiaries of Holdings in
Foreign Cash Equivalents and except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that Holdings, Borrower and their respective Domestic Subsidiaries
shall not have Permitted Investments (other than in the Cash Management
Accounts) in Deposit Accounts or Securities Accounts in an aggregate amount in
excess of $100,000 at any one time unless, with respect to Holdings, Borrower or
their respective Domestic Subsidiaries, Holdings, Borrower or such Domestic
Subsidiaries, as applicable, and the applicable securities intermediary or bank
have entered into Control Agreements governing such Permitted Investments in
order to perfect (and further establish) the Agent’s Liens in such Permitted
Investments. Subject to the foregoing proviso, neither Holdings nor Borrower
shall and shall not permit any of their respective Domestic Subsidiaries to
establish or maintain any

 

-42-



--------------------------------------------------------------------------------

Deposit Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.

 

6.13. Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Borrower except for transactions
that (a) are in the ordinary course of Borrower’s business, (b) are upon fair
and reasonable terms, (c) if they involve one or more payments by Holdings,
Borrower or any of their respective Subsidiaries in excess of $500,000 (other
than with respect to matters expressly permitted by Sections 6.1(j) or 6.1(k)),
are fully disclosed to Agent, and (d) are no less favorable to Holdings,
Borrower or such Subsidiary, as applicable, than would be obtained in an arm’s
length transaction with a non-Affiliate, in each case other than (i) loans to
employees in the ordinary course of business consistent with past practice for
travel and entertainment expenses, relocation costs and similar purposes, (ii)
cashless exercises of Stock options issued by Holdings in the ordinary course of
business and (iii) transactions among Holdings, Borrower and its Domestic
Wholly-Owned Subsidiaries in the ordinary course of business, on fair and
reasonable terms and not otherwise prohibited by this Agreement. Without
limiting the foregoing, none of Holdings, Borrower nor any Domestic Subsidiary
of Holdings shall enter into any transaction with a Foreign Subsidiary of
Holdings, make an Investment in a Foreign Subsidiary of Holdings or otherwise
transfer any property to a Foreign Subsidiary of Holdings, except as permitted
by Section 6.1(k) and clauses (f) and (g) of the definition of Permitted
Investments.

 

6.14. Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (a) on the Closing Date, (i) to repay, in full, the outstanding principal,
accrued interest, and accrued fees and expenses owing to Existing Lender, and
(ii) to pay transactional fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for Borrower’s lawful and permitted purposes.

 

6.15. Inventory and Equipment with Bailees. Store the Inventory or Equipment of
Holdings, Borrower or any of their respective Subsidiaries at any time now or
hereafter with a bailee, warehouseman, or similar party.

 

-43-



--------------------------------------------------------------------------------

6.16. Financial Covenants.

 

(a) Leverage Ratio. With respect to any fiscal quarter during which either (i)
Average Availability for any month during such fiscal quarter is less than
$35,000,000 or (ii) the sum of Excess Availability plus Qualified Cash as of the
last day of any month during such fiscal quarter is less than $35,000,000,
permit the Leverage Ratio for the applicable period set forth below ending on
the last day of such fiscal quarter to be greater than the applicable ratio set
forth in the following table for the applicable period set forth opposite
thereto:

 

Applicable Ratio

--------------------------------------------------------------------------------

  

Applicable Period

--------------------------------------------------------------------------------

2.80:1.00

   For the 4 fiscal quarter period ending June 30, 2005; provided that for the
purpose of calculating the Leverage Ratio for such period, Adjusted EBITDA for
such period shall be the Adjusted EBITDA for the 2 fiscal quarter period ended
June 30, 2005 multiplied by 2

2.70:1.0

   For the 4 fiscal quarter period ending September 30, 2005; provided that for
the purpose of calculating the Leverage Ratio for such period, Adjusted EBITDA
for such period shall be the Adjusted EBITDA for the 3 fiscal quarter period
ended September 30, 2005 multiplied by 1.33

2.50:1.0

   For the 4 fiscal quarter period ending December 31, 2005

2.25:1.0

   For the 4 fiscal quarter period ending March 31, 2006

2.00:1.0

   For the 4 fiscal quarter period ending June 30, 2006

2.00:1.0

   For the 4 fiscal quarter period ending September 30, 2006

2.00:1.0

   For the 4 fiscal quarter period ending December 31, 2006

1.75:1.0

   For the 4 fiscal quarter period ending each fiscal quarter thereafter

 

(b) Capital Expenditures. With respect to any fiscal year that either (i)
Average Availability for such fiscal year is less than $35,000,000 or (ii) the
sum of Excess Availability plus Qualified Cash as of the last day of such fiscal
year is less than $35,000,000, make Capital Expenditures in such fiscal year in
excess of the amount set forth in the following table for the applicable period:

 

Fiscal Year 2005

--------------------------------------------------------------------------------

  

Fiscal Year 2006 and each subsequent Fiscal Year

--------------------------------------------------------------------------------

$47,500,000

   An amount representing one hundred twenty percent (120%) of the proposed
Capital Expenditures in the Projections which have been approved by Agent and
Required Lenders in their respective Permitted Discretion for this purpose and
have been delivered to Agent pursuant to Section 5.3 (but if Borrower has not
delivered Projections so approved by Agent and Required Lenders for this
purpose, such amount shall be $47,500,000).

 

-44-



--------------------------------------------------------------------------------

6.17. Business Activities. Engage in any type of business activity other than
(i) with respect to Holdings (x) serving as a passive holding company with
respect to Borrower and the other Subsidiaries of Holdings listed on Schedule
4.7(c) as being directly owned by Holdings and (y) performance of its
obligations under the Loan Documents, Series A Subordinated Debt Purchase
Agreement, the Dupont Leases and the SAVVIS Center Naming Rights Agreement and
(ii) with respect to any Subsidiary of Holdings (including Borrower), the
business that such Subsidiary of Holdings, respectively, is engaged in on the
date hereof and any business activity that is similar or complementary thereto
(or, in the case of a new Foreign Subsidiary, any business activity that is
similar or complementary to the business of the other Foreign Subsidiaries).

 

7. EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

7.1. If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of 3 Business Days, or (b) all or any
portion of the principal of the Obligations;

 

7.2. If Holdings, Borrower or any of their respective Subsidiaries:

 

(a) fails to perform or observe any covenant or other agreement contained in any
of Sections 2.7, 5.2, 5.3, 5.4, 5.5, 5.8, 5.12, 5.14, 5.16, and 6.1 through 6.17
of this Agreement; provided that no more than two (2) times during any Fiscal
Year, Borrower may fail to deliver in a timely manner a delivery required under
Section 5.2 or 5.3 if such delivery shall occur no later than two (2) Business
Days following the applicable due date thereof;

 

(b) fails to perform or observe any covenant or other agreement contained in
Sections 5.6, 5.7, 5.9, 5.10, 5.11 and 5.15 of this Agreement and such failure
continues for a period of 10 days after the earlier of (i) the date on which
such failure shall first become known to any officer of Holdings, Borrower or
any of their respective Subsidiaries or (ii) written notice thereof is given to
Borrower by Agent; or

 

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents; in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 7 (in which event

 

-45-



--------------------------------------------------------------------------------

such other provision of this Section 7 shall govern), and such failure continues
for a period of 20 days after the earlier of (i) the date on which such failure
shall first become known to any officer of Holdings, Borrower or any of their
respective Subsidiaries or (ii) written notice thereof is given to Borrower by
Agent;

 

7.3. If any material portion of Holdings’, Borrower’s or any of their respective
Subsidiaries’ assets is attached, seized, subjected to a writ or distress
warrant, or is levied upon, or comes into the possession of any third Person and
the same is not discharged before the earlier of 45 days after the date it first
arises or 5 days prior to the date on which such property or asset is subject to
forfeiture by Holdings, Borrower or the applicable Subsidiary;

 

7.4. If an Insolvency Proceeding is commenced by Holdings, Borrower or any of
their respective Subsidiaries;

 

7.5. If an Insolvency Proceeding is commenced against Holdings, Borrower or any
of their respective Subsidiaries and any of the following events occur: (a)
Holdings, Borrower or such Subsidiary consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 60 calendar days of the date of
the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, Holdings, Borrower or any of
their respective Subsidiaries, or (e) an order for relief shall have been issued
or entered therein;

 

7.6. If Holdings, Borrower or any of their respective Subsidiaries taken as a
whole is enjoined, restrained, or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs;

 

7.7. If one or more judgments, orders, or awards involving an aggregate amount
of $2,500,000, or more (except to the extent fully covered by insurance pursuant
to which the insurer has accepted liability therefor in writing) shall be
entered or filed against Holdings, Borrower or any of their respective
Subsidiaries or with respect to any of their respective assets, and the same is
not released, discharged, bonded against, or stayed pending appeal before the
earlier of 30 days after the date it first arises or 5 days prior to the date on
which such asset is subject to being forfeited by Holdings, Borrower or the
applicable Subsidiary;

 

7.8. If there is a default in one or more agreements to which Holdings, Borrower
or any of their respective Subsidiaries is a party with one or more third
Persons relative to Holdings’, Borrower’s or any of their respective
Subsidiaries’ Indebtedness involving an aggregate amount of $2,500,000 or more,
and such default (i) occurs at the final maturity of the obligations thereunder,
or (ii) results in a right by such third Person(s), irrespective of whether
exercised, to accelerate the maturity of Holdings’, Borrower’s or the applicable
Subsidiary’s obligations thereunder;

 

7.9. If any warranty, representation, statement, or Record made herein or in any
other Loan Document or delivered to Agent or any Lender in connection with this
Agreement or any other Loan Document proves to be untrue in any material respect
(except that such materiality

 

-46-



--------------------------------------------------------------------------------

qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of the
date of issuance or making or deemed making thereof;

 

7.10. If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor, or any such Guarantor
becomes the subject of an Insolvency Proceeding;

 

7.11. If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby, except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement; or

 

7.12. Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Holdings, Borrower or any of their respective Subsidiaries, or a
proceeding shall be commenced by Holdings, Borrower or any of their respective
Subsidiaries, or by any Governmental Authority having jurisdiction over
Holdings, Borrower or any of their respective Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or Holdings, Borrower or any of
their respective Subsidiaries shall deny that Holdings, Borrower or any of their
respective Subsidiaries has any liability or obligation purported to be created
under any Loan Document.

 

8. THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

8.1. Rights and Remedies. Upon the occurrence, and during the continuation, of
an Event of Default, the Required Lenders (at their election but without notice
of their election and without demand) may authorize and instruct Agent to do any
one or more of the following on behalf of the Lender Group (and Agent, acting
upon the instructions of the Required Lenders, shall do the same on behalf of
the Lender Group), all of which are authorized by Holdings and Borrower:

 

(a) Declare all or any portion of the Obligations, whether evidenced by this
Agreement, by any of the other Loan Documents, or otherwise, immediately due and
payable;

 

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement, under any of the Loan Documents, or under any other
agreement between Borrower and the Lender Group;

 

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations;

 

(d) The Lender Group shall have all other rights and remedies available at law
or in equity or pursuant to any other Loan Document.

 

(e) The foregoing to the contrary notwithstanding, upon the occurrence of any
Event of Default described in Section 7.4 or Section 7.5, in addition to the
remedies set forth

 

-47-



--------------------------------------------------------------------------------

above, without any notice to Holdings, Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Holdings and Borrower.

 

8.2. Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

9. TAXES AND EXPENSES.

 

If Holdings, Borrower or any of their respective Subsidiaries fail to pay any
monies (whether taxes, assessments, insurance premiums, or, in the case of
leased properties or assets, rents or other amounts payable under such leases)
due to third Persons, or fails to make any deposits or furnish any required
proof of payment or deposit, to the extent required under the terms of this
Agreement, then, Agent, in its sole discretion and without prior notice to
Borrower or any other Person, may do any or all of the following: (a) make
payment of the same or any part thereof, (b) set up such reserves against the
Borrowing Base or the Maximum Revolver Amount as Agent deems necessary to
protect the Lender Group from the exposure created by such failure, or (c) in
the case of the failure to comply with Section 5.8 hereof, obtain and maintain
insurance policies of the type described in Section 5.8 and take any action with
respect to such policies as Agent deems prudent. Any such amounts paid by Agent
shall constitute Lender Group Expenses and any such payments shall not
constitute an agreement by the Lender Group to make similar payments in the
future or a waiver by the Lender Group of any Event of Default under this
Agreement. Agent need not inquire as to, or contest the validity of, any such
expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.

 

10. WAIVERS; INDEMNIFICATION.

 

10.1. Demand; Protest; etc. Each of Holdings and Borrower waives demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which Holdings or Borrower may in any way be liable.

 

10.2. The Lender Group’s Liability for Collateral. Holdings and Borrower hereby
agree that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,

 

-48-



--------------------------------------------------------------------------------

warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

 

10.3. Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, and damages, and all reasonable attorneys fees and disbursements
and other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents, and (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto (all the foregoing, collectively, the “Indemnified Liabilities”).
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON. The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this Section
10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.

 

-49-



--------------------------------------------------------------------------------

11. NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Holdings,
Borrower, Agent or any Lender to the other relating to this Agreement or any
other Loan Document shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by registered or certified mail
(postage prepaid, return receipt requested), overnight courier, electronic mail
(at such email addresses as Holdings, Borrower, Agent or such Lender, as
applicable, may designate to each other in accordance herewith), or
telefacsimile to Holdings, Borrower, Agent or such Lender, as the case may be,
at its address set forth below:

 

If to Holdings or Borrower:

  

SAVVIS COMMUNICATIONS

CORPORATION

1 SAVVIS Parkway

Town & Country, Missouri 63017

Attn: Chief Financial Officer and Chief Legal Officer

Fax No.: (703) 667-6564

               (314) 628-7540

If to Agent or WFF as a Lender:

  

WELLS FARGO FOOTHILL, INC.

1000 Abernathy Road, Suite 1450

Atlanta, Georgia 30328

Attention: Business Finance Manager

Fax No.: (770) 508-1375

with copies to:

  

GOLDBERG, KOHN, BELL, BLACK,

ROSENBLOOM & MORITZ, LTD.

55 E. Monroe Street, Suite 3700

Chicago, Illinois 60603

Attn: Gary T. Zussman, Esq.

         Jonathan M. Cooper, Esq.

Fax No.: (312) 332-2196

If to any other Lender:

   See notice information set forth on the signature pages hereto under the
signature block of such Lender or such notice information set forth in an
Assignment and Acceptance Agreement

 

Agent, Holdings and Borrower may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other parties. All notices or demands sent in accordance with this Section 11,
other than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each of Holdings and Borrower acknowledges and agrees that
notices sent by the Lender Group in connection with the exercise of enforcement
rights against Collateral under the provisions of the Code shall be deemed sent
when deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

 

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND

 

-50-



--------------------------------------------------------------------------------

THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. HOLDINGS,
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

 

(c) HOLDINGS, BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. HOLDINGS, BORROWER AND EACH MEMBER OF THE
LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1. Assignments and Participations.

 

(a) Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000 with respect to partial assignments (except such minimum amount shall
not apply to an assignment and delegation by a Lender to (x) any other Lender or
an Affiliate of such Lender or a Related Fund of such Lender or (y) a group of
new Lenders, each of which is an Affiliate or Related Fund of each other so long
as the aggregate amount to be assigned to such group is at least $5,000,000);
provided, however, that the Loan Parties and Agent may continue to deal solely
and directly with such Lender in connection with the interest so assigned to an
Assignee until (i) written notice of such

 

-51-



--------------------------------------------------------------------------------

assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower and Agent
by such Lender and the Assignee, (ii) such Lender and its Assignee have
delivered to Borrower and Agent an Assignment and Acceptance, (iii) such Lender
and its Assignee have delivered to Agent an Acknowledgement to the Agreement
Among Lenders in the form attached as Exhibit A to the Agreement Among Lenders;
it being understood that regardless of whether or not such Acknowledgement is
delivered or required, each Lender shall be bound by the terms of the Agreement
Among Lenders as it was a direct signatory thereto, and (iv) the assigning
Lender or Assignee has paid to Agent for Agent’s separate account a processing
fee in the amount of $3,500. Each Assignee that receives an assignment of any of
the Last Out Obligations, the Last Out Commitments and the other rights of an
assigning Lender from, in each case, a Last Out Lender shall to the extent of
such assignment be a Last Out Lender hereunder. Anything contained herein to the
contrary notwithstanding, the payment of any fees (including the $3,500
processing fee) shall not be required and the Assignee need not be an Eligible
Transferee if (x) such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of the assigning Lender or (y) the
assignee is a Lender or an Affiliate of a Lender or a Related Fund of a Lender.
Any such assignment or delegation to an Assignee shall also require new Notes
(along with cancellation or exchanges of old Notes) to reflect such assignment
or delegation.

 

(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee (if required), (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation between
the Loan Parties and the Assignee; provided, however, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Article 15 and Section 16.7 of this Agreement.

 

(c) [Intentionally Omitted]

 

(d) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Loan Parties or the
performance or observance by Loan Parties of any of

 

-52-



--------------------------------------------------------------------------------

its obligations under this Agreement or any other Loan Document furnished
pursuant hereto, (3) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (4) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (5) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement as are delegated to
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto, and (6) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(e) Immediately upon Agent’s receipt of any processing fee payment (if required)
and the fully executed Assignment and Acceptance, this Agreement shall be deemed
to be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments arising
therefrom. The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender pro tanto.

 

(f) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, the Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, however, that (i) the Originating Lender shall
remain a “Lender” (and a “First Out Lender” or a “Last Out Lender”, as
applicable) for all purposes of this Agreement and the other Loan Documents and
the Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Loan Parties, Agent, and the
Lenders shall continue to deal solely and directly with the Originating Lender
in connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Originating Lender shall
transfer or grant any participating interest under which the Participant has the
right to approve any amendment to, or any consent or waiver with respect to,
this Agreement or any other Loan Document, except to the extent such amendment
to, or consent or waiver with respect to this Agreement or of any other Loan
Document would (A) extend the final maturity date of the Obligations hereunder
in which such Participant is participating, (B) reduce the interest rate
applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by any Loan Parties hereunder shall be
determined as if such Lender had not sold such participation, except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the

 

-53-



--------------------------------------------------------------------------------

amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Loan Parties, the
Collections, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves. The provisions of this Section
13.1(f) are solely for the benefit of the Lender Group, and Loan Parties shall
not have any rights as third party beneficiaries of any such provisions.

 

(g) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of Section
16.7, disclose all documents and information which it now or hereafter may have
relating to Loan Parties and their respective businesses.

 

(h) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR § 203.24 or any other Person and such Person, may enforce such
pledge or security interest in any manner permitted under applicable law;
provided, that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party (or any transferee thereof) for such Lender as a party hereto
unless such pledgee or secured party (or transferee) becomes a Lender hereunder.

 

(i) Agent shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain, or cause to be maintained, a register (the “Register”) on
which it shall enter the names and addresses of the Lenders and the Commitments
of, and the principal amount of the Advances (and stated interest thereon) and
Obligations with respect to Letters of Credit owing to, each Lender from time to
time. Subject to the last sentence of this Section 13.1(i), the entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and Loan Parties, Agent and Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower and any
Lender at any reasonable time and from time to time upon reasonable notice.

 

(j) A Registered Loan may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Any assignment or sale
of all or part of such Registered Loan may be effected only by registration of
such assignment or sale on the Register. Prior to the registration of assignment
or sale of any Registered Loan, Agent and Borrower shall treat the Person in
whose name such Registered Loan is registered as the owner thereof for the
purpose of receiving all payments thereon, notwithstanding notice to the
contrary.

 

(k) In the event that a Lender sells participations in the Registered Loan, such
Lender shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name of all participants in
the Registered Loans held by it and the principal amount (and stated interest
thereon) of the portion of the Registered Loan that is the subject of the
participation (the “Participant Register”). A Registered Loan may be
participated

 

-54-



--------------------------------------------------------------------------------

in whole or in part only by registration of such participation on the
Participant Register. Any participation of such Registered Loan may be effected
only by the registration of such participation on the Participant Register.

 

(l) So long as no Event of Default has occurred and is continuing, no Lender
shall assign or sell participations in any portion of its Loans or Commitments
to an Assignee or Participant, unless, as of the date of the proposed assignment
or sale, such Assignee or Participant is exempt from withholding taxes.

 

13.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that neither Holdings nor Borrower may not assign this Agreement or any rights
or duties hereunder without the Lenders’ prior written consent and any
prohibited assignment shall be absolutely void ab initio. No consent to
assignment by the Lenders shall release Holdings or Borrower from its
Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 hereof
and, except as expressly required pursuant to Section 13.1 hereof, no consent or
approval by Holdings or Borrower is required in connection with any such
assignment.

 

14. AMENDMENTS; WAIVERS.

 

14.1. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements), and
no consent with respect to any departure by Holdings or Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
Holdings and Borrower and then any such waiver or consent shall be effective,
but only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all of the Lenders affected thereby, Holdings and
Borrower, do any of the following:

 

(a) increase or extend any Commitment of any Lender,

 

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

 

(d) change the Pro Rata Share, First Out Pro Rata Share or Last Out Pro Rata
Share that is required to take any action hereunder,

 

(e) amend or modify this Section or any provision of the Agreement providing for
consent or other action by all Lenders,

 

(f) other than as permitted by Section 15.12, release Agent’s Lien in and to any
of the Collateral,

 

-55-



--------------------------------------------------------------------------------

(g) change the definition of “Required Lenders”, “First Out Pro Rata Share”,
“Last Out Pro Rata Share” or “Pro Rata Share”,

 

(h) contractually subordinate any of the Agent’s Liens,

 

(i) release Borrower or any Guarantor from any obligation for the payment of
money,

 

(j) change the definition of Borrowing Base or the definition of Maximum
Revolver Amount,

 

(k) amend any of the provisions of Section 2.4(b), or

 

(l) amend any of the provisions of Section 15.

 

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document. The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Holdings or Borrower, shall not require consent by or the agreement of Holdings
or Borrower.

 

Agent and Lenders have executed the Agreement Among Lenders on the Closing Date
pursuant to which the Agent and each Lender have agreed, among other things, to
certain arrangements amongst themselves. The rights and duties of the Agent and
Lenders (vis-à-vis each other and not vis-à-vis the Loan Parties), with respect
to the matters addressed in the Agreement Among Lenders, are subject to the
Agreement Among Lenders.

 

14.2. Replacement of Holdout Lender.

 

(a) If any action to be taken by the Lender Group or Agent hereunder requires
the unanimous consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement, then
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Holdout Lender shall have no
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.

 

(b) Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever.
If the Holdout Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and

 

-56-



--------------------------------------------------------------------------------

Acceptance. The replacement of any Holdout Lender shall be made in accordance
with the terms of Section 13.1. Until such time as the Replacement Lenders shall
have acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Holdout Lender hereunder and under the other Loan Documents,
the Holdout Lender shall remain obligated to make the Holdout Lender’s Pro Rata
Share of Advances and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of the Risk Participation Liability of
such Letter of Credit.

 

14.3. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Holdings and
Borrower of any provision of this Agreement. Agent’s and each Lender’s rights
under this Agreement and the other Loan Documents will be cumulative and not
exclusive of any other right or remedy that Agent or any Lender may have.

 

15. AGENT; THE LENDER GROUP.

 

15.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 15. The
provisions of this Section 15 (other than the proviso to Section 15.11(a)) are
solely for the benefit of Agent, and the Lenders, and Holdings, Borrower and
their respective Subsidiaries shall have no rights as a third party beneficiary
of any of the provisions contained herein. Any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that WFF is merely the representative of the Lenders, and only
has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of Holdings, Borrower and their
respective Subsidiaries, and related matters,

 

-57-



--------------------------------------------------------------------------------

(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, (c)
make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Holdings, Borrower and their respective Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Holdings, Borrower and their respective Subsidiaries, (f)
perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Holdings, Borrower and their respective
Subsidiaries, the Obligations, the Collateral, the Collections of Holdings,
Borrower and their respective Subsidiaries, or otherwise related to any of same
as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

 

15.2. Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

15.3. Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Holdings, Borrower or any of their
respective Subsidiaries or Affiliate of Holdings or Borrower, or any officer or
director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Holdings or Borrower or the books or records or properties of any of Holdings’
or Borrower’s respective Subsidiaries or Affiliates. Without limiting the
foregoing, Lenders acknowledge and agree that Agent may select Oak Hill or
certain other Persons as its agent pursuant to the terms of the Agreement Among
Lenders to take enforcement actions under the Loan Documents and such selection
shall not constitute gross negligence or willful misconduct.

 

15.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal

 

-58-



--------------------------------------------------------------------------------

counsel (including counsel to Holdings or Borrower or counsel to any Lender),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless Agent shall first receive such advice or
concurrence of the Lenders as it deems appropriate and until such instructions
are received, Agent shall refrain from acting, as it deems advisable. If Agent
so requests, it shall first be indemnified to its reasonable satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
requisite Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

 

15.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Defaults or Events of Default or the existence of any
Overadvance of which Agent has actual knowledge, unless Agent shall have
received written notice from a Lender or Borrower referring to this Agreement,
describing such Default or Event of Default, and stating that such notice is a
“notice of default.” Agent promptly will notify the Lenders of its receipt of
any such notice or of any Defaults or Event of Default of which Agent has actual
knowledge. If any Lender obtains actual knowledge of any Defaults or Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Default or Event of Default. Each Lender shall be solely responsible for giving
any notices to its Participants, if any. Subject to Section 15.4, Agent shall
take such action with respect to such Default or Event of Default as may be
requested by the Required Lenders in accordance with Section 8; provided, that
if Exigent Circumstances exist, Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable; provided that Agent shall use
commercially reasonable efforts to contact Oak Hill Representative regarding the
taking of such action so long as the Oak Hill Entities collectively have a Last
Out Pro Rata Share of not less than 60%.

 

15.6. Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Holdings, Borrower and
their respective Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and any

 

-59-



--------------------------------------------------------------------------------

other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower and any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons.

 

15.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Holdings, Borrower and their respective Subsidiaries received by
Agent to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses from the Collections of Holdings, Borrower and their
respective Subsidiaries received by Agent, each Lender hereby agrees that it is
and shall be obligated to pay to or reimburse Agent for the amount of such
Lender’s Pro Rata Share thereof. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), according to their
Pro Rata Shares, from and against any and all Indemnified Liabilities; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make an Advance or
other extension of credit hereunder. Without limitation of the foregoing, each
Lender shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any
costs or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

 

15.8. Agent in Individual Capacity. WFF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Holdings, Borrower and their
respective Subsidiaries and Affiliates and any other Person party to any Loan
Documents as though WFF were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group. The other members
of the Lender Group acknowledge that, pursuant to such activities, WFF or its
Affiliates may receive information regarding Holdings, Borrower or their
respective Affiliates and any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Holdings,

 

-60-



--------------------------------------------------------------------------------

Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFF in its individual capacity. Each of the
Lenders acknowledge that as of the Closing Date, WFF is the Agent, a Lender and
a First Out Lender and as a result WFF may, in each of those capacities, have
interests which conflict with the interests of some or all of the other Lenders
(including the Last Out Lenders) and, except as provided in this Agreement and
in the other Loan Documents, WFF (either individually or in its capacity as
Agent) shall have no obligations or duties whatsoever with respect to such other
Lenders and all such other Lenders waive any such conflict of interest.

 

15.9. Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders; provided that no such notice, or a lesser period of notice, may be
required to the extent provided in the Agreement Among Lenders. If Agent resigns
under this Agreement, the Required Lenders shall appoint a successor Agent for
the Lenders. If no successor Agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, after consulting with the Lenders,
a successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 45 days (or such lesser period as provided in the first sentence of
this Section 15.9) following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

15.10. Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Holdings,
Borrower and their respective Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group. The other
members of the Lender Group acknowledge that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Holdings,
Borrower or their respective Affiliates and any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrower or
such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them. With respect to the
Swing Loans and Protective General Advances, Swing

 

-61-



--------------------------------------------------------------------------------

Lender shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the sub-agent of Agent.

 

15.11. Withholding Taxes.

 

(a) All payments made by any Loan Party hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, each Loan Party shall comply with
the penultimate sentence of this Section 15.11(a). “Taxes” shall mean, any
taxes, levies, imposts, duties, fees, assessments or other charges of whatever
nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein measured by or based on the
net income or net profits of Lender) and all interest, penalties or similar
liabilities with respect thereto. If any Taxes are so levied or imposed, each
Loan Party agrees to pay the full amount of such Taxes and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 15.11(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Loan Parties shall not be required to increase any such amounts if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction); provided, further, that the Loan Parties shall not be
required to bear the cost of any Taxes consisting of United States withholding
Taxes or to compensate any Lender in any manner (including, without limitation,
by means of a “gross up” payment) with respect to such withholding Taxes unless
(i) such Lender has taken all commercially reasonable steps (including, without
limitation, the delivery of the applicable IRS Forms described in Section
15.11(b)) to obtain any available exemption from or reduction in such
withholding Taxes, and (ii) either (A) the applicability of such withholding
Taxes is solely attributable to a change in law subsequent to the time such
Lender became a Lender under this Agreement or (B) at the time such Lender
became a Lender under this Agreement, an Event of Default had occurred and was
continuing. Each Loan Party will furnish to Agent as promptly as possible after
the date the payment of any Tax is due pursuant to applicable law certified
copies of tax receipts evidencing such payment by any Loan Party.

 

(b) (i) If a Lender claims an exemption from United States withholding tax, such
Lender shall deliver to Agent:

 

(A) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, a properly completed and executed IRS Form
W-8BEN before receiving its first payment under this Agreement and at any other
time reasonably requested in writing by Agent or the assigning Lender, as
applicable;

 

(B) if such Lender claims that interest paid under this Agreement is exempt from
United States withholding tax because it is effectively connected with a United
States trade or business of such Lender, a properly completed and executed copy
of IRS

 

-62-



--------------------------------------------------------------------------------

Form W-8ECI before receiving its first payment under this Agreement and at any
other time reasonably requested in writing by Agent or the assigning Lender, as
applicable;

 

(C) such other form or forms, including IRS Form W-9, as may be required under
the IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax before
receiving its first payment under this Agreement and at any other time
reasonably requested in writing by Agent or the assigning Lender, as applicable;
or

 

(D) if such Lender claims an exemption from United States withholding tax
pursuant to the portfolio interest exemption, a properly completed IRS Form
W-8BEN, before receiving its first payment under this Agreement and at any other
time reasonably requested in writing by Agent or the assigning Lender, as
applicable.

 

Notwithstanding the foregoing, such Lender may provide a form W-8IMY, where
applicable, with appropriate forms attached thereto. Each Lender agrees promptly
to notify Agent or the assigning Lender, as applicable, of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction. Notwithstanding any other provision of this Section 15.11, no Lender
shall be required to deliver any form that such Lender is not legally able to
deliver.

 

(ii) If a Lender claims an exemption from United States withholding tax pursuant
to the portfolio interest exception, such Lender represents that such Lender is
not (x) a “bank” as described in Section 881(c)(3)(A) of the IRC, (y) a 10%
shareholder of any Loan Party within the meaning of Section 871(h)(3)(B) of the
IRC, or (z) a controlled foreign corporation related to any Loan Party within
the meaning of Section 864(d)(4) of the IRC.

 

(c) If a Lender claims an exemption from, or reduction of, withholding tax in a
jurisdiction other than the United States, such Lender shall deliver to Agent
any such form or forms, as may be required under the laws of such jurisdiction
as a condition to exemption from, or reduction of, foreign withholding or backup
withholding tax before receiving its first payment under this Agreement and at
any other time reasonably requested in writing by Agent or the assigning Lender,
as applicable. Each Lender agrees promptly to notify Agent or the assigning
Lender, as applicable, of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

 

(d) Intentionally Omitted.

 

(e) If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction. If
the forms or other documentation required by subsection (b) or (c) of this
Section 15.11 are not delivered in accordance with such subsections, then Agent
or the assigning Lender, as applicable, may withhold from any interest payment
to such Lender not providing such forms or other documentation an amount
equivalent to the applicable withholding tax.

 

(f) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent or the assigning Lender, as applicable,
did not

 

-63-



--------------------------------------------------------------------------------

properly withhold tax from amounts paid to or for the account of any Lender due
to a failure on the part of the Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the proper Person of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason)
such Lender shall indemnify and hold Agent or the assigning Lender, as
applicable, harmless for all amounts paid, directly or indirectly, by Agent or
the assigning Lender, as applicable, as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent or the assigning Lender, as applicable, under this Section
15.11, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders under this subsection shall survive the
payment of all Obligations and the resignation or replacement of Agent.

 

15.12. Collateral Matters.

 

(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Borrower of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 of this
Agreement or the other Loan Documents (and Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property in which
Holdings, Borrower or their respective Subsidiaries owned no interest at the
time the Agent’s Lien was granted nor at any time thereafter, (iv) constituting
property leased to Holdings, Borrower or their respective Subsidiaries under a
lease that has expired or is terminated in a transaction permitted under this
Agreement, or (v) in accordance with the Agreement Among Lenders or in
connection with respect to any exercise of any rights or remedies by Agent
against the Collateral pursuant to any Loan Document and/or the Agreement Among
Lenders or any action taken by Agent pursuant to Section 7 of the Agreement
Among Lenders. Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Lenders. Upon request by Agent or
Borrower at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 15.12; provided, however, that (1) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of Borrower in respect of) all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

 

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Holdings, Borrower or any other Person
or is cared for, protected, or insured or has been encumbered, or that the
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available

 

-64-



--------------------------------------------------------------------------------

to Agent pursuant to any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission, or event related
thereto, subject to the terms and conditions contained herein, Agent may act in
any manner it may deem appropriate, in its sole discretion given Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that Agent
shall have no other duty or liability whatsoever to any Lender as to any of the
foregoing, except as otherwise provided herein.

 

15.13. Restrictions on Actions by Lenders; Sharing of Payments.

 

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Holdings or Borrower or any deposit accounts of
Holdings or Borrower now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

 

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion (including
as such ratable portion is determined in accordance with Section 2.4(b)) of all
such distributions by Agent, such Lender promptly shall (1) turn the same over
to Agent, in kind, and with such endorsements as may be required to negotiate
the same to Agent, or in immediately available funds, as applicable, for the
account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (2) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata
Shares; provided, however, that to the extent that such excess payment received
by the purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

 

15.14. Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control. Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

 

15.15. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent.

 

-65-



--------------------------------------------------------------------------------

Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.

 

15.16. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

15.17. Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:

 

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by or at the request of Agent,
and Agent shall so furnish each Lender with such Reports,

 

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and will
rely significantly upon Holdings’, Borrower’s and their respective Subsidiaries’
books and records, as well as on representations of Borrower’s personnel,

 

(d) agrees to keep all Reports and other material, non-public information
regarding Holdings, Borrower and their respective Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 16.7, and

 

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to

 

-66-



--------------------------------------------------------------------------------

Agent that has not been contemporaneously provided by Borrower to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower,
any Lender may, from time to time, reasonably request Agent to exercise such
right as specified in such Lender’s notice to Agent, whereupon Agent promptly
shall request of Borrower the additional reports or information reasonably
specified by such Lender, and, upon receipt thereof from Borrower, Agent
promptly shall provide a copy of same to such Lender, and (z) any time that
Agent renders to Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

 

15.18. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for it or on its behalf in connection with its Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

 

15.19. Bank Product Providers. Each Bank Product Provider shall be deemed a
party hereto for purposes of any reference in a Loan Document to the parties for
whom Agent is acting; it being understood and agreed that the rights and
benefits of such Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s right to share in payments and
collections out of the Collateral as more fully set forth herein. In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution.

 

15.20. Proofs of Claim. In connection with any Insolvency Proceeding, each of
the Lenders hereby irrevocably authorize Agent to file, in Agent’s discretion,
one or more proofs of claims with respect to the Obligations, including separate
proofs of claims with respect to the First Out Obligations and Last Out
Obligations.

 

15.21. Microsoft Consent. Each of the Lenders hereby agrees to be bound by the
terms and provisions of the Microsoft Consent and hereby instructs and
authorizes Agent to enter into, execute, deliver and perform the Microsoft
Consent.

 

-67-



--------------------------------------------------------------------------------

16. GENERAL PROVISIONS.

 

16.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Holdings, Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

 

16.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

16.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group, Holdings or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

16.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

16.5. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

16.6. Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by Borrower or any Guarantor or the transfer to the Lender Group
of any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrower or
such Guarantor automatically shall be revived, reinstated, and restored and
shall exist as though such Voidable Transfer had never been made.

 

16.7. Confidentiality. Agent and Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Holdings, Borrower and

 

-68-



--------------------------------------------------------------------------------

their respective Subsidiaries, their operations, assets, and existing and
contemplated business plans shall be treated by Agent and the Lenders in a
confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (a) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group, (b) to Subsidiaries and Affiliates of any member of the Lender
Group (including the Bank Product Providers), provided that any such Subsidiary
or Affiliate shall have agreed to receive such information hereunder subject to
the terms of this Section 16.7, (c) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation, (d) as may be agreed to
in advance by Holdings or its Subsidiaries or as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process, provided
that Agent or Lenders, as applicable, give Borrower prompt written notice of
such request or requirement, to the extent it is reasonably practicable to give
such notice, so that Borrower may seek an appropriate protective order or other
appropriate remedy, (e) as to any such information that is or becomes generally
available to the public (other than as a result of prohibited disclosure by
Agent or the Lenders), (f) in connection with any assignment, prospective
assignment, sale, prospective sale, participation or prospective participations,
or pledge or prospective pledge of any Lender’s interest under this Agreement,
provided that any such assignee, prospective assignee, purchaser, prospective
purchaser, participant, prospective participant, pledgee, or prospective pledgee
shall have agreed in writing to receive such information hereunder subject to
the terms of this Section, and (g) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this Section 16.7
shall survive for 2 years after the payment in full of the Obligations.

 

16.8. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

[Signature pages to follow.]

 

-69-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

SAVVIS COMMUNICATIONS CORPORATION,
a Missouri corporation, as Borrower By:  

/s/ Jeffrey H. Von Deylen

Title:

  Executive Vice President and Chief Financial Officer SAVVIS, INC.,
a Delaware corporation, as a Guarantor By:  

/s/ Jeffrey H. Von Deylen

Title:

  Chief Financial Officer WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a Lender By:  

/s/ Phyliss Hasen

Title:

  Senior Vice President

 

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                              between                         
(“Assignor”) and                          (“Assignee”). Reference is made to the
Agreement described in Annex I hereto (the “Credit Agreement”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Credit Agreement.

 

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

 

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrower to
Assignor with respect to Assignor’s share of the Advances assigned hereunder, as
reflected on Assignor’s books and records.

 

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (e)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) agrees to be bound to as a [“First Out Lender”]
[“Last Out Lender”] under the Agreement Among Lenders; (g) attaches an executed
Acknowledgement to the Agreement Among Lenders; [and

 



--------------------------------------------------------------------------------

(h) attaches the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Assignee’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement or such other documents as
are necessary to indicate that all such payments are subject to such rates at a
rate reduced by an applicable tax treaty.]

 

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

 

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender (and a First
Out Lender, Last Out Lender or both, as applicable) thereunder and under the
other Loan Documents, and (b) the Assignor shall, to the extent of the interest
assigned pursuant to this Assignment Agreement, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Loan
Documents, provided, however, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 16.7 of the Credit Agreement.

 

6. On or prior to the Settlement Date, Assignee shall pay to Assignor the
Purchase Price (as set forth in Annex I). From and after the Settlement Date,
Agent shall make all payments that are due and payable to the holder of the
interest assigned hereunder (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued up to but excluding
the Settlement Date and to Assignee for amounts which have accrued from and
after the Settlement Date. On the Settlement Date, Assignor shall pay to
Assignee an amount equal to the portion of any interest, fee, or any other
charge that was paid to Assignor prior to the Settlement Date on account of the
interest assigned hereunder and that are due and payable to Assignee with
respect thereto, to the extent that such interest, fee or other charge relates
to the period of time from and after the Settlement Date.

 

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

 

8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR] as Assignor By         Name:     Title:

 

[NAME OF ASSIGNEE] as Assignee By         Name:     Title:

 



--------------------------------------------------------------------------------

 

ACCEPTED THIS ____ DAY OF _______________ WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent By         Name:     Title:

 

[Accepted:

SAVVIS COMMUNICATIONS, INC.,
a Missouri corporation, as Borrower

By         Name:       Title:] [only include Borrower signature block to the
extent required by the Credit Agreement]

 



--------------------------------------------------------------------------------

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1. Borrower:        Savvis Communications Corporation, a Missouri corporation

 

2. Name and Date of Credit Agreement:

 

Credit Agreement, dated as of June 10, 2005, by and among Borrower, SAVVIS,
Inc., (f/k/a SAVVIS Communications Corporation), a Delaware corporation, the
lenders from time to time a party thereto (the “Lenders”), Wells Fargo Foothill,
Inc., a California corporation, as the arranger and administrative agent for the
Lenders

 

3.     Date of Assignment Agreement:      _________ 4.     Amounts:            

 a.     Assigned Amount of First Out Revolver Commitment

   $                          

 b.     Assigned Amount of Last Out Revolver Commitment

   $                          

 c.     Assigned Amount of First Out Advances

   $                          

 d.     Assigned Amount of Last Out Advances

   $                      5.     Settlement Date:      _________ 6.     Purchase
Price    $                     

 

7. Notice and Payment Instructions, etc.

 

Assignee:

   Assignor:

__________________________________

  

__________________________________

__________________________________

  

__________________________________

__________________________________

  

__________________________________

 



--------------------------------------------------------------------------------

8. Agreed and Accepted:

 

[ASSIGNOR]

   [ASSIGNEE]

By: __________________________________

  

By: __________________________________

Title: __________________________________

  

Title: __________________________________

 

Accepted: WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent By:         Name:     Title:

 

[Accepted:

SAVVIS COMMUNICATIONS, INC.,
a Missouri corporation, as Borrower

By:         Name:        Title:] [only include Borrower signature block to the
extent required by the Credit Agreement]

 



--------------------------------------------------------------------------------

 

EXHIBIT B-1

 

FORM OF BORROWING BASE CERTIFICATE

 

Wells Fargo Foothill, Inc.

1000 Abernathy Road

Suite 1450

Atlanta, Georgia 30328

Attn: Business Finance Manager

 

The undersigned, Savvis Communications Corporation, a Missouri corporation
(“Borrower”), pursuant to Schedule 5.2 of that certain Credit Agreement dated as
of June 10, 2005 (as amended, restated, modified, supplemented, refinanced,
renewed, or extended from time to time, the “Credit Agreement”), entered into
among Borrower, SAVVIS, Inc., (f/k/a SAVVIS Communications Corporation), a
Delaware corporation, the lenders signatory thereto from time to time and Wells
Fargo Foothill, Inc., a California corporation as the arranger and
administrative agent (in such capacity, together with its successors and
assigns, if any, in such capacity, “Agent”), hereby certifies to Agent that the
following items, calculated in accordance with the terms and definitions set
forth in the Credit Agreement for such items are true and correct, and that
Borrower is in compliance with and, after giving effect to any currently
requested Advances, will be in compliance with, the terms, conditions, and
provisions of the Credit Agreement.

 

All initially capitalized terms used in this Borrowing Base Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

 

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------

Effective Date of Calculation: ________________________________

 

A.     Borrowing Base Calculation

             

1.      Recurring Revenue

             

a.        (i)   The Recurring Revenues for the most recent 12-month period for
which

        Agent received (i) Borrowing Base Certificate and (ii) monthly financial
        statements

   $ ________       

(ii)   Multiple

     0.30       

b.               the product of Item 1.a.(i) and Item 1.a(ii)

          $ ________

c.        (i)   the average daily Collections with respect to Accounts of
Borrower and
        SAVVIS Federal over the immediately preceding 90 day period

   $ ________       

(ii)   Multiple

     65       

d.               the product of Item 1.c.(i) and Item 1.c(ii)

          $ ________

e.               the lesser of Item1.b and Item 1.d

          $ ________

2.      Reserves

             

a.      Bank Product Reserve

   $ ________       

b.      the aggregate amount of reserves established by Agent, if any, pursuant
to Section 2.1(b) against the Borrowing Base

   $ ________       

c.      sum of Item 2.a. and Item 2.b.

          $ ________

3.      Borrowing Base

             

a.      Borrowing Base (Item 1.e. minus Item 2.c.)

          $ ________

4.      Availability Calculation

             

(a)      (i)    Maximum Revolving Amount

   $ ________       

(ii)    Letter of Credit Usage

   $ ________       

(iii)   outstanding Advances

   $ ________       

 



--------------------------------------------------------------------------------

(iv)     the aggregate amount of reserves established by Agent, if any, pursuant
to Section 2.1(b) against the Maximum Revolver Amount

   $ ________       

(v)    Item 4.a.(i) minus Item 4.a.(ii) minus Item 4.a.(iii) minus Item 4.a.(iv)

          $ ________

(b)      (i)    Borrowing Base (see Item 3.a)

   $ ________       

(ii)    Letter of Credit Usage

   $ ________       

(iii)   outstanding Advances

   $ ________       

(iv)   Item 4.b.(i) minus Item 4.b.(ii) minus Item 4.b.(iii)

          $ ________

(c)    lesser of Item 4.a.(v) and 4.b.(iv)

          $ ________

 



--------------------------------------------------------------------------------

(a) Additionally, the undersigned hereby certifies and represents and warrants
to the Lender Group on behalf of Borrower that (i) as of the date hereof, each
representation or warranty contained in any Loan Document, and as of the
effective date of any advance, continuation or conversion requested above is
true and correct in all material respects (except to the extent any
representation or warranty expressly related to an earlier date), (ii) no
injunction, writ, restraining order, or other order of any nature restricting or
prohibiting, directly or indirectly, the extending of such credit have been
issued or remain in force by any Governmental Authority against Borrower, Agent,
any Lender, or any of their Affiliates; (iii) no Material Adverse Change has
occurred, (iv) no Default or Event of Default has occurred and is continuing on
the date hereof, nor will any thereof occur after giving effect to the request
above, and (v) all of the foregoing is true and correct as of the effective date
of the calculations set forth above and that such calculations have been made in
accordance with the requirements of the Credit Agreement.

 

SAVVIS COMMUNICATIONS CORPORATION,
a Missouri corporation, as Borrower By:    

Title:

   

 



--------------------------------------------------------------------------------

 

EXHIBIT C-1

 

FORM OF COMPLIANCE CERTIFICATE

 

[on Borrower’s letterhead]

 

To: Wells Fargo Foothill, Inc.

1000 Abernathy Road

Suite 1450

Atlanta, Georgia 30328

Attn: Business Finance Division Manager

 

  Re: Compliance Certificate dated

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement (the “Credit Agreement”)
dated as of June 10, 2005, by and among the lenders identified on the signature
pages thereof (such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (“Agent”),
SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation (“Borrower”) and
SAVVIS, INC., (f/k/a SAVVIS Communications Corporation), a Delaware corporation.
Capitalized terms used in this Compliance Certificate have the meanings set
forth in the Credit Agreement unless specifically defined herein.

 

Pursuant to Schedule 5.3 of the Credit Agreement, the undersigned officer of
Borrower hereby certifies that:

 

1. The financial information of Borrower, Holdings and their respective
Subsidiaries furnished in Schedule 1 attached hereto, has been prepared in
accordance with GAAP (except for year-end adjustments and the lack of
footnotes), and fairly presents in all material respects the financial condition
of Borrower, Holdings and their respective Subsidiaries.

 

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrower, Holdings and their respective
Subsidiaries during the accounting period covered by the financial statements
delivered pursuant to Schedule 5.3 of the Credit Agreement.

 

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Borrower, Holdings
and their respective Subsidiaries have taken, are taking, or propose to take
with respect thereto.

 



--------------------------------------------------------------------------------

4. The representations and warranties of Borrower, Holdings and their respective
Subsidiaries set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent they relate to a specified date), except as set forth on Schedule
3 attached hereto.

 

5. Borrower, Holdings and their respective Subsidiaries are in compliance with
the applicable covenants contained in Section 6.16 of the Credit Agreement as
demonstrated on Schedule 4 hereof.

 

-2-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this              day of                     ,             .

 

SAVVIS COMMUNICATIONS CORPORATION,
a Missouri corporation By:    

Name:    

Title:    

 



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Financial Information

 

-2-



--------------------------------------------------------------------------------

 

SCHEDULE 2

 

Default or Event of Default

 

-3-



--------------------------------------------------------------------------------

 

SCHEDULE 3

 

Representations and Warranties

 

-4-



--------------------------------------------------------------------------------

 

SCHEDULE 4

 

Financial Covenants

 

  1. Leverage Ratio. 1

 

The Leverage Ratio for the fiscal quarter period ending                     ,
                     is                     , which ratio [is/is not] less than
the required ratio set forth in Section 6.16(a) of the Credit Agreement for the
corresponding period. The Average Availability for each month during such fiscal
quarter period is $                    , $                     and
$                    , and the sum of the Excess Availability plus Qualified
Cash as of the last day of each month during such fiscal quarter is
$                    , $                     and $                    .

 

  2. Maximum Capital Expenditures.2

 

Capital Expenditures of Borrower, Holdings and their Subsidiaries for the fiscal
year ending                     ,                      is $                    
which amount [is/is not] less than the amount set forth in Section 6.16(b) of
the Credit Agreement for such fiscal year. The Average Availability for such
fiscal year is $                    , and the sum of the Excess Availability
plus Qualified Cash as of the last day of such fiscal year is
$                    .

--------------------------------------------------------------------------------

1 Applicable if with respect to any fiscal quarter (i) the Average Availability
for any month during such fiscal quarter is less than $35,000,000 or (ii) the
sum of Excess Availability plus Qualified Cash as of the last day of any month
during such fiscal quarter is less than $35,000,000.

 

2 Applicable if with respect to any fiscal year (i) the Average Availability for
such fiscal year is less than $35,000,000 or (ii) the sum of Excess Availability
plus Qualified Cash as of the last day of such fiscal year is less than
$35,000,000.

 

-5-



--------------------------------------------------------------------------------

 

EXHIBIT F-1

 

FORM OF FIRST OUT NOTE

 

FIRST OUT REVOLVING LOAN NOTE

 

$65,000,000.00   Chicago, Illinois     June 10, 2005

 

FOR VALUE RECEIVED, the undersigned, SAVVIS COMMUNICATIONS CORPORATION, a
Missouri corporation (“Borrower”), hereby unconditionally promises to pay to the
order of WELLS FARGO FOOTHILL, INC. (“First Out Lender”) at the office of Agent
at 1000 Abernathy Road, Suite 1450, Atlanta, Georgia 30328, or at such other
place as Agent may from time to time designate in writing, in lawful money of
the United States of America and in immediately available funds, the principal
sum of Sixty-Five Million Dollars and No Cents ($65,000,000.00), or, if less,
the aggregate unpaid principal amount of the Advances made or deemed made by
First Out Lender to Borrower under the terms of that certain Credit Agreement of
even date herewith among Borrower, various financial institutions as are, or may
from time to time become, parties thereto as Lenders (including without
limitation First Out Lender) and Wells Fargo Foothill, Inc., as Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). This First Out Revolving Loan Note (this “Note”) is issued in
accordance with the provisions of the Credit Agreement and is entitled to the
benefits and security of the Credit Agreement and the other Loan Documents, and
reference is hereby made to the Credit Agreement for a statement of the terms
and conditions under which the Advances evidenced hereby may be made and are
required to be repaid. All capitalized terms used herein (which are not
otherwise specifically defined herein) shall be used in this Note as defined in
the Credit Agreement.

 

The outstanding principal balance of the Advances evidenced by this Note shall
be payable in full on the Maturity Date, or on such earlier date as provided for
in the Credit Agreement.

 

Borrower promises to pay interest from the date hereof until payment in full
hereof on the unpaid principal balance of the Advances evidenced hereby at the
per annum rate or rates set forth in the Credit Agreement.

 

Upon and after the occurrence of an Event of Default, and as provided in the
Credit Agreement, the Advances evidenced by this Note may be declared, and
immediately shall become, due and payable without demand, notice or legal
process of any kind; provided, that upon the occurrence of an Event of Default
pursuant to the provisions of Section 7.4 or Section 7.5 of the Credit
Agreement, the Advances evidenced by this Note shall automatically be due and
payable, without demand, notice or acceleration of any kind whatsoever.

 

Payments received in respect of the Advances shall be applied as provided in the
Credit Agreement.

 

Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are each hereby waived by Borrower.

 



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any provision of or obligation under this Note shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby. Whenever in this Note reference is made to Agent, First Out
Lender or Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon Borrower and its successors and assigns, and shall
inure to the benefit of First Out Lender and its successors and assigns.

 

In addition to and without limitation of any of the foregoing, this Note shall
be deemed to be a Loan Document and shall otherwise be subject to all of general
terms and conditions contained in the Credit Agreement, mutatis mutandi.

 

SAVVIS COMMUNICATIONS CORPORATION,

A MISSOURI CORPORATION

By:    

Its:

   

 

-2-



--------------------------------------------------------------------------------

 

EXHIBIT L-1

 

FORM OF LAST OUT NOTE

 

LAST OUT REVOLVING LOAN NOTE

 

$20,000,000   Chicago, Illinois     June 10, 2005

 

FOR VALUE RECEIVED, the undersigned, SAVVIS COMMUNICATIONS CORPORATION., a
Missouri corporation (“Borrower”), hereby unconditionally promises to pay to the
order of WELLS FARGO FOOTHILL, INC. (“Last Out Lender”) at the office of Agent
at 1000 Abernathy Road, Suite 1450, Atlanta, Georgia 30328, or at such other
place as Agent may from time to time designate in writing, in lawful money of
the United States of America and in immediately available funds, the principal
sum of Twenty Million Dollars and No Cents ($20,000,000), or, if less, the
aggregate unpaid principal amount of the Advances made or deemed made by Last
Out Lender to Borrower under the terms of that certain Credit Agreement of even
date herewith among Borrower, various financial institutions as are, or may from
time to time become, parties thereto as Lenders (including without limitation
Last Out Lender) and Wells Fargo Foothill, Inc., as Agent (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
This Last Out Revolver Loan Note (this “Note”) is issued in accordance with the
provisions of the Credit Agreement and is entitled to the benefits and security
of the Credit Agreement and the other Loan Documents, and reference is hereby
made to the Credit Agreement for a statement of the terms and conditions under
which the Advances evidenced hereby may be made and are required to be repaid.
All capitalized terms used herein (which are not otherwise specifically defined
herein) shall be used in this Note as defined in the Credit Agreement.

 

The outstanding principal balance of the Advances evidenced by this Note shall
be payable in full on the Maturity Date, or on such earlier date as provided for
in the Credit Agreement.

 

Borrower promises to pay interest from the date hereof until payment in full
hereof on the unpaid principal balance of the Advances evidenced hereby at the
per annum rate or rates set forth in the Credit Agreement.

 

Upon and after the occurrence of an Event of Default, and as provided in the
Credit Agreement, the Advances evidenced by this Note may be declared, and
immediately shall become, due and payable without demand, notice or legal
process of any kind; provided, that upon the occurrence of an Event of Default
pursuant to the provisions of Section 7.4 or Section 7.5 of the Credit
Agreement, the Advances evidenced by this Note shall automatically be due and
payable, without demand, notice or acceleration of any kind whatsoever.

 

Payments received in respect of the Advances shall be applied as provided in the
Credit Agreement.

 

Presentment, demand, protest and notice of presentment, demand, nonpayment and
protest are each hereby waived by Borrower.

 



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES. Whenever possible each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any provision of or obligation under this Note shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby. Whenever in this Note reference is made to Agent, Last Out
Lender or Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon Borrower and its successors and assigns, and shall
inure to the benefit of Last Out Lender and its successors and assigns.

 

In addition to and without limitation of any of the foregoing, this Note shall
be deemed to be a Loan Document and shall otherwise be subject to all of general
terms and conditions contained in the Credit Agreement, mutatis mutandi.

 

SAVVIS COMMUNICATIONS CORPORATION,

A MISSOURI CORPORATION

By:    

Its:

   

 

-2-



--------------------------------------------------------------------------------

 

EXHIBIT L-2

 

FORM OF LIBOR NOTICE

 

Wells Fargo Foothill, Inc., as Agent

1000 Abernathy Road

Suite 1450

Atlanta, Georgia 30328

Attn: Business Finance Division Manager

 

Ladies and Gentlemen:

 

Reference hereby is made to that certain Credit Agreement, dated as of June 10,
2005 (the “Credit Agreement”), among Savvis Communications Corporation, a
Missouri corporation (“Borrower”), SAVVIS, Inc., (f/k/a SAVVIS Communications
Corporation), a Delaware corporation, the lenders signatory thereto (the
“Lenders”), and Wells Fargo Foothill, Inc., a California corporation, as the
arranger and administrative agent for the Lenders (“Agent”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement.

 

This LIBOR Notice represents Borrower’s request to elect the LIBOR Option with
respect to outstanding Advances in the amount of $                     (the
“LIBOR Rate Advance”)[, and is a written confirmation of the telephonic notice
of such election given to Agent].

 

The LIBOR Rate Advance will have an Interest Period of [1, 2, 3 or 6] month(s)
commencing on                     .

 

This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

 

Borrower represents and warrants that (i) as of the date hereof, each
representation or warranty contained in any Loan Document, and as of the
effective date of any advance, continuation or conversion is true and correct in
all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) no injunction, writ, restraining
order, or other order of any nature restricting or prohibiting, directly or
indirectly, the extending of such credit have been issued or remain in force by
any Governmental Authority against Borrower, Agent, any Lender, or any of their
Affiliates; (iii) no Material Adverse Change has occurred, (iv) no Default or
Event of Default has occurred and is continuing on the date hereof, nor will any
thereof occur after giving effect to the request above, and (v) all of the
foregoing is true and correct as of the effective date of the calculations set
forth above and that such calculations have been made in accordance with the
requirements of the Credit Agreement.

 



--------------------------------------------------------------------------------

Dated:

    SAVVIS COMMUNICATIONS CORPORATION,
a Missouri corporation, as Borrower By:    

Name:

   

Title:

   

 

Acknowledged by:

WELLS FARGO FOOTHILL, INC.,

as Agent

By:    

Name:

   

Title:

   

 

-2-



--------------------------------------------------------------------------------

 

Schedule A-1

 

Agent’s Account

 

An account at a bank designated by Agent from time to time as the account into
which Borrower shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Borrower and the Lender Group to the contrary, Agent’s Account shall be that
certain deposit account bearing account number [***] and maintained by Agent
with JPMorgan Chase Bank, 4 New York Plaza, 15th Floor, New York, New York
10004, ABA #021000021.

 



--------------------------------------------------------------------------------

 

Schedule A-2

 

Authorized Persons

 

Name

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

Jeffrey H. Von Deylen    Executive Vice President and Chief Financial Officer
Jens Teagan    Vice President and Treasurer Chris Knibb    Vice President and
Controller John Lindblad    Assistant Treasurer

 



--------------------------------------------------------------------------------

 

Schedule C-1

 

Commitments

 

Closing Date Commitments:

 

Lender

--------------------------------------------------------------------------------

   First Out Revolver
Commitment


--------------------------------------------------------------------------------

   Last Out Revolver
Commitment


--------------------------------------------------------------------------------

   Total
Commitment


--------------------------------------------------------------------------------

Wells Fargo Foothill, Inc.

   $ 65,000,000    $ 20,000,000    $ 85,000,000

All Lenders

   $ 65,000,000    $ 20,000,000    $ 85,000,000 After the effective date of the
Oak Hill Assignment and Acceptance:

Lender

--------------------------------------------------------------------------------

   First Out Revolver
Commitment


--------------------------------------------------------------------------------

   Last Out Revolver
Commitment


--------------------------------------------------------------------------------

   Total
Commitment


--------------------------------------------------------------------------------

Wells Fargo Foothill, Inc.

   $ 65,000,000    $ 0    $ 65,000,000

Oak Hill Securities Fund, L.P.

   $ 0    $ 1,911,000    $ 1,911,000

Oak Hill Securities Fund II, L.P.

   $ 0    $ 6,469,000    $ 6,469,000

Oak Hill Credit Alpha Fund, L.P.

   $ 0    $ 3,497,000    $ 3,497,000

Oak Hill Credit Alpha Fund (Offshore), Ltd.

   $ 0    $ 8,123,000    $ 8,123,000

All Lenders

   $ 65,000,000    $ 20,000,000    $ 85,000,000

 



--------------------------------------------------------------------------------

 

Schedule D-1

 

Designated Account

 

Company Name

--------------------------------------------------------------------------------

  

Account No.

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Bank

--------------------------------------------------------------------------------

Borrower

   [***]    Operating Account   

Bank of America N.A.

1101 Wootton Parkway

Rockville, MD 20852

 



--------------------------------------------------------------------------------

 

Schedule F-1

 

Foreign Cash Equivalent Jurisdictions

 

Australia

Belgium

Bermuda

Brazil

Canada

Finland

France

Germany

Hong Kong

Hungary

Italy

Japan

Malaysia

Netherlands

New Zealand

Norway

Philippines

Singapore

Spain

Switzerland

Taiwan

Turkey

United Kingdom

 



--------------------------------------------------------------------------------

 

Schedule O-1

 

Oak Hill’s Account

 

The wire instructions for Oak Hill Credit Alpha Fund (Offshore), Ltd. will be:

 

Citibank

111 Wall Street, New York, NY

ABA # 021-00-0089

FAO: Bear Stearns & Co.

Account # [***]

For Further Credit to: Oak Hill Credit Alpha Fund (Offshore), Ltd.

Account # [***]

 

The wire instructions for Oak Hill Credit Alpha Fund, LP will be:

 

Citibank

111 Wall Street, New York, NY

ABA # 021-00-0089

FAO: Bear Stearns & Co.

Account # [***]

For Further Credit To: Oak Hill Credit Alpha Fund, LP

Account # [***]

 

The wire instructions for Oak Hill Securities Fund II, L.P. will be:

 

The Bank of New York

ABA# 021-000-018

Name of Account: Oak Hill Securities Fund II, L.P.

Account Number: [***]

Reference: (important) BBK/IOC/565/Institutional Custody

Additional Information: Attn: Sophea Tsigakos (212) 635-6401

 

The wire instructions for Oak Hill Securities Fund, L.P. will be:

 

The Bank of New York

ABA# 021-000-018

Name of Account: Oak Hill Securities Fund, L.P.

Account Number: [***]

Reference: (important) BBK/IOC/565/Institutional Custody

Additional Information: Attn: Sophea Tsigakos (212) 635-6401

 



--------------------------------------------------------------------------------

 

Schedule P-1

 

Permitted Liens

 

1. Bear Stearns Security Corp., covering financial assets in securities accounts
[***], [***] and [***], subject to that certain Securities Account Control
Agreement, dated the date hereof, among Borrower, Agent and Bear Stearns
Security Corp.

 

2. Fleet Business Credit Corporation, UCC Filing Nos. 01113C0227 (California
Secretary of State) and 0010027149 (Virginia Secretary of State), covering
specific equipment.

 

3. Leasetech Corporation, UCC Filing Nos. 0010360239 (California Secretary of
State), covering specific equipment, 4096200, 4096368, 4144466, 200012921,
200012923 (Missouri Secretary of State), and 200103187 (St. Louis County,
Missouri), covering leased specific equipment.

 

4. Cisco Systems Capital Corporation, UCC Filing Nos. 10890983, 30755390
(Delaware Secretary of State), 4112138, 20018016021B, 20020045600A (Missouri
Secretary of State), covering leased specific equipment, and 0207017225-3
(Virginia Secretary of State), covering leased specific equipment.

 

5. Global Solutions Group, Inc., UCC Filing Nos. 22231250 (Delaware Secretary of
State) and 20020097091B (Missouri Secretary of State), covering specific
equipment.

 

6. De Lage Landen Financial Services Inc., UCC Filing Nos. 42741249 (Delaware
Secretary of State) and 20040086569A (Missouri Secretary of State), covering
specific equipment.

 

7. Hewlett-Packard Financial Services Company, UCC Filing Nos. 50494550
(Delaware Secretary of State), covering leased specific equipment and software,
and 20040114361C, 20050015137F (Missouri Secretary of State), covering specific
equipment and software.

 

8. EMC Corporation, UCC Filing Nos. 4092032, 20030081818B (Missouri Secretary of
State), 200012227 (St. Louis County, MO), 0010027150 (Virginia Secretary of
State), and 00-010363, 00-010364 (Fairfax County, VA), covering specific
equipment.

 

9. IKON Office Solutions, UCC Filing No. 20020094672C (Missouri Secretary of
State), covering leased specific equipment.

 

10. King Commercial, Inc., UCC Filing No. 20050530459H (Missouri Secretary of
State), covering specific equipment.

 

11. Key Equipment Finance, UCC Filing Nos. 20030023772H and 20030024000B
(Missouri Secretary of State), covering leased specific equipment.

 

12. Dynavar Networking Corp., UCC Filing No. 20030038989C (Missouri Secretary of
State), covering specific equipment.

 

13. IOS Capital, UCC Filing No. 20040076223H (Missouri Secretary of State),
covering leased specific equipment.

 

14. Sumner Group, Inc., UCC Filing No. 20050000679M (Missouri Secretary of
State), covering specific equipment.

 

15. Citcorp Vendor Finance Inc., UCC Filing No. 0101117138 (Virginia Secretary
of State), covering leased specific equipment.

 

16. Storagetek Financial Services Corporation, UCC Filing No. 20050047925F
(Missouri Secretary of State), covering leased specific equipment.

 

17. Axis Capital, Inc., UCC Filing No. 20050032635H (Missouri Secretary of
State), covering leased specific equipment per lease or security agreements.

 

18. Mechanics Lien, dated August 22, 2001 (St. Louis County, MO, Filing No.
01ML-000353), in the amount of $8,624.94.

 

19. State Tax Lien, dated December 9, 2004 (Fulton County, GA, File No.
145/197), in the amount of $4,585.78.

 

20. County Tax Lien, dated December 28, 2004 (Los Angeles County, CA), in the
amount of $305.91.

 



--------------------------------------------------------------------------------

 

Schedule 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Holdings, Borrower or any of their respective Subsidiaries.

 

“Adjusted EBITDA” means, for any period, the sum of EBITDA for such period plus,
to the extent a Permitted Acquisition has been consummated during such period,
Pro Forma EBITDA attributable to such Permitted Acquisition (but only that
portion of Pro Forma EBITDA attributable to the portion of such period that
occurred prior to the date of consummation of such Permitted Acquisition).

 

“Advances” has the meaning specified therefor in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.13 of the Agreement: (a) any
Person which owns directly or indirectly 10% or more of the Stock having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership or joint venture in which a Person is a partner or joint venturer
shall be deemed an Affiliate of such Person.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

“Agent’s Liens” means the Liens granted by Holdings, Borrower or any of their
respective Subsidiaries to Agent under the Loan Documents.

 

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

 



--------------------------------------------------------------------------------

“Agreement Among Lenders” means that certain Agreement Among Lenders, dated as
of even date herewith, but not effective until the Oak Hill Assignment first
becomes effective, by and among the Lenders and Agent, in form and substance
reasonably satisfactory to the Lenders and Agent.

 

“Applicable Margin” means, from the date hereof to, but not including, the first
date of adjustment provided for below:

 

Loans

--------------------------------------------------------------------------------

   Applicable Margin


--------------------------------------------------------------------------------

 

Base Rate Loans

   1.25 %

LIBOR Rate Loans

   3.00 %

 

Commencing with the delivery of the audited financial statements required to be
delivered pursuant to Schedule 5.3 for the fiscal year ending December 31, 2005,
the percentages described in this definition of “Applicable Margin” will be
adjusted (effective prospectively) on the first day of the month following
delivery to Agent of the audited financial statements corresponding to the end
of a fiscal year, along with the related Compliance Certificate, required to be
delivered pursuant to Schedule 5.3, by reference to Adjusted EBITDA for such
fiscal year, in accordance with the following:

 

Adjusted EBITDA

--------------------------------------------------------------------------------

   Applicable Margin
for Base Rate
Loans


--------------------------------------------------------------------------------

    Applicable Margin for LIBOR
Rate Loans


--------------------------------------------------------------------------------

 

Greater than $60,000,000

   1.00 %   2.75 %

Greater than $51,000,000 but less than or equal to $60,000,000

   1.25 %   3.00 %

Less than or equal to $51,000,000

   1.50 %   3.25 %

 

provided, that if Borrower fails to deliver the relevant financial statements
and Compliance Certificate required to be delivered pursuant to Schedule 5.3 on
or before the due date thereof, the Applicable Margin shall be the highest
Applicable Margin set forth above until the actual delivery of such financial
statements, at which time the Applicable Margin shall adjust as set forth above
(effective prospectively).

 

“Assignee” has the meaning specified therefor in Section 13.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Authorized Person” means any of the people set forth on Schedule A-2, as such
schedule of Authorized Persons has been from time to time be amended or
supplemented by

 

-2-



--------------------------------------------------------------------------------

Borrower pursuant to a written notice delivered by Borrower to Agent and
acknowledged in writing by Agent.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 (after giving effect to all
then outstanding Obligations (other than Bank Product Obligations) and all
sublimits and reserves then applicable hereunder).

 

“Average Availability” means, with respect to any period, the amount of Excess
Availability plus Qualified Cash as of the end of each day in such period
divided by the number of days in such period.

 

“Bank of America Letter of Credit Reimbursement Agreement” means that Amended
and Restated Standby Letter of Credit Agreement dated as of June 1, 2005 between
Borrower and Bank, as amended, restated or otherwise modified from time to time
in accordance with the terms of this Agreement.

 

“Bank Product” means any financial accommodation extended to Holdings, Borrower
or any of their respective Subsidiaries by a Bank Product Provider (other than
pursuant to the Agreement) including: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Holdings, Borrower or any of their respective Subsidiaries with a Bank
Product Provider in connection with the obtaining of any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Holdings, Borrower or any
of their respective Subsidiaries to any Bank Product Provider pursuant to or
evidenced by the Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all such amounts
that Holdings, Borrower or any of their respective Subsidiaries are obligated to
reimburse to Agent or any member of the Lender Group as a result of Agent or
such member of the Lender Group purchasing participations from, or executing
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to Holdings,
Borrower or any of their respective Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

 

“Bank Product Reserve” means, as of any date of determination, the lesser of (a)
$8,500,000, and (b) the amount of reserves that Agent has established (based
upon the Bank Product Providers’ reasonable determination of the credit exposure
of Holdings, Borrower and their respective Subsidiaries in respect of Bank
Products) in respect of Bank Products then provided or outstanding.

 

-3-



--------------------------------------------------------------------------------

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base LIBOR Rate” means the rate per annum, (i) established by Bloomberg as
published in The Wall Street Journal on the date following such establishment
(rounded upwards, if necessary, to the next 1/100%), to be the rate at which
Dollar deposits (for delivery on the first day of the requested Interest Period)
are offered to major banks in the London interbank market 2 Business Days prior
to the commencement of the requested Interest Period, or (ii) if the Bloomberg
rate is unavailable, as determined by Agent in accordance with its customary
procedures, and utilizing such electronic or other quotation sources as it
considers appropriate, in each case for a term and in an amount comparable to
the Interest Period and the amount of the LIBOR Rate Loan requested (whether as
an initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.

 

“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

 

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

 

“Base Rate Margin” means the Applicable Margin pertaining to Base Rate Loans as
set forth in the definition of Applicable Margin.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Holdings, Borrower or any Subsidiary or ERISA Affiliate of
Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.

 

“Board of Directors” means the board of directors (or comparable managers) of
Holdings, Borrower or any of their respective Subsidiaries, as applicable.

 

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

 

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent (or by Oak Hill, as applicable) in the case of a
Protective General Advance, or by Oak Hill in the case of a Protective Last Out
Advance.

 

-4-



--------------------------------------------------------------------------------

“Borrowing Base” means, as of any date of determination, the result of:

 

(a) the lesser of

 

(i) 30% of Borrower’s Recurring Revenues for the most recently ended
twelve-month period prior to such date for which Agent has received a Borrowing
Base Certificate and the monthly financial statements of Borrower required to be
delivered to Agent pursuant to Schedule 5.2 and Schedule 5.3, and

 

(ii) an amount equal to the average daily Collections with respect to Accounts
of Borrower and SAVVIS Federal over the immediately preceding 90 day period
multiplied by 65; minus

 

(b) the sum of

 

(i) the Bank Product Reserve, and

 

(ii) the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b) against the Borrowing Base.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the states of Georgia or New
York, except that, if a determination of a Business Day shall relate to a LIBOR
Rate Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed; provided that Capital
Expenditures shall not include expenditures that have been fully reimbursed in
cash by Persons other than Loan Parties and for which the Loan Parties are not
obligated in any respect.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing

 

-5-



--------------------------------------------------------------------------------

within 1 year from the date of acquisition thereof issued by any bank organized
under the laws of the United States or any state thereof having at the date of
acquisition thereof combined capital and surplus of not less than $250,000,000,
(e) Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the amount maintained with
any such other bank is less than or equal to $100,000 and is insured by the
Federal Deposit Insurance Corporation, and (f) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (e) above.

 

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

 

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among Holdings,
Borrower or one of their respective Domestic Subsidiaries, Agent, and one of the
Cash Management Banks.

 

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

 

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of (i) 30%, or more, of the Stock of Holdings having the
right to vote for the election of members of the Board of Directors and (ii) a
higher percentage of the Stock of Holdings having the right to vote for the
election of members of the Board of Directors than the percentage of such Stock
held by the Permitted Holders, (b) a majority of the members of the Board of
Directors do not constitute Continuing Directors of Holdings, or (c) subject to
Section 5.12, Holdings fails to own and control 100% of the Stock of any of its
Subsidiaries, including Borrower (it being understood that this clause (c) shall
not apply to Foreign Subsidiaries to the extent that applicable law requires a
Person other than Holdings to own a de minimis amount of Stock of such Foreign
Subsidiary).

 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Holdings, Borrower or their respective
Subsidiaries in or upon which a Lien is granted under any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Holdings’, Borrower’s or their respective Subsidiaries’ books and records,
Equipment, or Inventory, in each case, in form and substance satisfactory to
Agent.

 

-6-



--------------------------------------------------------------------------------

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

“Commercial Software” means packaged commercially available software programs
generally available to the public which have been licensed to Holdings, Borrower
or any of their respective Subsidiaries pursuant to end-user licenses and which
are used in Borrower’s business but not a component of or incorporated into any
Borrower product.

 

“Company Software” means proprietary rights in the software for which
Proprietary Rights are owned by Holdings, Borrower or any of their respective
Subsidiaries, including copyrights, trademarks, patents and trade secrets.

 

“Commitment” means, with respect to each Lender, its Revolver Commitment.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director of Holdings on the Closing Date, and (b) any individual who becomes a
member of the Board of Directors of Holdings after the Closing Date if such
individual was appointed or nominated for election to the Board of Directors by
a majority of the directors who were directors on the Closing Date or who were
appointed or nominated for election to the Board of Directors of Holdings by
directors who were directors on the Closing Date or who were appointed or
nominated for election to the Board of Directors of Holdings by directors who
had also been so appointed or nominated, but excluding any such individual
originally proposed for election in opposition to the Board of Directors in
office at the Closing Date in an actual or threatened election contest relating
to the election of the directors of Holdings and whose initial assumption of
office resulted from such contest or the settlement thereof.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Holdings, Borrower or one of
their respective Domestic Subsidiaries, as applicable, Agent, and the applicable
securities intermediary (with respect to a Securities Account) or bank (with
respect to a Deposit Account).

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

 

-7-



--------------------------------------------------------------------------------

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

 

“Dollars” or “$” means United States dollars. To the extent any amount is owing
or is otherwise denominated in a currency other than Dollars, such amount shall
be recalculated for the purposes of this Agreement in the then Dollar equivalent
amount thereof as determined from time to time by Agent.

 

“Domestic Subsidiary” means any Subsidiary organized solely under the laws of
the District of Columbia or any State of the United States.

 

“Dupont Leases” means each of the (i) Lease Agreement, dated as of March 5,
2004, between Borrower (as successor by merger with SAVIS, Inc., f/k/a SAVVIS
Asset Holdings, Inc.) and Meerkat SC Office LLC, (ii) Lease Agreement, dated as
of March 5, 2004, between Borrower (as successor by merger with SAVIS, Inc.,
f/k/a SAVVIS Asset Holdings, Inc.) and Meerkat LA1 LLC, (iii) Lease Agreement,
dated as of March 5, 2004, between Borrower (as successor by merger with SAVIS,
Inc., f/k/a SAVVIS Asset Holdings, Inc.) and Meerkat SC4 LLC, (iv) Lease
Agreement, dated as of March 5, 2004, between Borrower (as successor by merger
with SAVVIS, Inc., f/k/a SAVVIS Asset Holdings, Inc.) and Meerkat SC5 LLC and
(v) Lease Agreement, dated as of March 5, 2004, between Borrower (as successor
by merger with SAVIS, Inc., f/k/a SAVVIS Asset Holdings, Inc.) and Meerkat SC8
LLC.

 

“Embedded Products” means all licenses, sublicenses and other agreements as to
which Holdings, Borrower or any of their respective Subsidiaries is a party and
pursuant to which such Person is authorized to use any third party patents,
patent rights, trademarks, service marks, trade secrets or copyrights, including
software, which are distributed by any such Person or incorporated in any
existing product or service of any such Person.

 

“EBITDA” means, with respect to any fiscal period, Holdings’, Borrower’s and
their respective Subsidiaries’ consolidated net earnings (or loss), minus, (a)
to the extent included in consolidated net earnings (or loss), extraordinary
gains and interest income, plus (b) to the extent deducted in consolidated net
earnings (or loss), the sum of (i) interest expense, (ii) income taxes, (iii)
depreciation, (iv) amortization, (v) non-cash accretion, (vi) non-cash
equity-based compensation, (vii) non-cash impairment charges, (viii) non-cash
loss on extinguishment of Indebtedness resulting from the termination on the
Closing Date of the Amended and Restated Master Lease Agreement dated as of
March 8, 2002 among General Electric Capital Corporation and certain of the Loan
Parties, (ix) non-cash restructuring charges, (x) payments of up to $[***] under
the SAVVIS Center Naming Rights Agreement solely to effectuate the restructuring
of the SAVVIS Center Naming Rights Agreement contemplated in Section 6.7(c)(ii)
and (xi) integration costs related to the purchase of assets from Cable &
Wireless USA, Inc. and Cable & Wireless Internet Services, Inc. on March 5, 2004
(provided that solely for the purposes of this clause (xi), such integration
costs (x) shall not exceed $6,000,000 in the aggregate,

 

-8-



--------------------------------------------------------------------------------

(y) shall only apply with respect to periods ending on or prior to December 31,
2005 and (z) shall not exceed $4,000,000 in the aggregate during the period
between April 1, 2005 and December 31, 2005), in each case for such period and
in each case, as determined in accordance with GAAP.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Lender or any Affiliate (other than individuals) or
Related Fund of a Lender, (e) so long as no Event of Default has occurred and is
continuing, any other Person approved by Agent and Borrower (which approval of
Borrower shall not be unreasonably withheld, delayed, or conditioned), and (f)
during the continuation of an Event of Default, any other Person approved by
Agent.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Holdings, Borrower, any of their respective Subsidiaries, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by
Holdings, Borrower, any of their respective Subsidiaries, or any of their
predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Holdings, Borrower or any of their respective Subsidiaries, relating to the
environment, the effect of the environment on employee health, or Hazardous
Materials, in each case as amended from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

-9-



--------------------------------------------------------------------------------

“Equipment” means equipment (as that term is defined in the Code).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Holdings, Borrower
or their respective Subsidiaries under IRC Section 414(b), (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of Holdings, Borrower or their respective Subsidiaries
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which Holdings, Borrower or any of their respective
Subsidiaries is a member under IRC Section 414(m), or (d) solely for purposes of
Section 302 of ERISA and Section 412 of the IRC, any Person subject to ERISA
that is a party to an arrangement with Holdings, Borrower or any of their
respective Subsidiaries and whose employees are aggregated with the employees of
Holdings, Borrower or their respective Subsidiaries under IRC Section 414(o).

 

“Event of Default” has the meaning specified therefor in Section 7.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of (i) all undisputed
portions of trade payables of Holdings, Borrower and their respective
Subsidiaries aged over either 120 days past their due date or 180 days past the
date of their creation, to the extent the aggregate amount of such trade
payables exceed $4,000,000 and (ii) all book overdrafts of Holdings, Borrower
and their respective Subsidiaries in excess of historical practices with respect
thereto, in each case as determined by Agent in its Permitted Discretion.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Exigent Circumstance” means an event or circumstance that materially and
imminently threatens the ability of the Agent, on behalf of the Lender Group, to
realize upon all or a material part of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
(other than to the extent covered by insurance) or material waste thereof, or
the failure of Holdings, Borrower or any other their respective Subsidiaries
after reasonable demand to maintain or reinstate adequate casualty insurance
coverage with respect thereto.

 

“Existing Lender” means General Electric Capital Corporation.

 

“Fee Letter” means that certain fee letter between Borrower and Agent, in form
and substance satisfactory to Agent.

 

“First Out Advance” means any Advance funded by a First Out Lender in respect of
its First Out Commitment.

 

-10-



--------------------------------------------------------------------------------

“First Out Commitment” means, with respect to each Lender, its First Out
Revolver Commitment, if any.

 

“First Out Lender” means any Lender that has a First Out Pro Rata Share greater
than zero; provided that each reference to a First Out Lender shall only be
deemed to be made to a Lender in its capacity as having a First Out Commitment,
First Out Advance or First Out Pro Rata Share of items pertaining thereto.

 

“First Out Note” means a promissory note of the Borrower payable to the order of
a First Out Lender and otherwise substantially the form of Exhibit F-1 hereto,
evidencing indebtedness of the Borrower under the First Out Revolver Commitment
of such First Out Lender.

 

“First Out Obligations” means any Obligations other than Last Out Obligations.

 

“First Out Pro Rata Share” means, as of any date of determination with respect
to a Lender, the percentage obtained by dividing (a) such Lender’s First Out
Revolver Commitment, by (b) the aggregate amount of First Out Revolver
Commitments of all Lenders; provided, however, that in the event the First Out
Revolver Commitments have been terminated or reduced to zero, First Out Pro Rata
Share shall be the percentage obtained by dividing (i) the outstanding principal
amount of such Lender’s First Out Advances plus such Lender’s ratable portion of
the Risk Participation Liability with respect to outstanding Letters of Credit
to the extent such Letters of Credit pertain to the First Out Revolver
Commitments, by (ii) the outstanding principal amount of all First Out Advances
plus the aggregate amount of the Risk Participation Liability of all Lenders
with respect to outstanding Letters of Credit to the extent such Letters of
Credit pertain to the First Out Revolver Commitments.

 

“First Out Required Lenders” means, at any time, First Out Lenders whose
aggregate First Out Pro Rata Shares equal or exceed 50.1%; provided so long as
there only two First Out Lenders (exclusive of any First Out Lender that is also
a Last Out Lender or an Affiliate or Related Fund of a Last Out Lender), “First
Out Required Lenders” shall include both such First Out Lenders so long as each
such First Out Lender has a Pro Rata Share (calculated under clause (c) of the
definition of Pro Rata Share) in excess of 20%.

 

“First Out Revolver Commitment” means, with respect to each First Out Lender,
its First Out Revolver Commitment, and, with respect to all First Out Lenders,
their First Out Revolver Commitments, in each case as such Dollar amounts are
set forth beside such First Out Lender’s name under the applicable heading on
Schedule C-1 or in the Assignment and Acceptance pursuant to which such First
Out Lender became a First Out Lender hereunder, as such amounts may be reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 13.1.

 

“Foreign Cash Equivalents” means (a) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof issued
by any bank organized under the laws of a jurisdiction set forth on Schedule F-1
having at the date of acquisition thereof combined capital and surplus of not
less than $250,000,000, and (b) Deposit Accounts maintained with any bank that
satisfies the criteria described in clause (a) above.

 

-11-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Guarantors” means (a) each Domestic Subsidiary of Holdings other than Borrower,
(b) Holdings, and (c) any other Person that guaranties all or any portion of the
Obligations, and “Guarantor” means any one of them.

 

“Guaranty” means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent, for the benefit of the Lender Group and the
Bank Product Providers, in form and substance satisfactory to Agent.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Holdings, Borrower or any of their respective
Subsidiaries that provide for an interest rate, credit, commodity or equity
swap, cap, floor, collar, forward foreign exchange transaction, currency swap,
cross currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging Holdings’,
Borrower’s or any of their respective Subsidiaries’ exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security, or currency
valuations or commodity prices.

 

“Holdings” has the meaning specified therefor in the preamble of this Agreement.

 

-12-



--------------------------------------------------------------------------------

“Holdout Lender” has the meaning specified therefor in Section 14.2(a).

 

“Indebtedness” means (a) all obligations for borrowed money (including
inter-company loans, advances and receivables), (b) all obligations evidenced by
bonds, debentures, notes, or other similar instruments and all reimbursement or
other obligations in respect of letters of credit, bankers acceptances, interest
rate swaps, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables incurred to non-Affiliates
in the ordinary course of business and repayable in accordance with customary
trade practices), (f) all obligations owing under Hedge Agreements, and (g) any
obligation guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses (a)
through (f) above.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
or under any foreign bankruptcy or insolvency law, assignments for the benefit
of creditors, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

 

“Inter-company Subordination Agreement” means a subordination agreement executed
and delivered by Holdings, Borrower, each of their respective Subsidiaries, and
Agent, the form and substance of which is satisfactory to Agent.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 or 6 months thereafter; provided,
however, that (a) if any Interest Period would end on a day that is not a
Business Day, such Interest Period shall be extended (subject to clauses (c)-(e)
below) to the next succeeding Business Day, (b) interest shall accrue at the
applicable rate based upon the LIBOR Rate from and including the first day of
each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (d) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2, or 3 or 6 months after the date on which the
Interest Period began, as applicable, and (e) Borrower may not elect an Interest
Period which will end after the Maturity Date.

 

“Inventory” means inventory (as that term is defined in the Code).

 

-13-



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, relocation
and similar advances to officers and employees of such Person consistent with
past practice and so long as the aggregate outstanding amount of such advances
at no time exceeds $1,000,000 and advances to officers and employees to fund
payments by such officers and employees to Holdings in connection with the
exercise of options to acquire Stock of Holdings, and (b) bona fide Accounts
(other than inter-company Accounts among the Loan Parties) arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

 

“Investment Affiliate” means any fund or investment vehicle that (a) is
organized by Welsh, Carson, Anderson & Stowe VIII, L.P. for the purpose of
making equity or debt investments in one or more companies and (b) is controlled
by Welsh, Carson, Anderson & Stowe VIII, L.P. For purposes of this definition
“control” means the power to direct or cause the direction of management and
policies of a Person, whether by contract or otherwise.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“Issuing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing L/Cs or L/C Undertakings
pursuant to Section 2.12.

 

“L/C” has the meaning specified therefor in Section 2.12(a).

 

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

 

“Last Out Advance” means any Advance funded by a Last Out Lender in respect of
its Last Out Commitment.

 

“Last Out Commitment” means, with respect to each Lender, its Last Out Revolver
Commitment, if any.

 

“Last Out Lender” means any Lender that has a Last Out Pro Rata Share greater
than zero; provided that each reference to a Last Out Lender shall only be
deemed to be made to a Lender in its capacity as having a Last Out Commitment,
Last Out Advance or Last Out Pro Rata Share of items pertaining thereto.

 

“Last Out Note” means a promissory note of the Borrower payable to the order of
a Last Out Lender and otherwise substantially the form of Exhibit L-1 hereto,
evidencing indebtedness of the Borrower under the Last Out Revolver Commitment
of such Last Out Lender.

 

-14-



--------------------------------------------------------------------------------

“Last Out Obligations” means any all Obligations described in clause (a) of the
definition of Obligations, but only to the extent that such Obligations are
owing to Last Out Lenders with respect Last Out Advances, the Last Out
Commitments or their Last Out Pro Rata Shares of items pertaining thereto.

 

“Last Out Pro Rata Share” means, as of any date of determination with respect to
a Lender, the percentage obtained by dividing (a) such Lender’s Last Out
Revolver Commitment, by (b) the aggregate amount of Last Out Revolver
Commitments of all Lenders; provided, however, that in the event the Last Out
Revolver Commitments have been terminated or reduced to zero, Last Out Pro Rata
Share shall be the percentage obtained by dividing (i) the outstanding principal
amount of such Lender’s Last Out Advances plus such Lender’s ratable portion of
the Risk Participation Liability with respect to outstanding Letters of Credit
to the extent such Letters of Credit pertain to the Last Out Revolver
Commitments, by (ii) the outstanding principal amount of all Last Out Advances
plus the aggregate amount of the Risk Participation Liability of all Lenders
with respect to outstanding Letters of Credit to the extent such Letters of
Credit pertain to the Last Out Revolver Commitments.

 

“Last Out Required Lenders” means, at any time, Last Out Lenders whose aggregate
Last Out Pro Rata Shares equal or exceed 50.1%.

 

“Last Out Revolver Commitment” means, with respect to each Last Out Lender, its
Last Out Revolver Commitment, and, with respect to all Last Out Lenders, their
Last Out Revolver Commitments, in each case as such Dollar amounts are set forth
beside such Last Out Lender’s name under the applicable heading on Schedule C-1
or in the Assignment and Acceptance pursuant to which such Last Out Lender
became a Last Out Lender hereunder, as such amounts may be reduced or increased
from time to time pursuant to assignments made in accordance with the provisions
of Section 13.1.

 

“Last Out Settlement” has the meaning specified therefor in Section 2.3(f).

 

“Last Out Settlement Date” has the meaning specified therefor in Section 2.3(f).

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by Holdings, Borrower or any of their
respective Subsidiaries under any of the Loan Documents that are paid, advanced,
or incurred by the Lender Group, (b) fees or charges paid or incurred by Agent
in connection with the Lender Group’s transactions with Holdings, Borrower or
any of their respective Subsidiaries, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic collateral appraisals or business valuations

 

-15-



--------------------------------------------------------------------------------

to the extent of the fees and charges (and up to the amount of any limitation)
contained in the Agreement), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) costs and expenses incurred by Agent
in the disbursement of funds to Borrower or other members of the Lender Group
(by wire transfer or otherwise), (d) charges paid or incurred by Agent resulting
from the dishonor of checks, (e) reasonable costs and expenses paid or incurred
by the Lender Group to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Agent related to any inspections or
audits to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement, (g) reasonable costs and expenses of
third party claims or any other suit paid or incurred by the Lender Group in
enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group’s relationship with
Borrower or any its Subsidiaries, (h) Agent’s and Oak Hill Representative’s
reasonable costs and expenses (including attorneys fees) incurred in advising,
structuring, drafting, reviewing, administering, syndicating, or amending the
Loan Documents; provided, however, that Oak Hill Representative’s rights under
this clause (h) shall only apply during periods in which the Oak Hill Entities
collectively have a Last Out Pro Rata Share of not less than 60%, and (i)
Agent’s and each Lender’s reasonable costs and expenses (including attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Holdings, Borrower or
any of their respective Subsidiaries or in exercising rights or remedies under
the Loan Documents), or defending the Loan Documents, irrespective of whether
suit is brought, or in taking any Remedial Action concerning the Collateral.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“Leverage Ratio” means, with respect to Holdings and its Subsidiaries on a
consolidated basis for any period, the ratio of (i) Indebtedness of such Persons
as of the last day of such period, other than the Series A Subordinated
Indebtedness and other than obligations owing under Hedge Agreements to (ii)
Adjusted EBITDA of such Persons for such period.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).

 

“LIBOR Notice” means a written notice in the form of Exhibit L-2.

 

“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by (b)
100% minus the Reserve

 

-16-



--------------------------------------------------------------------------------

Percentage. The LIBOR Rate shall be adjusted on and as of the effective day of
any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means the Applicable Margin pertaining to LIBOR Rate Loans
as set forth in the definition of Applicable Margin.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes retention of title claims, and also includes the lien
or security interest arising from a mortgage, deed of trust, encumbrance, notice
of Lien, levy or assessment, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

 

“Loan Account” has the meaning specified therefor in Section 2.10.

 

“Loan Documents” means the Agreement, the Notes, the Bank Product Agreements,
the Cash Management Agreements, the Control Agreements, the Fee Letter, the
Guaranty, the Inter-company Subordination Agreement, Series A Subordinated
Indebtedness Subordination Agreement, the Letters of Credit, the Mortgages, the
Security Agreement, the UK Pledge Agreement, the UCC Authorization to File UCC
Financing Statements dated as of the date hereof executed by Holdings and its
Domestic Subsidiaries in favor of Agent, Assignment of Business Interruption
Insurance dated as of the date hereof executed by Holdings and its Domestic
Subsidiaries in favor of Agent, any note or notes executed by Borrower in
connection with the Agreement and payable to a member of the Lender Group, and
any other agreement entered into, now or in the future, by Holdings, Borrower or
any of their respective Subsidiaries and the Lender Group in connection with the
Agreement.

 

“Loan Party” means each of Holdings, Borrower and their respective Subsidiaries.

 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) (x) of Borrower or (y) of Holdings, Borrower and their
respective Subsidiaries, taken as a whole, (b) a material impairment of (x) the
ability of Borrower to perform its obligations under the Loan Documents to which
it is a party, (y) the ability of Holdings, Borrower and their respective
Subsidiaries, taken as a whole, to perform their collective obligations under
the Loan Documents to which they are parties or (z) the Lender Group’s ability
to enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the enforceability or priority of the Agent’s Liens with respect
to the Collateral as a result of an action or failure to act on the part of
Holdings, Borrower or their respective Subsidiaries.

 

-17-



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” has the meaning specified therefor in Section
5.16.

 

“Maturity Date” has the meaning specified therefor in Section 3.3.

 

“Maximum Revolver Amount” means $85,000,000.

 

“Microsoft Consent” means the agreement dated as of the date hereof among
Borrower, Microsoft Corporation and Agent pertaining to the Microsoft Option
Equipment.

 

“Microsoft Option Equipment” means the equipment and personal property of the
Loan Parties located at 2045 Lafayette Street and constituting Option Property
(as defined in Section 15 of the Microsoft Sublease).

 

“Microsoft Sublease” means that certain Sublease dated as of August 2, 2002
between Borrower (as successor to Cable & Wireless Internet Services, Inc. and
SAVVIS Asset Holdings, Inc. a/k/a SAVVIS, Inc.) and Microsoft Corporation, as
amended by the First Amendment to Sublease dated as of March 17, 2004 and by the
Microsoft Consent, as the same may be further amended, restated or otherwise
modified from time to time in accordance with this Agreement.

 

“Mortgages” means, individually and collectively, and if any, one or more
mortgages, deeds of trust, or deeds to secure debt, executed and delivered by
Holdings, Borrower or their respective Subsidiaries in favor of Agent, in form
and substance satisfactory to Agent, that encumber the Real Property Collateral.

 

“Note” means any First Out Note or Last Out Note and “Notes” means all such
Notes.

 

“Oak Hill” means collectively, Oak Hill Securities Fund, L.P., a Delaware
limited partnership, Oak Hill Securities Fund II, L.P., a Delaware limited
partnership, Oak Hill Credit Alpha Fund, L.P., a Delaware limited partnership,
and Oak Hill Credit Alpha Fund (Offshore), LTD., a Cayman Islands exempt limited
liability company, in each case in their respective capacities as Lenders.

 

“Oak Hill Assignment and Acceptance” has the meaning specified therefor in the
preamble of this Agreement.

 

“Oak Hill Entities” means Oak Hill and Affiliates and Related Funds of Oak Hill,
in their respective capacities as Lenders; it being understood the definition of
Oak Hill Entities shall not include any Person that is a successor or assignee
of Oak Hill or any of its Affiliates and Related Funds if such Person is not Oak
Hill or is not an Affiliate or Related Fund of Oak Hill.

 

“Oak Hill Representative” means Oak Hill Securities Fund II, L.P., a Delaware
limited partnership, in its capacity as such, or any other Oak Hill Entity
designated by each of the Oak Hill Entities as being the successor “Oak Hill
Representative” pursuant to a written notice delivered by each of the Oak Hill
Entities to Agent.

 

-18-



--------------------------------------------------------------------------------

“Oak Hill’s Account” means the Deposit Account of Oak Hill Representative
identified on Schedule O-1.

 

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to Borrower’s Loan Account pursuant hereto), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), lease payments, guaranties, covenants, and duties
of any kind and description owing by Borrower to the Lender Group pursuant to or
evidenced by the Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower is required to pay or
reimburse by the Loan Documents, by law, or otherwise, and (b) all Bank Product
Obligations. Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e).

 

“Overadvance” has the meaning specified therefor in Section 2.5.

 

“Participant” has the meaning specified therefor in Section 13.1(e).

 

“Participant Register” has the meaning specified therefor in Section 13.1(k).

 

“Permitted Acquisition” means an acquisition of the assets and/or business of a
Person by Borrower or by a Subsidiary of Holdings or Borrower or the acquisition
of all of the Stock of a Person (such Person, the “Target”) by a Borrower or by
a Subsidiary of Holdings or Borrower in which (a) the business and assets
acquired are for use in, the same business engaged in by Borrower as of the
Closing Date and which acquired business and assets would not subject Agent or
any Lender to any regulatory or third party approvals in connection with the
exercise of its rights and remedies under this Agreement or any other Loan
Document other than approvals applicable to the exercise of such rights and
remedies with respect to Borrower prior to such Permitted Acquisition, (b)
immediately before and after giving effect to such asset acquisition or Stock
acquisition and the making of any Advances in connection therewith, no Default
or Event of Default exists (and, with respect to the financial covenants
included in Section 6.16, Agent has been provided with calculations showing
compliance with such financial covenants on a pro forma basis as of the most
recent month end for which financial statements have been delivered, after
giving effect to such asset or Stock acquisition as if such acquisition occurred
at the beginning of the relevant period and as if any Indebtedness incurred in
connection therewith was incurred on the first day of such period
notwithstanding whether or not the financial covenants included in Section 6.16
are otherwise tested pursuant to the terms of Section 6.16), (c) the

 

-19-



--------------------------------------------------------------------------------

aggregate consideration to be paid by the Holdings, Borrower and their
respective Subsidiaries (including any liabilities assumed by Holdings, Borrower
and their respective Subsidiaries and the liabilities retained by the Target) in
connection with such asset or Stock acquisition, together with the consideration
paid in connection with all other asset or Stock acquisitions completed by
Holdings, Borrower and their respective Subsidiaries during the consecutive
12-month period ending on the date of such asset or Stock acquisition does not
exceed $5,000,000; provided that this clause (c) shall only apply with respect
to asset or Stock acquisitions completed on or prior to June 10, 2006, (d) the
aggregate consideration to be paid by Holdings, Borrower and their respective
Subsidiaries (including any liabilities assumed by Holdings, Borrower or their
respective Subsidiaries and any liabilities retained by the Target) in
connection with such asset or Stock acquisition, together with the consideration
paid in connection with all of the asset or Stock acquisitions completed by
Holdings, Borrower and their respective Subsidiaries during the period
commencing on the Closing Date and ending on the date of such asset or Stock
acquisition, does not exceed $15,000,000; provided that the portion of
consideration paid or to be paid by Holdings, Borrower and their respective
Subsidiaries in connection with any asset or Stock acquisition by the issuance
of common Stock of Holdings shall be excluded from such $15,000,000 limitation
so long as the aggregate consideration paid and to be paid by Holdings, Borrower
and their respective Subsidiaries (including any liabilities assumed by
Holdings, Borrower and their respective Subsidiaries and the liabilities
retained by the Target but excluding any consideration paid or to be paid by the
issuance of common Stock of Holdings) does not exceed $10,000,000, (e) the
acquisition is consensual and has been approved by the respective board of
directors (or equivalent body) of the parties to such acquisition (including in
the case of a Stock acquisition, the board of directors of the Target), (f) at
the time of and immediately after giving effect to such asset or Stock
acquisition and the making of any Advances in connection therewith, Excess
Availability plus Qualified Cash is not less than $35,000,000, (g) during the 30
days prior to the time of such asset or Stock acquisition, the sum of Excess
Availability plus Qualified Cash as of the end of each day during such 30 day
period divided by 30 is not less than $35,000,000, (h) at least 30 days prior to
such asset or Stock acquisition, Agent shall have received a description of such
asset or Stock acquisition and such legal and business due diligence as is
customarily and reasonably required by Agent (with results of such due diligence
being satisfactory to Agent), and projections for the succeeding three-year
period, which projections shall be in form and substance satisfactory to Agent
and shall take into account the proposed Permitted Acquisition, (i) at least 5
days prior to the consummation of such asset or Stock acquisition, Agent has
received complete executed or conformed copies of the material documentation to
be executed in connection with such acquisition, (j) consents have been obtained
in favor of Agent and Lenders to the collateral assignment of rights and
indemnities under the material acquisition documents, (k) (x) in the case of an
asset acquisition, Agent shall have received a perfected, first-priority Lien in
all of the assets (other than assets located outside of the United States) so
acquired and all of the assets so acquired shall be free and clear of any Liens
(other than Permitted Liens) and (y) in the case of a Stock acquisition, Agent
shall have received a perfected, first-priority Lien in all of the assets (other
than assets located outside of the United States) of the Target and all of the
assets of Target shall be free and clear of any Liens (other than Permitted
Liens) and the Target (so long as the Target is not a Foreign Subsidiary) shall
have executed and delivered a joinder to the Guaranty and Agent shall have
received a perfected, first priority Lien on all of the Stock (or 65% of the
Stock if the Target is a Foreign Subsidiary) issued by the Target and (l) any
contingent liabilities or Indebtedness assumed by Holdings, Borrower or any of
their respective Subsidiaries in connection with such asset

 

-20-



--------------------------------------------------------------------------------

acquisition or if a Stock acquisition, retained by Target or assumed by
Holdings, Borrower or any of their respective Subsidiaries in connection with
such Stock acquisition have been approved by Agent and Required Lenders.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales, leases or licensing of Inventory or Equipment to customers in the
ordinary course of business, (c) the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of the Agreement or
the other Loan Documents, (d) the licensing, on a non-exclusive basis, of
patents, trademarks, copyrights, and other intellectual property rights in the
ordinary course of business, (e) sales of Equipment not covered under clause (a)
above, so long as (i) no Event of Default exists, (ii) such sales are on an
arm’s length basis and (iii) the aggregate fair market value of such Equipment
sold from the Closing Date until the Maturity Date does not exceed $10,000,000,
(f) sales of the Microsoft Option Equipment in accordance, and to the extent
required by, Section 15 of the Microsoft Sublease and the Microsoft Consent so
long as all of the proceeds of such sale are immediately delivered by Microsoft
Corporation or the applicable Loan Party to the Agent for application to the
outstanding Advances and other Obligations and (g) leases of the Microsoft
Option Equipment pursuant to Section 3(a) of the Microsoft Sublease (as in
effect on the date hereof).

 

“Permitted Holder” means Welsh, Carson, Anderson & Stowe VI, L.P.; Welsh,
Carson, Anderson & Stowe VII, L.P.; Welsh, Carson, Anderson & Stowe VIII, L.P.;
WCAS Information Partners, L.P.; WCAS Capital Partners II, L.P.; WCAS VI
Partners, L.P.; WCAS VII Partners, L.P.; WCAS VIII Associates; WCAS INFO
Partners; WCAS CP II Partners; and the individual general partners of each of
the foregoing partnerships.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents, (b)
Investments in negotiable instruments for collection, (c) advances (other than
advances made between the Loan Parties) made in connection with purchases of
goods or services in the ordinary course of business, (d) Investments received
in settlement of amounts due to the Loan Parties from Persons that are not
Affiliates of any Loan Party effected in the ordinary course of business or
owing to any Loan Party as a result of Insolvency Proceedings involving an
Account Debtor or upon the foreclosure or enforcement of any Lien in favor of
any Loan Party, (e) Permitted Acquisitions, (f) Investments arising as a result
of loans and receivables between the Loan Parties in accordance with Section
6.1(j) or 6.1(k), (g) Investments arising as a result of Holdings, Borrower and
their respective Domestic Subsidiaries converting inter-company loans or
receivables permitted by Section 6.1(k) made to Foreign Subsidiaries into equity
in such Foreign Subsidiaries or making capital contributions to such Foreign
Subsidiaries, in each case solely to the extent such equity and capital
contributions are required by applicable law or regulation in order to maintain
required capital balances in such Foreign Subsidiaries and after giving effect
to such conversions and contributions Borrower is in compliance with Section
6.1(k); provided that solely for the purposes of calculating the aggregate net
inter-company payable referred to in Section 6.1(k)(iv) and solely for the
purpose of calculating the amount of outstanding inter-company loans and
reimbursements under Section 6.1(k) any such

 

-21-



--------------------------------------------------------------------------------

inter-company loans or receivables converted to equity after the Closing Date or
capital contributions made after the Closing Date shall be treated as if they
were outstanding inter-company loans or receivables, (h) capital contributions
by Holdings and its wholly-owned Domestic Subsidiaries in wholly-owned Domestic
Subsidiaries of Holdings, and (i) capital contributions by wholly-owned Foreign
Subsidiaries of Holdings in other wholly-owned Foreign Subsidiaries of Holdings.

 

“Permitted Liens” means (a) Liens held by Agent to secure the Obligations, (b)
Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests, (c) judgment Liens that do not constitute an
Event of Default under Section 7.7, (d) Liens set forth on Schedule P-1, (e) the
interests of lessors under operating leases, (f) purchase money Liens or the
interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as such Lien
attaches only to the asset purchased or acquired and the proceeds thereof, (g)
Liens arising by operation of law in favor of warehousemen, landlords, carriers,
mechanics, materialmen, laborers, or suppliers, incurred in the ordinary course
of business and not in connection with the borrowing of money, and which Liens
either (i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests, (h) Liens on amounts deposited in connection with obtaining worker’s
compensation or other unemployment insurance, (i) Liens on amounts deposited in
connection with the making or entering into of bids, tenders, or leases in the
ordinary course of business and not in connection with the borrowing of money,
(j) Liens on amounts deposited as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of business, (k)
with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof and (l) Section 15 of the Microsoft Lease (as modified by the
Microsoft Consent) with respect to the Microsoft Option Equipment.

 

“Permitted Protest” means the right of Holdings, Borrower or any of their
respective Subsidiaries to protest any Lien (other than any Lien that secures
the Obligations), taxes (other than payroll taxes or taxes that are the subject
of a United States federal tax lien), or rental payment, provided that (a) a
reserve with respect to such obligation is established on Holdings’, Borrower’s
or such Subsidiary’s books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by
Holdings, Borrower or such Subsidiary, as applicable, in good faith, and (c)
Agent is satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of the Agent’s
Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred by Holdings, Borrower or any of their
respective Domestic Subsidiaries after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $7,500,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

-22-



--------------------------------------------------------------------------------

“Projections” means Holdings’, Borrower’s and their respective Subsidiaries’
forecasted consolidated and consolidating (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with each such Person’s historical financial statements, together
with appropriate supporting details and a statement of underlying assumptions.

 

“Pro Forma EBITDA” means, with respect to any Target acquired in a Permitted
Acquisition, EBITDA for such Target for the most recent twelve (12) month period
for which financial statements are made available to Agent at the time of
determination thereof, adjusted by extraordinary expenses, increased costs,
identifiable and verifiable expense reductions and excess management
compensation, if any, in each case calculated by Borrower and approved by Agent
and Required Lenders.

 

“Pro Rata Share” means, as of any date of determination:

 

(a) with respect to a Lender’s obligation to make Advances and, subject to
Section 2.4(b), right to receive payments of principal, interest, fees, costs,
and expenses with respect thereto, (i) prior to the Revolver Commitments being
terminated or reduced to zero, the percentage obtained by dividing (y) such
Lender’s Revolver Commitment, by (z) the aggregate Revolver Commitments of all
Lenders, and (ii) from and after the time that the Revolver Commitments have
been terminated or reduced to zero, the percentage obtained by dividing (y) the
aggregate outstanding principal amount of such Lender’s Advances by (z) the
aggregate outstanding principal amount of all Advances,

 

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and, subject to Section 2.4(b), right to
receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the aggregate outstanding principal amount of such Lender’s
Advances by (z) the aggregate outstanding principal amount of all Advances, and

 

(c) subject to Section 2.4(b), with respect to all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7), the percentage obtained by dividing (i) such Lender’s Revolver
Commitment, by (ii) the aggregate amount of Revolver Commitments of all Lenders;
provided, however, that in the event the Revolver Commitments have been
terminated or reduced to zero, Pro Rata Share under this clause shall be the
percentage obtained by dividing (A) the outstanding principal amount of such
Lender’s Advances plus such Lender’s ratable portion of the Risk Participation
Liability with respect to outstanding Letters of Credit, by (B) the outstanding
principal amount of all Advances plus the aggregate amount of the Risk
Participation Liability with respect to outstanding Letters of Credit.

 

“Proprietary Rights” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks,

 

-23-



--------------------------------------------------------------------------------

trade dress, logos, trade names, and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith, (d)
all mask works and all applications, registrations, and renewals in connection
therewith, (e) all trade secrets and confidential business information
(including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), (f) all computer
software (including data and related documentation), (g) all other proprietary
rights, and (h) all copies and tangible embodiments thereof (in whatever form or
medium).

 

“Protective General Advances” has the meaning specified therefor in Section
2.3(d)(i).

 

“Protective General Advance Oak Hill Share” has the meaning specified therefor
in Section 2.3(d)(i).

 

“Protective Last Out Advances” has the meaning specified therefor in Section
2.3(d)(i).

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Qualified Cash” means, as of any date of determination, the amount of (a)
unrestricted cash and Cash Equivalents of Holdings and its wholly-owned Domestic
Subsidiaries that is in Deposit Accounts (other than in the Designated Account)
or in Securities Accounts, or any combination thereof, and which such Deposit
Account or Securities Account is the subject of a Control Agreement and is
maintained by a branch office of the bank or securities intermediary located
within the United States plus (b) up to $5,000,000 of unrestricted cash and Cash
Equivalents of Foreign Subsidiaries of Holdings.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Holdings, Borrower or their respective Subsidiaries and
the improvements thereto.

 

“Real Property Collateral” means any Real Property hereafter acquired by
Holdings, Borrower or their respective Domestic Subsidiaries.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Recurring Revenue” means, with respect to any period, the revenue arising in
the ordinary course of business under Recurring Revenue Agreements recognized
(in accordance with GAAP) by Borrower and SAVVIS Federal during such period,
without giving effect to any revenue recognized by (i) any Loan Party other than
Borrower and SAVVIS Federal or

 

-24-



--------------------------------------------------------------------------------

(ii) Borrower and SAVVIS Federal to the extent such revenue resulted from
services performed by Foreign Subsidiaries of Holdings on behalf of Borrower and
SAVVIS Federal.

 

“Recurring Revenue Agreement” means an agreement between Borrower (or by
Holdings on behalf of Borrower, solely with respect to the Reuters Network
Agreement) or SAVVIS Federal and a customer of Borrower or SAVVIS Federal, as
applicable, providing for regular and recurring monthly payments by such
customer to Borrower or SAVVIS Federal, as applicable, for ongoing and recurring
services to be rendered by Borrower or SAVVIS Federal, as applicable, to such
customers over extended periods of time.

 

“Register” has the meaning specified therefor in Section 13.1(i).

 

“Registered Loan” means any loan recorded on the Register (or a comparable
register) pursuant to Section 13.1(i).

 

“Related Fund” means a fund, money market account, investment account or other
account managed by a Lender or an Affiliate of a Lender or its investment
manager or an Affiliate of its investment manager.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 14.2(a).

 

“Report” has the meaning specified therefor in Section 15.17.

 

“Required Lenders” means First Out Required Lenders and Last Out Required
Lenders.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Reuters Network Agreement” means that certain Network Services Agreement, dated
as of September 28, 2001, by and between Holdings and Reuters Limited Holdings.

 

“Revolver Commitment” means, with respect to each Lender, its First Out Revolver
Commitment and/or its Last Out Revolver Commitment, as applicable.

 

-25-



--------------------------------------------------------------------------------

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“SAVVIS Center Naming Rights Agreement” means that certain Arena Naming Rights
Agreement, dated as of August 17, 2000, among Holdings, Kiel Center Partners,
L.P., Bridge Information Systems, Inc. and Borrower, as amended by the Agreement
and First Amendment dated as of June 19, 2002 and the Settlement Agreement
relating thereto dated as of July 30, 2003, as the same may be further amended,
restated or otherwise modified from time to time in accordance with the terms of
this Agreement.

 

“SAVVIS Federal” means SAVVIS Federal Communications, Inc., a Delaware
corporation.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Security Agreement” means a security agreement, in form and substance
satisfactory to Agent, executed and delivered by Holdings, Borrower and each of
their respective Domestic Subsidiaries to Agent.

 

“Series A Subordinated Indebtedness” means all Indebtedness of Holdings
evidenced by the Series A Subordinated Notes.

 

“Series A Subordinated Indebtedness Subordination Agreement” means the
Subordination and Intercreditor Agreement dated as of even date herewith by and
among Agent, the holders of Series A Subordinated Notes, Holdings and Borrower,
as amended, restated or otherwise modified from time to time in accordance with
this Agreement.

 

“Series A Subordinated Note Purchase Agreement” means that certain Amended and
Restated Securities Purchase Agreement dated as of February 9, 2004 among Welsh,
Carson, Anderson & Stowe VIII, L.P. and the other “Purchasers” named therein,
and Holdings, as amended by Amendment No. 1 dated as of the date hereof, as the
same may be further amended, restated or otherwise modified from time to time in
accordance with the terms of the Series A Subordinated Indebtedness
Subordination Agreement.

 

“Series A Subordinated Notes” means those Series A Subordinated Notes originally
issued pursuant to the Series A Subordinated Notes Purchase Agreement, and all

 

-26-



--------------------------------------------------------------------------------

Series A Subordinated Notes issued subsequently as payment in kind interest on
such Series A Subordinated Notes.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i).

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).

 

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Sweep Notice” has the meaning specified therefor in Section 2.7(b).

 

“Sweep Termination Request” has the meaning specified therefor in Section
2.7(b).

 

“Swing Lender” means WFF or any other Lender that, at the request of Borrower
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b).

 

“Swing Loan” has the meaning specified therefor in Section 2.3(b).

 

“Target” has the meaning given to it in the definition of Permitted Acquisition.

 

“Taxes” has the meaning specified therefor in Section 15.11.

 

“Total Commitment” means, with respect to each Lender, its Revolver Commitment.

 

“UK Foreign Subsidiary” means SAVVIS UK Limited, a (registered no. 03816299)
having its registered office at Eskdale Road, Winnersh Triangle, Wokingham,
Berkshire, RG41 5TS).

 

“UK Pledge Agreement” means that certain change of Share in UK Foreign
Subsidiary dated as of the date hereof between Holdings and Agent.

 

-27-



--------------------------------------------------------------------------------

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrower.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“United States” means the United States of America.

 

“Voidable Transfer” has the meaning specified therefor in Section 16.6.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“WFF” means Wells Fargo Foothill, Inc., a California corporation.

 

-28-



--------------------------------------------------------------------------------

 

Schedule 2.7(a)

 

Cash Management Banks

 

Bank of America, N.A.

 

Wells Fargo, N.A.

 



--------------------------------------------------------------------------------

 

Schedule 3.1(a)

 

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

 

(a) the Closing Date shall occur on or before June 15, 2005;

 

(b) Agent shall have received a letter duly executed by Borrower and each
Guarantor authorizing Agent to file appropriate financing statements in such
office or offices as may be necessary or, in the opinion of Agent, desirable to
perfect the security interests to be created by the Loan Documents;

 

(c) Agent shall have completed its UCC, tax lien and litigation searches and
received evidence that appropriate financing statements have been duly filed in
such office or offices as may be necessary or, in the opinion of Agent,
desirable to perfect the Agent’s Liens in and to the Collateral, and Agent shall
have received searches reflecting the filing of all such financing statements;

 

(d) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

 

(i) the Notes,

 

(ii) the Control Agreements,

 

(iii) the Security Agreement,

 

(iv) the UK Pledge Agreement,

 

(v) a disbursement letter executed and delivered by Borrower to Agent regarding
the extensions of credit to be made on the Closing Date, the form and substance
of which is satisfactory to Agent,

 

(vi) the Fee Letter,

 

(vii) the Guaranty,

 

(viii) the Inter-company Subordination Agreement,

 

(ix) the Series A Subordinated Indebtedness Subordination Agreement,

 

(x) a letter, in form and substance satisfactory to Agent, from Existing Lender
to Agent respecting the amount necessary to repay in full all of the obligations
of Holdings, Borrower and their respective Subsidiaries owing to Existing Lender
and its other co-lenders and obtain a release of all of the Liens existing in
favor of Existing Lender and such

 

Schedule 3.1 - Page 1



--------------------------------------------------------------------------------

co-lenders in and to the assets of Holdings, Borrower and their respective
Subsidiaries, together with termination statements and other documentation
evidencing the termination by Existing Lender of its Liens in and to the
properties and assets of Holdings, Borrower and their respective Subsidiaries,

 

(xi) the Oak Hill Assignment and Acceptance, and

 

(xii) the other documents and items described on the Closing Checklist
pertaining hereto;

 

(e) Agent shall have received a certificate from the Secretary of Borrower (i)
attesting to the resolutions of Borrower’s Board of Directors authorizing its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which Borrower is a party, (ii) authorizing specific officers of
Borrower to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of Borrower;

 

(f) Agent shall have received copies of Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of Borrower;

 

(g) Agent shall have received a certificate of status with respect to Borrower,
dated within 30 days of the Closing Date, such certificate to be issued by the
appropriate officer of the jurisdiction of organization of Borrower, which
certificate shall indicate that Borrower is in good standing in such
jurisdiction;

 

(h) Agent shall have received certificates of status with respect to Borrower,
each dated within 90 days of the Closing Date, such certificates to be issued by
the appropriate officer of the jurisdictions (other than the jurisdiction of
organization of Borrower) in which its failure to be duly qualified or licensed
would constitute a Material Adverse Change, which certificates shall indicate
that Borrower is in good standing in such jurisdictions;

 

(i) Agent shall have received a certificate from the Secretary of each Guarantor
(i) attesting to the resolutions of such Guarantor’s Board of Directors
authorizing its execution, delivery, and performance of the Loan Documents to
which such Guarantor is a party, (ii) authorizing specific officers of such
Guarantor to execute the same and (iii) attesting to the incumbency and
signatures of such specific officers of Guarantor;

 

(j) Agent shall have received copies of each Guarantor’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Guarantor;

 

(k) Agent shall have received a certificate of status with respect to each
Guarantor, dated within 30 days of the Closing Date for each Guarantor, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Guarantor, which certificate shall indicate that such
Guarantor is in good standing in such jurisdiction;

 

(l) Agent shall have received certificates of status with respect to each
Guarantor, each dated within 90 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such

 

Schedule 3.1 - Page 2



--------------------------------------------------------------------------------

Guarantor) in which its failure to be duly qualified or licensed would
constitute a Material Adverse Change, which certificates shall indicate that
such Guarantor is in good standing in such jurisdictions;

 

(m) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.8, the form and substance of
which shall be satisfactory to Agent;

 

(n) Agent shall have received a Collateral Access Agreement with respect to the
following locations: SAVVIS Parkway Town & Country, Missouri 63017, Herndon,
Virginia, 4650 Old Ironside Drive, Santa Clara, California, 200 North Nash
Street, El Segundo, California, 2401 Walsh Street, Santa Clara, California, 2403
Walsh Street, Santa Clara, California and 4700 Old Ironside Drive, Santa Clara,
California;

 

(o) Agent shall have received an opinion of Borrower’s and each Guarantor’s
counsel in form and substance satisfactory to Agent;

 

(p) After giving effect to the initial extensions of credit hereunder and the
payment of all fees and expenses required to be paid by Borrower on the Closing
Date under this Agreement or the other Loan Documents, the amount of Excess
Availability plus Qualified Cash shall exceed $35,000,000;

 

(q) Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Holdings’, Borrower’s
and their respective Subsidiaries books and records and verification of
Holdings’, Borrower’s and their respective Subsidiaries representations and
warranties to Lender Group, the results of which shall be satisfactory to Agent,
and (ii) receipt of a recurring revenues appraisal performed by a third party
acceptable to Agent, the results of which shall be satisfactory to Agent;

 

(r) Agent shall have received completed reference checks with respect to
Holdings, Borrower’s and their respective Subsidiaries’ senior management, the
results of which are satisfactory to Agent in its sole discretion;

 

(s) Agent shall have received a set of Projections and related business plan for
the 1 year period following January 1, 2005 (on a month by month basis), in form
and substance (including as to scope and underlying assumptions) satisfactory to
Agent;

 

(t) Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement;

 

(u) Agent shall have received certified copies of each of (i) the Series A
Subordinated Note Purchase Agreement, (ii) the SAVVIS Center Naming Rights
Agreement, (iii) the Dupont Leases, (iv) the Bank of America Letter of Credit
Reimbursement Agreement and (v) the Microsoft Sublease;

 

(v) Holdings, Borrower and each of their respective Subsidiaries shall have
received all licenses, approvals or evidence of other actions required by any
Governmental Authority in connection with the execution and delivery by
Holdings, Borrower or their

 

Schedule 3.1 - Page 3



--------------------------------------------------------------------------------

Subsidiaries of the Loan Documents or with the consummation of the transactions
contemplated thereby;

 

(x) Agent shall have received copies of financial statements, in form and
substance satisfactory to Agent, evidencing that (x) revenue of Borrower was at
least $616,800,000 as of December 31, 2004 for the twelve month period then
ended and $162,200,000 as of March 31, 2005 for the three month period then
ended and (y) Adjusted EBITDA was at least $8,400,000 as of December 31, 2004
for the twelve month period then ended, $16,200,000 as of December 31, 2004 for
the three month period then ended and $14,000,000 as of March 31, 2005 for the
three month period then ended;

 

(y) Agent shall have received a duly executed Agreement Among Lenders; and

 

(z) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

Schedule 3.1 - Page 4



--------------------------------------------------------------------------------

 

Schedule 3.1(b)

 

The obligation of each Lender to continue to make Advances (or otherwise extend
credit hereunder) is subject to the fulfillment, on or before the date
applicable thereto, of each of the conditions subsequent set forth below (the
failure by Borrower to so perform or cause to be performed constituting an Event
of Default):

 

(i) within 30 days after the Closing Date, deliver to Agent an acknowledgement
to the provisions of Section 6.1(k) and 4.14(i) executed by each Foreign
Subsidiary of Holdings, the form and substance of which shall be reasonably
satisfactory to Agent and its counsel; and

 

(ii) within 30 days after the Closing Date, deliver to Agent a Control
Agreement, the form and substance of which shall be reasonably satisfactory to
Agent and its counsel with respect to accounts at Banc of America Securities
LLC.

 

Schedule 3.1 - Page 1



--------------------------------------------------------------------------------

 

Schedule 4.4

 

Locations of Inventory, Equipment and Account Records

 

Inventory and Equipment Locations: see attached list.

 

Inventory and Equipment stored with a bailee, warehouseman or similar party:
None.

 

Substantially all of the original Records pertaining to Accounts of Holdings,
Borrower and their respective Subsidiaries are maintained at the following
locations:

 

  1. 1 SAVVIS Parkway, Town & Country, MO 63017

 

  2. 12851 Worldgate Drive, Herndon, VA 20170

 



--------------------------------------------------------------------------------

 

Schedule 4.4 – Locations of Inventory and Equipment

 

[***] [Three pages omitted.]

 



--------------------------------------------------------------------------------

 

Schedule 4.6(a)

 

Jurisdictions of Organization

 

Holdings    Delaware Borrower    Missouri SAVVIS Communications International,
Inc.    Delaware SAVVIS Procurement Corporation    Delaware SAVVIS Federal   
Delaware SAVVIS Australia Pty. Ltd.    Australia SAVVIS Hong Kong Limited   
Hong Kong SAVVIS Communications Private Limited    India SAVVIS Communications
KK    Japan SAVVIS New Zealand Limited    New Zealand SAVVIS Philippines, Inc.
   Philippines SAVVIS Singapore Company Pte. Ltd.    Singapore SAVVIS Taiwan
Limited    Taiwan SAVVIS Argentina, S.A.    Argentina SAVVIS do Brasil Ltda.   
Brazil SAVVIS Telecomunicacoes Ltda.    Brazil SAVVIS Bermuda Ltd.    Bermuda
SAVVIS Communications Chile, S.A.    Chile SAVVIS Mexico, S.A. de C.V.    Mexico
SAVVIS Panama, S.A.    Panama SAVVIS Venezuela, S.A.    Venezuela SAVVIS France
S.A.S.    France SAVVIS Germany GmbH    Germany SAVVIS Magyarorszag Tavkozlesi
Kft.    Hungary SAVVIS Italia S.r.l.    Italy SAVVIS Poland Sp Zo.o.    Poland
SAVVIS Switzerland A.G.    Switzerland SAVVIS UK Limited    United Kingdom
SAVVIS Malaysia Sdn. Bhd    Malaysia SAVVIS Europe B.V.    Netherlands

 



--------------------------------------------------------------------------------

 

Schedule 4.6(b)

 

Chief Executive Offices

 

1 SAVVIS Parkway, Town & Country, Missouri 63017

 



--------------------------------------------------------------------------------

 

Schedule 4.6(c)

 

Organizational Identification Numbers

 

Holdings – Charter No. 2866075

Borrower – Charter No. 00418625

SAVVIS Communications International, Inc. – Charter No. 3038147

SAVVIS Procurement Corporation – Charter No. 3327521

SAVVIS Federal – Charter No. 3822634

 



--------------------------------------------------------------------------------

 

Schedule 4.7(b)

 

Holdings’ Subscriptions, Options, Warrants, Calls

 

1. Holdings has 203,070 shares of Series A Convertible Preferred Stock
outstanding.

 

2. Holdings has a warrant, dated as of March 18, 2002, outstanding to Nortel
Networks, Inc. to purchase 6,431,505 shares of Holdings common Stock at $0.75
per share, all of which are currently exercisable.

 

3. Holdings has four warrants, each dated as of June 28, 2002, outstanding to
Constellation Ventures and its Affiliates to purchase 6,666,667 shares in the
aggregate of Holdings common Stock at $0.75 per share, all of which are
currently exercisable.

 

4. As of May 23, 2005, Holdings had 52,107,088 shares of common Stock underlying
outstanding stock options that were granted to employees under Holdings’ stock
option plans currently in effect.

 



--------------------------------------------------------------------------------

 

Schedule 4.7(c)

 

Capitalization of Holdings’ Subsidiaries

 

Subsidiary

--------------------------------------------------------------------------------

  

Jurisdiction
of
Organization

--------------------------------------------------------------------------------

  

Authorized
Shares of
Common Stock

--------------------------------------------------------------------------------

  

Outstanding
Shares of
Common Stock

--------------------------------------------------------------------------------

  

Owner

--------------------------------------------------------------------------------

Borrower    Missouri    2,434,194    1,606,682    Holdings (100%) SAVVIS
Communications International, Inc.    Delaware    1,000    100    Holdings
(100%) SAVVIS Procurement Corporation    Delaware    1,000    100    Borrower
(100%) SAVVIS Federal    Delaware    1,000    100    Borrower (100%) SAVVIS
Australia Pty. Ltd.    Australia         1    Holdings (100%) SAVVIS Hong Kong
Limited    Hong Kong         2   

Holdings (50%)

SAVVIS Communications
International, Inc., as nominee (50%)

SAVVIS Communications Private Limited    India    100,000    100,000   

Holdings (90%)

R. Begur (4.99%)

A. Fazelbhoy (4.99%)

SAVVIS Communications KK    Japan         127    Holdings (100%) SAVVIS New
Zealand Limited    New Zealand         200,000    Holdings (100%) SAVVIS
Philippines, Inc.    Philippines         7,910,000   

Holdings (99.9%)

H. Leon (1 share)

R. Ongkiko (1 share)

M. Mercado (1 share)

A. Bengson (1 share)

N. Patacsil (1 share)

L. Blumenfeld (1 share)
D. Frear (1 share)

SAVVIS Singapore Company Pte. Ltd.    Singapore    200,000    2    Holdings
(100%) SAVVIS Taiwan Limited    Taiwan    8,000,000    7,999,946   

Holdings (99.9%)

SAVVIS Communications International, Inc. (1 share)

SAVVIS Europe B.V. (1 share)

SAVVIS Australia Pty. Ltd (1 share)

SAVVIS Hong Kong Limited (1 share)

SAVVIS New Zealand Limited (1 share)

SAVVIS Singapore Company Pte. Ltd. (1 share)

SAVVIS Argentina, S.A.    Argentina             

Holdings (99.8%)

SAVVIS Communications International, Inc. (0.2%)

SAVVIS do Brasil Ltda.    Brazil             

Holdings (95.0%)

SAVVIS Communications International, Inc. (5.0%)

SAVVIS Telecomunicacoes Ltda.    Brazil             

SAVVIS do Brasil Ltda. (99.8%)

Holdings (0.2%)

SAVVIS Bermuda Ltd.    Bermuda         12,000    Holdings (100%)

 



--------------------------------------------------------------------------------

SAVVIS Communications Chile, S.A.    Chile             

Holdings (99.9%)

SAVVIS Communications International, Inc. (0.1%)

SAVVIS Mexico, S.A. de C.V.    Mexico         5,000   

Holdings (99.0%)

SAVVIS Communications International, Inc. (1.0%)

SAVVIS Panama, S.A.    Panama         100    Holdings (100%) SAVVIS Venezuela,
S.A.    Venezuela         615    Holdings (100%) SAVVIS France S.A.S.    France
             Holdings (100%) SAVVIS Germany GmbH    Germany         1   
Holdings (100%) SAVVIS Magyarorszag Tavkozlesi Kft.    Hungary             
Holdings (100%) SAVVIS Italia S.r.l.    Italy             

Holdings (95.0%)

SAVVIS Communications International, Inc. (5.0%)

SAVVIS Poland Sp Zo.o.    Poland         80    Holdings (100%) SAVVIS
Switzerland A.G.    Switzerland         400    Holdings (100%) SAVVIS UK Limited
   U.K.    1,000,000    1,000,000    Holdings (100%) SAVVIS Malaysia Sdn. Bhd   
Malaysia    100,000    100,000   

Holdings (99.9%)

K. Abraham (1 share)

Timothy Lwa (1 share)

SAVVIS Europe B.V.    Netherlands         40    Holdings (100%)

 



--------------------------------------------------------------------------------

 

Schedule 4.13

 

Environmental Matters

 

None.

 



--------------------------------------------------------------------------------

 

Schedule 4.14(a)

 

Patents, Trademarks and Copyrights

 

Trademarks

 

Trademark

--------------------------------------------------------------------------------

  

Case Number/

Country

--------------------------------------------------------------------------------

  

Application

Number/Date

--------------------------------------------------------------------------------

  

Registration

Number/ Date

--------------------------------------------------------------------------------

  

Status/

Intern. Class

--------------------------------------------------------------------------------

  

Owner

--------------------------------------------------------------------------------

Digital Island and Design   

027078.00008

United States

  

76/016691

Apr 1, 2000

  

2524334

Jan 1, 2002

  

Registered

09, 38, 39, 42

   Borrower Exodus   

027078.00009

United States

  

75/391548

Nov 17, 1997

  

2289845

Dec 7, 1999

  

Registered

42

   Borrower Exodus and Design   

027078.00010

United States

  

75/611555

Dec 21, 1998

  

2486578

Sep 11, 2001

  

Registered

38, 42

   Borrower Exodus Communications   

027078.00011

United States

  

74/643549

Mar 8, 1995

  

2371376

Jul 25, 2000

  

Registered

38

   Borrower Footprint   

027078.00012

United States

  

75/536002

Aug 13, 1998

  

2348162

May 9, 2000

  

Registered

38

   Borrower Footprint Manager   

027078.00013

United States

  

75/536003

Aug 13, 1998

  

2404656

Nov 14, 2000

  

Registered

09

   Borrower Miscellaneous Design   

027078.A19

United States

  

76/016688

Apr 1, 2000

  

2511927

Nov 27, 2001

  

Registered

09, 38, 39, 42

   Borrower Sandpiper   

027078.00019

United States

  

75/536252

Aug 13, 1998

  

2495272

Oct 9, 2001

  

Registered

09, 38

   Borrower Sandpiper Networks   

027078.00020

United States

  

75/536004

Aug 13, 1998

  

2348163

May 9, 2000

  

Registered

38

   Borrower Traceware   

027078.A27

United States

  

75/578475

Oct 28, 1998

  

2432671

Mar 6, 2001

  

Registered

09, 42

   Borrower Digital Island   

027078.A1

Australia

  

787926

Mar 10, 1999

  

787926

Mar 10, 1999

  

Registered

38, 42

   Borrower Digital Island   

027078.A2

Benelux

  

899974

Aug 27, 1997

  

627765

Aug 22, 1997

  

Registered

35, 38, 42

   Borrower Digital Island   

027078.A4

Canada

  

854891

Aug 29, 1997

  

TMA531443

Aug 18, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.A5

China (People’s Republic)

  

 

Dec 3, 1997

  

1272262

May 7, 1999

  

Registered

42

   Borrower Digital Island   

027078.A6

European Community

  

000611830

Aug 22, 1997

  

000611830

Mar 24, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.A7

France

  

97/692686

Aug 26, 1997

  

97/692686

Aug 26, 1997

  

Registered

35, 38, 42

   Borrower Digital Island   

027078.A8

Germany

  

397407467

Aug 26, 1997

  

39740746

Sep 7, 2000

  

Registered

38, 42

   Borrower

 



--------------------------------------------------------------------------------

Digital Island   

027078.00026

Hong Kong

  

199712364

Aug 28, 1997

  

1999B14489

Nov 22, 1999

  

Registered

42

   Borrower Digital Island   

027078.A11

Israel

  

12644

Mar 15, 1999

  

126499

Mar 15, 1999

  

Registered

42

   Borrower Digital Island   

027078.A10

Italy

  

MI97C007851

Aug 19, 1997

  

00810989

Aug 26, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.A12

Japan

  

H09-155677

Sep 5, 1997

  

4422960

Oct 6, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.A18

Korea, Republic of

  

12415/97

Sep 2, 1997

  

53258

Feb 10, 1999

  

Registered

XX 106 (Korean)

   Borrower Digital Island   

027078.A19

Korea, Republic of

  

12415/97

Sep 2, 1997

  

49296

Nov 10, 1998

  

Registered

XX 112(Korean)

   Borrower Digital Island   

027078.A13

Mexico

  

388756

Aug 26, 1999

  

633920

Aug 26, 1999

  

Registered

38

   Borrower Digital Island   

027078.A14

Mexico

  

388757

Aug 26, 1999

  

628317

Aug 26, 1999

  

Registered

42

   Borrower Digital Island   

027078.A16

Singapore

  

T97/10653I

Aug 30, 1997

  

T97/10653I

Aug 30, 1997

  

Registered

38

   Borrower Digital Island   

027078.A17

Singapore

  

T97/10654G

Aug 30, 1997

  

T97/10654G

Aug 30, 1997

  

Registered

42

   Borrower Digital Island   

027078.A21

United Kingdom

  

2142965

Aug 22, 1997

  

2142965

Sep 4, 1998

  

Registered

38, 42

   Borrower Digital Island and Design   

027078.A11

Chile

  

515379

Jan 22, 2001

  

635510

Jul 8, 2002

  

Registered

09

   Borrower Digital Island and Design   

027078.A12

Chile

  

515380

Jan 22, 2001

  

635514

Jul 8, 2002

  

Registered

09

   Borrower Exodus Communications   

027078.00000

India

       

929526

Jun 2, 2000

  

Registered

09

   Borrower Footprint   

027078.00041.TR.001

Canada

  

1097885

Mar 29, 2001

  

TMA628228

Dec 13, 2004

   Registered    Borrower Footprint   

027078.A7

China

  

2001002396

Jan 2, 2001

  

1714122

Feb 14, 2002

  

Registered

09

   Borrower Footprint   

027078.A8

China

  

2001002397

Jan 2, 2001

  

1739878

Mar 28, 2002

  

Registered

09, 38, 42

   Borrower Footprint   

027078.A7

European Community

  

2150902

Mar 27, 2001

  

2150902

Apr 24, 2002

  

Registered

09, 38, 42

   Borrower Footprint   

027078.00025

Hong Kong

  

200105397

Apr 4, 2001

  

300241596

Apr 4, 2003

  

Registered

09

   Borrower

 



--------------------------------------------------------------------------------

Footprint   

027078.A3

Hong Kong

  

20015398

Apr 4, 2001

  

300241587

Apr 4, 2003

  

Registered

38

   Borrower Footprint   

027078.A1

Japan

  

2001-27959

Apr 4, 2001

  

4634166

Jan 10, 2003

  

Registered

09, 38

   Borrower Traceware   

027078.A22

Benelux

  

938603

May 20, 1999

  

668621

May 20, 1999

  

Registered

09, 35, 38, 42

   Borrower Traceware   

027078.A42

Japan

  

H11-048311

May 31, 1999

  

4641499

Jan 31, 2003

  

Registered

09, 42

   Borrower Traceware   

027078.A26

United Kingdom

  

2197828

May 19, 1999

  

2197828

Jul 7, 2000

  

Registered

09, 42

   Borrower Business Ready Hosting   

02707800074

USA

  

78/290497

Aug 21, 2003

        Pending    Borrower Digital Island   

027078.A3

Brazil

  

820208094

Sep 3, 1997

       

Pending

42

   Borrower Digital Island   

027078.A15

Russian Federation

  

99703298

Mar 15, 1999

       

Pending

09, 35, 38, 42

   Borrower Traceware   

027078.A23

Germany

  

39929157.1

May 20, 1999

       

Pending

09, 42

   Borrower Traceware   

027078.A25

Switzerland

  

04718/1999

May 21, 1999

       

Pending

09, 42

   Borrower Digital Island   

027078A1

Australia

  

787926

Mar 10, 1999

  

787926

Mar 10, 1999

  

Registered

38, 42

   Borrower Digital Island   

027078.A2

Benelux

  

899974

Aug 27, 1997

  

627765

Aug 27, 1997

  

Registered

35, 38, 42

   Borrower Digital Island   

027078.A3

Brazil

  

820208094

Sep 3, 1997

       

Pending

42

   Borrower IFAS    USA   

78/276833

Jul 21, 2003

       

Published

38, 42

   Borrower Intelligent IP Networking for Dynamic Companies    USA   

76/130150

Sep 15, 2000

  

2500174

Oct 23, 2001

  

Registered

38

   Borrower Proconnect    USA   

75/816511

Oct 6, 1999

  

2452623

May 22, 2001

  

Registered

38

   Borrower Prolink    USA   

75/816915

Oct 6, 1999

  

2364749

Jul 4, 2000

  

Registered

38

   Borrower Promanaged    USA   

75/816755

Oct 6, 1999

  

2421038

Jan 16, 2001

  

Registered

38

   Borrower

 



--------------------------------------------------------------------------------

Promanaged Plus    USA   

75/816753

Oct 6, 1999

  

2421036

Jan 16, 2001

  

Registered

38

   Borrower Prosecure    USA   

75/816560

Oct 6, 1999

  

2421035

Jan 16, 2001

  

Registered

42

   Borrower SAVVIS    USA   

75/816754

Oct 6, 1999

  

2421037

Jan 16, 2001

  

Registered

38

   Borrower SAVVIS Communications    USA   

75/204404

Nov 26, 1996

  

2148947

Apr 7, 1998

  

Registered

38

   Borrower The Network that Powers Wall Street    USA   

78/112647

Mar 5, 2002

  

2757570

Aug 26, 2003

  

Registered

38

   Borrower Trust the Network that Powers Wall Street to Empower Your Business
   USA   

78/156212

Aug 21, 2002

  

2719511

May 27, 2003

  

Registered

38

   Borrower When “Good Enough” is not Enough    USA   

78/273893

Jul 14, 2003

       

Pending

38, 42

   Borrower When “Good Enough” is Not Enough…There’s SAVVIS    USA   

78/205360

Jan 21, 2003

  

2907240

Nov 30, 2004

  

Registered

38, 42

   Borrower SAVVIS    Argentina   

2,233,944

Aug 10, 1999

  

1,810,829

Nov 16, 2000

   Registered    Borrower SAVVIS    Austria   

AM 4944/99

Aug 9, 1999

   n/a    Abandoned    Borrower SAVVIS    Australia   

805747

Aug 1, 1999

  

805747

Sep 1, 1999

   Registered    Borrower SAVVIS    Bahamas    n/a    n/a    Not filed   
Borrower SAVVIS    Benelux (Belgium, Netherlands, Luxembourg)   

944192

Aug 13, 1999

  

944,192

Aug 13, 1999

   Registered    Borrower SAVVIS    Bermuda   

TMA 31093

Sep 28, 1999

   n/a    Abandoned on 3/24/01    Borrower SAVVIS    Brazil   

821,734,032

Oct 20, 1999

   n/a    Abandoned    Borrower SAVVIS    Canada   

1025143

Aug 9, 1999

  

TMA593797

Nov 3, 2003

   Registered    Borrower

 



--------------------------------------------------------------------------------

SAVVIS    Cayman Islands    Same as UK Reg.    2205574    Withdrawn    Borrower
SAVVIS    Chile   

462,343

Sep 28, 1999

  

562,134

Feb 23, 2000

   Registered    Borrower SAVVIS    China   

9900126680

Oct 26, 1999

  

1475715

Nov 14, 2000

   Registered    Borrower SAVVIS    Columbia   

99-055,381

Sep 2, 1999

  

251019

Jul 28, 2000

   Registered    Borrower SAVVIS    Denmark   

VA 1999 03241

Aug 10, 1999

  

VR 200002409

Jun 2, 2000

   Registered    Borrower SAVVIS    Finland   

T199902524

Aug 13, 1999

  

218769

Sep 29, 2000

   Registered    Borrower SAVVIS    France   

99 807 353

Aug 10, 1999

  

99 807 353

Aug 10, 1999

   Registered    Borrower SAVVIS    Germany   

399 48 151.6/38

Aug 11, 1999

  

399 48 151

Feb 24, 2000

   Registered    Borrower SAVVIS    Greece   

142742

Dec 27, 1999

  

142742

Jul 17, 2001

   Registered    Borrower SAVVIS    Hong Kong   

12015/99

Sep 2, 1999

  

6116/200

Sep 22, 1999

   Registered    Borrower

SAVVIS

(Cl. 16)

   India   

875438

Sep 8, 1999

        OA Response pending (Descriptive, LOC)    Borrower

SAVVIS

(Cl. 38)

   India    Aug 9, 2004         OA Response pending (Descriptive)    Borrower
SAVVIS    Indonesia   

J99 14299

Aug 10, 1999

  

462586

Jan 17, 2002

   Registered    Borrower SAVVIS    Ireland   

99/2711

Sep 9, 1999

  

215344

Aug 9, 1999

   Registered    Borrower SAVVIS    Italy   

RM 99 004138

Sep 18, 1999

  

892,142

May 20, 2003

   Registered    Borrower SAVVIS    Japan   

78023/1999

Sep 24, 1999

  

4468427

Apr 20, 2001

   Registered    Borrower SAVVIS   

Korea

(South)

  

99-11609

Aug 11, 1999

  

63964

Oct 13, 2000

   Registered    Borrower SAVVIS    Malaysia   

99/09513

Sep 27, 1999

  

9909513

Sep 27, 1999

   Registered    Borrower

 



--------------------------------------------------------------------------------

SAVVIS    Mexico   

387764

Aug 19, 1999

       

Office Action Response Pending (LOC w/SAVVY)

Request Consent if Necessary

   Borrower SAVVIS    New Zealand   

314238

Aug 6, 1999

  

314238

Aug 11, 1999

   Registered    Borrower SAVVIS    Norway   

99,07982

Aug 10, 1999

  

212,105

Dec 6, 2001

   Registered    Borrower SAVVIS    Oman   

20718

Aug 22, 1999

        Office Action Response pending 6/1/03    Borrower SAVVIS    Panama   

104756

Jan 7, 2000

  

104756

Jan 23, 2001

   Registered    Borrower SAVVIS    Peru   

90061

Aug 26, 1999

  

20335

Feb 14, 2000

   Registered    Borrower SAVVIS    Philippines   

4-1999-

0005760

Aug 10, 1999

   n/a    Abandoned    Borrower

SAVVIS

(Refile)

   Philippines   

4-2003-0000653

Jan 24, 2002

        • Awaiting 1st OA    Borrower SAVVIS    Portugal   

346732R

May 22, 2000

  

346,732

Jun 18, 2001

   Registered    Borrower SAVVIS    Qatar   

21227

Aug 22, 1999

       

Power of Attorney to FA 11/19/00

Awaiting 1st OA

   Borrower SAVVIS    Saudi Arabia   

62338

Jan 30, 2000

   n/a    Abandoned    Borrower SAVVIS    Singapore   

T99/08532F

Aug 11, 1999

  

T99/08532F

Aug 11, 1999

   Registered    Borrower SAVVIS    South Africa   

09914532

Aug 11, 1999

  

99/14532

Aug 11, 1999

   Registered    Borrower SAVVIS    Spain   

30013

Nov 4, 1999

  

2268139

May 5, 2000

   Registered    Borrower SAVVIS    Sweden   

99-05605

Aug 11, 1999

  

348472

Sep 7, 2001

   Registered    Borrower SAVVIS    Switzerland   

07169/1999

Aug 10, 1999

  

444,337

Aug 10, 1999

   Registered    Borrower SAVVIS    Taiwan   

88244000

Sep 3, 1999

  

130192

Oct 1, 2000

   Registered    Borrower SAVVIS    Thailand   

399301

Sep 28, 1999

  

399301

Sep 28, 1999

   Registered    Borrower SAVVIS    Trinidad & Tobago   

30013

Oct 11, 1999

  

30013

Jun 15, 2000

   Registered    Borrower

 



--------------------------------------------------------------------------------

SAVVIS    UAE   

35012

Feb 14, 2000

  

27231

Jan 20, 2001

   Registered    Borrower SAVVIS    United Kingdom   

2205574

Aug 12, 1999

  

2205574

Aug 12, 1999

   Registered    Borrower SAVVIS    Venezuela   

2000-005288

Mar 30, 2000

  

S-015744

Nov 22, 2000

   Registration Fee Paid    Borrower ! (design)    United States        

2073528

Jun 24, 1997

  

Registered

38

   Borrower ! (design)    Australia        

753161

Jan 21, 1998

  

Registered

38

   Borrower ! (design) (Color is a feature of the Mark)    Canada         —     
—      Borrower ! (design)    Canada        

TMA497523

Jul 21, 1998

   Registered    Borrower ! (design) (in color)    China        

1372462

Mar 7, 2000

  

Registered

38

   Borrower ! (design)    Egypt        

112422

Jan 25, 1998

  

Registered

42

   Borrower ! (design)    European Community        

000664110

Aug 23, 1999

  

Registered

38

   Borrower ! (design)    Israel        

117974

Feb 23, 1999

  

Registered

42

   Borrower ! (design)    Japan        

4322967

Oct 8, 1999

  

Registered

38

   Borrower ! (design)    Liechtenstein        

10656

Jun 10, 1998

  

Registered

38

   Borrower ! (design)    Mexico        

565847

Nov 28, 1997

  

Registered

38

   Borrower ! (design)    New Zealand        

287889

Oct 24, 1997

  

Registered

38

   Borrower ! (design)    Norway        

191764

Jul 30, 1998

  

Registered

38, 42

   Borrower

 



--------------------------------------------------------------------------------

! (design)    Poland        

134775

Jan 26, 1998

  

Registered

38

   Borrower ! (design)    North Korea        

9679

Aug 26, 1998

  

Registered

38

   Borrower ! (design)    Romania        

34769

Mar 6, 1998

  

Registered

38

   Borrower ! (design)    Russian Federation        

177064

Jan 23, 1998

  

Registered

38

   Borrower ! (design)    Saudi Arabia        

483/60

Jun 17, 1998

  

Registered

42

   Borrower ! (design)    South Africa        

98/1204

Jan 30, 1998

  

Registered

38

   Borrower ! (design)    United Arab Emirates        

22845

May 20, 1998

  

Registered

38

   Borrower WAM!BASE    United States        

2147154

Mar 31, 1998

  

Registered

39

   Borrower WAM!BASE    Australia        

753163

Jan 21, 1998

  

Registered

35

   Borrower WAM!BASE    Canada        

TMA523073

Feb 15, 2000

   Registered    Borrower WAM!BASE (in Chinese Characters)    China        

1292268

Jul 7, 1999

  

Registered

42

   Borrower WAM!BASE    China        

1292270

Jul 7, 1999

  

Registered

42

   Borrower WAM!BASE    South Korea        

52745

Jan 27, 1999

  

Registered

112 (Korean Class)

   Borrower WAM!BASE    Egypt (in Arabic)        

112426

Jan 25, 1998

  

Registered

42

   Borrower WAM!BASE    Egypt        

112424

Jan 25, 1998

  

Registered

42

   Borrower

 



--------------------------------------------------------------------------------

WAM!BASE    European Community        

000664136

Dec 17, 1999

  

Registered

42

   Borrower WAM!BASE    Israel        

117633

May 6, 1999

  

Registered

42

   Borrower WAM!BASE    Japan        

4423186

Oct 6, 2000

  

Registered

35

   Borrower WAM!BASE    Liechtenstein        

10653

Jun 10, 1998

  

Registered

42

   Borrower WAM!BASE    Mexico        

566817

Dec 15, 1997

  

Registered

42

   Borrower WAM!BASE    New Zealand        

287895

Oct 22, 1997

  

Registered

42

   Borrower WAM!BASE    Norway        

191763

Jul 30, 1998

  

Registered

35, 38, 42

   Borrower WAM!BASE    Poland        

134963

Mar 11, 2003

  

Registered

38

   Borrower WAM!BASE    North Korea        

9678

Aug 26, 1998

  

Registered

38

   Borrower WAM!BASE    Romania        

35264

Mar 6, 1998

  

Registered

38

   Borrower WAM!BASE    Russian Federation        

190323

Jun 28, 2000

  

Registered

42

   Borrower WAM!BASE (in Arabic)    Saudi Arabia        

471/20

Jun 18, 1998

  

Registered

42

   Borrower WAM!BASE    Saudi Arabia        

467/91

Jun 17, 1998

  

Registered

42

   Borrower

 



--------------------------------------------------------------------------------

WAM!BASE    South Africa        

98/1205

Nov 5, 2001

  

Registered

38

   Borrower WAM!BASE    Switzerland        

474586

Jul 27, 2000

  

Registered

35

   Borrower WAM!BASE (in Arabic)    United Arab Emirates        

22023

May 20, 1998

  

Registered

42

   Borrower WAM!BASE    United Arab Emirates        

26620

May 20, 1998

  

Registered

42

   Borrower WAM!NET    United States        

2024019

Dec 17, 1996

  

Registered

38

   Borrower WAM!NET    Australia        

753160

Jan 21, 1998

  

Registered

38

   Borrower WAM!NET    Canada        

TMA497425

Jul 20, 1998

   Registered    Borrower WAM!NET (in Chinese Characters)    China        

1277448

May 21, 1999

  

Registered

38

   Borrower WAM!NET    China        

1299823

Jul 28, 1999

  

Registered

38

   Borrower WAM!NET    South Korea        

52310

Jan 20, 1999

  

Registered

112 (Korean Class)

   Borrower WAM!NET    Egypt        

112420

Jan 25, 1998

  

Registered

38

   Borrower WAM!NET (in Arabic)    Egypt        

112421

May 26, 2002

  

Registered

42

   Borrower WAM!NET    European Community        

000346759

Mar 1, 1999

  

Registered

9, 38, 42

   Borrower WAM!NET    Israel        

117634

Jun 7, 1999

  

Registered

42

   Borrower WAM!NET    Israel        

117631

Jun 7, 1999

  

Registered

9

   Borrower WAM!NET    Japan        

4378525

Apr 21, 2000

  

Registered

38

   Borrower WAM!NET    Liechtenstein        

10654

Jun 10, 1998

  

Registered

38

   Borrower

 



--------------------------------------------------------------------------------

WAM!NET    Mexico        

541389

Jan 31, 1997

  

Registered

38

   Borrower WAM!NET    New Zealand        

287896

Feb 4, 1998

  

Registered

38

   Borrower WAM!NET    New Zealand        

288016

Feb 4, 1998

  

Registered

9

   Borrower WAM!NET    Norway        

191761

Jul 30, 1998

  

Registered

38, 42

   Borrower WAM!NET    Poland        

134777

Jan 26, 1998

  

Registered

38

   Borrower WAM!NET    North Korea        

9680

Aug 26, 1998

  

Registered

38

   Borrower WAM!NET    Romania        

35262

Mar 6, 1998

  

Registered

38

   Borrower WAM!NET    Russian Federation        

185370

Mar 3, 2001

  

Registered

38

   Borrower WAM!NET (in Arabic)    Saudi Arabia        

471/16

Jun 18, 1998

  

Registered

42

   Borrower WAM!NET    Saudi Arabia        

471/17

Jun 18, 1998

  

Registered

42

   Borrower WAM!NET    South Africa        

98/1202

Jan 30, 1998

  

Registered

38

   Borrower WAM!NET    Switzerland        

466385

Nov 4, 1999

  

Registered

38

   Borrower WAM!PROOF    United States        

2024112

Dec 17, 1996

  

Registered

38

   Borrower WAM!PROOF    Australia        

753162

Jan 21, 1998

  

Registered

38

   Borrower WAM!PROOF    Canada        

TMA497449

Jul 20, 1998

   Registered    Borrower WAM!PROOF    China        

1277449

May 21, 1999

  

Registered

38

   Borrower WAM!PROOF (in Chinese Characters)    China        

1277447

May 21, 1999

  

Registered

38

   Borrower WAM!PROOF    South Korea        

52744

Jan 27, 1999

  

Registered

112 (Korean Class)

   Borrower WAM!PROOF    Egypt        

112425

Jan 25, 1998

  

Registered

42

   Borrower

WAM!PROOF

(in Arabic)

   Egypt        

112423

Jan 25, 1998

  

Registered

42

   Borrower WAM!PROOF    European Community        

000664086

Feb 22, 1999

  

Registered

38

   Borrower

 



--------------------------------------------------------------------------------

WAM!PROOF    Israel        

117632

Feb 7, 1999

  

Registered

42

   Borrower WAM!PROOF    Japan        

4322968

Oct 8, 1999

  

Registered

38

   Borrower WAM!PROOF    Liechtenstein        

10655

Jun 10, 1998

  

Registered

38

   Borrower WAM!PROOF    Mexico        

566818

Dec 15, 1997

  

Registered

38

   Borrower WAM!PROOF    New Zealand        

287894

Oct 22, 1997

  

Registered

38

   Borrower WAM!PROOF    Norway        

191762

Jul 30, 1998

  

Registered

35, 38, 42

   Borrower WAM!PROOF    Poland        

134774

Jan 26, 1998

  

Registered

38

   Borrower WAM!PROOF    North Korea        

9677

Aug 26, 1998

  

Registered

38

   Borrower WAM!PROOF    Romania        

35263

Mar 6, 1998

  

Registered

38

   Borrower WAM!PROOF    Russian Federation        

178753

Jan 23, 1998

  

Registered

38

   Borrower WAM!PROOF (in Arabic)    Saudi Arabia        

471/19

Jun 18, 1998

  

Registered

42

   Borrower WAM!PROOF    Saudi Arabia        

471/18

Apr 5, 1999

  

Registered

42

   Borrower WAM!PROOF    South Africa        

98/1203

Jan 30, 1998

  

Registered

38

   Borrower WAM!PROOF    Switzerland        

466384

Nov 4, 1999

  

Registered

38

   Borrower WAM!PROOF (in Arabic)    United Arab Emirates         —      38   
Borrower WAM!PROOF    United Arab Emirates         —      38    Borrower

 



--------------------------------------------------------------------------------

Pending U.S. Patent Applications:

 

Title

--------------------------------------------------------------------------------

  

Application No.

--------------------------------------------------------------------------------

  

Filed

--------------------------------------------------------------------------------

Configurable adaptive global traffic control and management    10/259,497   
September 30, 2002 Managed Object Replication    10/073,938    February 14, 2002
Systems, methods and protocols for securing data in transit over networks   
10/190,495    July 9, 2002 Integrity Monitoring System and Data Visualization
Tool for Viewing Data Generated Thereby    10/768,738    February 2, 2004 Event
monitoring system and method    10/318,025    December 13, 2002 Product toolkit
system and method    10/315,214    December 10, 2002 Real-time streaming media
measurement system and method    10/174,481    June 19, 2002 System and method
for providing composite variance analysis for network operation    10/743,732   
December 24, 2003 System and method for preventing comprehension of a printed
document    09/612,598    July 2, 2003 Optimized network resource location   
09/930,975    August 17, 2001 Internet content delivery network    10/095,811   
March 13, 2002 Secured shared storage architecture    10/173,512    June 14,
2002 Methods and systems for shared storage virtualization    10/192,182    July
9, 2002 On-demand overlay routing for computer-based communication networks   
10/630,559    July 30, 2003 Method and System for Optimizing Routing of Data
Packets    11/013,361    December 17, 2004 Identifying and requesting data in
network using identifiers which are based on contents of data (co-owned with
Kinetech)    09/987,723    November 15, 2001 Identifying data in a data
processing system (co-owned with Kinetech)    10/742,972    December 23, 2003
Content Delivery Network and Associated Methods and Mechanisms    11/017,650   
December 22, 2004 Filed/Not Published    10/430,375    May 7, 2003 Filed/Not
Published    09/603,174    June 23, 2000

 

Issued U.S. Patents:

 

Patent Name

--------------------------------------------------------------------------------

  

Registration No.

--------------------------------------------------------------------------------

  

Date Issued

--------------------------------------------------------------------------------

System and method for providing composite variance analysis for network
operation    6,708,137    March 16, 2004 Optimized network resource location   
6,185,598    February 6, 2001 Internet content delivery network    6,654,807   
November 25, 2003 Document management system and method for business quality
modeling    6,154,753    November 28, 2000 On-demand overlay routing for
computer-based communication networks    6,275,470    August 14, 2001 On-demand
overlay routing for computer-based communication networks    6,473,405   
October 29, 2002 On-demand overlay routing for computer-based communication
networks    6,778,502    August 17, 2004 Method and system for optimizing
routing of data packets    6,130,890    October 10, 2000 Data processing system
using substantially unique identifiers to identify data items, whereby identical
data items have the same identifiers (co-owned with Kinetech)    5,978,791   
November 2, 1999 Identifying and requesting data in network using identifiers
which are based on contents of data (co-owned with Kinetech)    6,415,280   
July 2, 2002 Service network incorporating geographically-remote hubs linked by
high speed transmission paths    6,044,405    March 28, 2000 Method and system
for optimizing routing of data packets    6,870,851    March 22, 2005 Method for
cloning a source application with assignment of unique identifier to clone
application    6,088,516    July 11, 2000

 



--------------------------------------------------------------------------------

Foreign Patents or Applications:

 

Country / Entity

--------------------------------------------------------------------------------

  

App. No.

--------------------------------------------------------------------------------

  

Patent No.

--------------------------------------------------------------------------------

Korea

   10-2004-70046B     

China

   2821371.8     

EPO

   2799672.7     

Japan

   2003-531370     

Japan

   2003-568495     

Korea

   10-2004-7012607     

Europe

   3739748.6     

China

         

Canada

   2320261     

Europe

   99906680.6     

Hong Kong

   1103543.5     

Europe

   128346.4    EP (UK) 1143337 B1

Sweden

        128346.4

Germany

        699 09 839.4-08

Australia

   26529/99    763539

Japan

   2000-530860     

Norway

   20004010     

Europe

   2782505.8     

Europe

   2752239     

Japan

   2001-504633     

Europe

   941508.4     

Canada

   2,374,621     

Taiwan

   88116516    133064

Japan

   531073/1996     

Europe

   96910762.2     

Europe

   979234093     

Canada

   2224664    2224664

Australia

   29221/97    736773

Japan

   9-537246     

New Zealand

   329369     

 

Registered Domain Names:

 

MYADVANCE.INFO

 

3561.COM

 

3561.NET

 

ARCA.COM

 

AS3561.NET

 

ATCDNS.NET

 

COLLOCATION.NET

 

COLOCATION.ORG

 

DIGISLE.COM

 

DIGISLE.NET

 

DIGISLE.ORG

 

DIGITALISLAND.COM

 

DIGITALISLAND.NET

 

EXODUS.COM

 

EXODUS.NET

 

EXODUSCOMMUNICATIONS.BIZ

 



--------------------------------------------------------------------------------

EXODUSCOMMUNICATIONS.COM

 

EXODUSCOMMUNICATIONS.NET

 

SAVVISCOMMUNICATIONS.US

 

SAVVISCOMMUNICATIONS.ORG

 

SAVVISCOMMUNICATIONS.NET

 

SAVVISCOMMUNICATIONS.INFO

 

SAVVISCOMMUNICATIONS.COM

 

SAVVISCOMMUNICATIONS.BIZ

 

SAVVIS.ORG

 

SAVVIS.NET

 

SAVVIS.COM

 

TRACEWARE.NET

 

TRACEWARE.COM

 

SSLCDN.ORG

 

SSLCDN.NET

 

SSLCDN.COM

 

SAVVISSTATION.NET

 

SAVVISSTATION.COM

 

SAVIS.NET

 

SAVIS.COM

 

SANDPIPER.NET

 

OUT-SOURCE.NET

 

NETSEARCH.COM

 

MYEXODUS.NET

 

MYEXODUS.COM

 

FOOTPRINT.NET

 

FOOTPRINTINTERACTIVE.COM

 

FOOTPRINTINTERACTIVE.NET

 

FPLIVE.NET

 

FPONDEMAND.NET

 

GLOBAL.NET

 

IPROXY.COM

 

ISLD.NET

 

Obligations to pay fees, royalties, etc.: None

 



--------------------------------------------------------------------------------

 

Schedule 4.14(c)

 

Ownership

 

Borrower, as successor in interest to Digital Island, Inc., has a license to use
technology jointly owned with Kinetech, Inc. pursuant to that certain License
Agreement, dated September 1, 2000, among Digital Island, Inc. and Kinetech,
Inc.

 

Borrower has a license to use technology owned by Inkra Networks Corporation
pursuant to that certain Technology Agreement, dated May 24, 2005, among
Borrower and Inkra Networks Corporation.

 



--------------------------------------------------------------------------------

 

Schedule 4.16

 

Deposit Accounts and Securities Accounts

 

DOMESTIC ACCOUNTS

 

Sl.
No.


--------------------------------------------------------------------------------

  

Company Name

--------------------------------------------------------------------------------

  

Account No.

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

  

Bank

--------------------------------------------------------------------------------

1    Borrower    [***]    Operating Account   

Bank of America N.A.

1101 Wootton Parkway

Rockville, MD 20852

2    Borrower    [***]    Savvis Communications - Receivables    3    Borrower
   [***]    Savvis Communications Corporation    4    Borrower    [***]   
Savvis Communications    5    Borrower    [***]    Savvis Comm - ACH
Disbursements    6    Borrower    [***]    Electronic Payables Account    7   
Borrower    [***]    Savvis Employee Benefits Account    8    Borrower    [***]
   Payroll Account    9    Borrower    [***]    Acuity Receivables    10   
Borrower    [***]    Portal Receivables    11    Borrower    [***]   
Concentration Account    12    Savvis Federal    [***]    Operating    13   
Savvis Federal    [***]    Payroll    14    Savvis Federal    [***]   
Concentration Account    15    Borrower    [***]*    Money Market   

Bank of America Securities LLC

8300 Greensboro Drive,

Suite 620

McLean, VA 22102

16    Borrower    [***]*    Securities Account    17    Borrower    [***]*   
Money Market   

Bank of America Securities, LLC

100 Federal Street

MS: MA5-100-12-08

Boston, MA 02110

18    Borrower    [***]*    Securities Account    19    Borrower    [***]*   
Money Market   

Bear, Stearns & Co. Inc.

383 Madison Avenue

New York, NY 10179

20    Borrower    [***]*    Money Market    21    Borrower    [***]    Money
Market    22    Borrower    [***]    Money Market   

JPMorgan Chase Bank

1411 Broadway 45

New York, NY 10018

23    Borrower    [***]    Time Deposit   

Wells Fargo, N.A.

Grand Cayman Branch

MAC A0195-177

San Francisco, CA 94163-5803

--------------------------------------------------------------------------------

* To be closed as soon as practicable following the Closing Date.

 



--------------------------------------------------------------------------------

 

INTERNATIONAL ACCOUNTS

 

Sl.
No.


--------------------------------------------------------------------------------

  

Company Name

--------------------------------------------------------------------------------

  

Account No.

--------------------------------------------------------------------------------

  

Currency

--------------------------------------------------------------------------------

  

Bank

--------------------------------------------------------------------------------

1    Savvis Europe BV    [***]    Euro   

Bank of America

26 Elmfield Road, Bromley BR1 1WA

2    Savvis Europe BV    [***]    DKK    3    Savvis Europe BV    [***]    Euro
   4    Savvis Europe BV    [***]    Euro    5    Savvis Europe BV    [***]   
Euro    6    Savvis Europe BV    [***]    Euro    7    Savvis Europe BV    [***]
   Euro    8    Savvis France SA    [***]    Euro    9    Savvis Germany GMBH   
[***]    Euro    10    Savvis UK Limited    [***]    GBP    11    Savvis Europe
BV    [***]    Swed Krona    12    Savvis Switzerland AG    [***]    Swis Francs
   13    Savvis Europe BV    [***]    Euro    14    Savvis Europe BV    [***]   
Nor Krona    15    Borrower    [***]*    Term Deposit   

Bank of America

5 Canada Square

London E14 5AQ, England

16    Borrower    [***]    CAD   

Bank of America

200 Front St., Suite 2500

Toronto, Canada M5V 3L2

17    SAVVIS Australia Pty Limited    [***]    AUD   

HSBC Bank Australia Ltd –

28 Bridge Street, Sydney NSW 2000

18    SAVVIS New Zealand Limited    [***]    NZD   

HSBC Limited New Zealand

50 Manners Street, Wellington, New Zealand

19    SAVVIS Hong Kong Limited    [***]    HKD   

HSBC Corp Limited

1 Queen’s Road Central, Hong Kong

20    SAVVIS Hong Kong Limited    [***]    USD   

HSBC Corp Limited

1 Queen’s Road Central, Hong Kong

21    SAVVIS Singapore Company Pte Ltd    [***]    SGD   

HSBC Corp Limited

Collyer Quay Branch

21 Collyer Quay #01-00 HSBC

Building (S) 049320

Singapore

22    SAVVIS Singapore Company Pte Ltd    [***]    USD    23    SAVVIS
Philippines    [***]    Peso   

HSBC Corp Limited

Manila Head Office

G/F The Enterprise Center

6766 Ayala Avenue Corner Paseo de Roxas

Makati City, Philippines

24    SAVVIS Communications K.K.    [***]    JPY   

Mizuho Bank

Kamiyacho Branch

1-5 Toranomon 5-chome,

Minato-ku Tokyo, 105-0001

Japan

25    SAVVIS Communications K.K.    [***]    USD   

--------------------------------------------------------------------------------

* To be closed as soon as practicable following the Closing Date

 



--------------------------------------------------------------------------------

26    SAVVIS Taiwan[***]    [***]    NTD   

HSBC Corp Limited

23/F International Trade Building

333 Keelung Rd, Sec. 1, Taipei 110, Taiwan

27    SAVVIS Taiwan    [***]    NTD    28    SAVVIS Taiwan    [***]    USD    29
   SAVVIS Malaysia Sdn. Bhd.    [***]    MYR   

HSBC Bank Malaysia Bhd

Menara Genesis

33 Jalan Sultan Ismail

50250 Kuala Lumpur, Malaysia

30    SAVVIS Europe BV    [***]    Euro   

ABN Amro

Vijzelstraat 68-78, 1017 HL

Amsterdam, The Netherlands

31    SAVVIS Italy SRO    [***]    Euro   

Banco Popolare di Milano

Via Mazzini, 9/11 20123

Milano, Italy

32    SAVVIS Magyarorszag KFT    [***]    HUF   

BNP Paribas

H-1055

Budapest, Hungary

33    SAVVIS Germany GMBH    [***]    Euro   

Dresdner Bank AG

60613 Frankfurt, Germany

34    SAVVIS Europe BV    [***]    USD   

Garanti

Villa Cad., Maya Is Merkezi, 101/102

Istanbul, Turkey

35    SAVVIS Europe BV    [***]    TRL    36    SAVVIS UK Limited    [***]   
GBP   

Natwest

Bournemouth Commercial Office,

2nd Floor Heron House

10 Christ Church Road

Bournemouth, Dorset BH1 3WR

37    SAVVIS UK Limited    [***]    GBP    38    SAVVIS UK Limited    [***]   
Euro    39    SAVVIS UK Limited    [***]    USD    40    SAVVIS UK Limited   
[***]    Euro    41    SAVVIS UK Limited    [***]    GBP    42    SAVVIS Europe
BV    [***]    Euro   

Santander Centra Hispano

2758 Madrid, Spain

43    SAVVIS France SA    [***]    Euro   

Societe Generale

91 Avenue des Champs Elysees

75008 Paris, France

44    SAVVIS Switzerland AG    [***]    Swis Francs   

UBS

Lowenstasse 49, Postfach 8098

Zurich, Switzerland

45    SAVVIS Bermuda    [***]    USD   

Bank of Bermuda

P.O. Box HM 1020

Hamilton HM DX Bermuda

46    SAVVIS Telecommunications    [***]    USD   

Banco Itau

Rua Francisco Tramontanto 100

3 Andar Real Parque

05686-010 Sao Paulo SP

 



--------------------------------------------------------------------------------

 

Schedule 4.18

 

Permitted Indebtedness

 

1. Series A Subordinated Indebtedness (obligation as of May 1, 2005
$233,474,015)

 

2. DuPont Leases (obligation as of May 1, 2005 $59,447,182)

 

3. Guaranty of DuPont Leases by Holdings

 

4. EMC2 Equipment Lease (Long-term Capital Lease obligation of Borrower as of
May 1, 2005 $127,741)

 

5. King Commercial Lease (Short-term Capital Lease obligation of Borrower as of
May 1, 2005 $6,789)

 

6. EMC2 Equipment Lease (Short-term Capital Lease obligation of Borrower as of
May 1, 2005 $75,237)

 

7. Master Lease and Financing Agreement Number 102920 with Hewlett-Packard
Financial Services Company (Short-term Capital Lease obligation of Borrower as
of May 1, 2005 $216,713)

 

8. Sun Equipment Lease (Short-term Capital Lease obligation of Borrower as of
May 1, 2005 $127,219)

 

9. Unsecured Promissory Note payable by Borrower to Duke Realty Limited
Partnership dated May 28, 2002 (obligation as of May 1, 2005 $1,192,403) (Note:
this obligation is reflected on the consolidated balance sheet as accrued rent)

 



--------------------------------------------------------------------------------

 

Schedule 5.2

 

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

Monthly (not later than the 20th day of each month)  

(a) a detailed calculation of the Borrowing Base set forth in a Borrowing Base
Certificate,

 

(b) a cash report of Collections received for domestic Accounts from the prior
month with supporting documentation,

 

(c) a Recurring Revenue report detailing a calculation for the prior month of
the Recurring Revenue, and detailing inter-company revenue allocated to Foreign
Subsidiaries,

 

(d) a summary aging of Borrower’s accounts payable, and any book overdraft, and

 

(e) a list of any Subsidiaries created, formed or acquired during the prior
month.

Quarterly  

(e) if requested by Agent, a detailed list of Borrower’s customers (with monthly
Recurring Revenues in excess of $20,000),

 

(f) a report of all modified, newly developed, and newly acquired intellectual
property for Holdings, Borrower and their respective Subsidiaries, if any, and

 

(g) a report regarding Holdings’, Borrower’s and their respective Subsidiaries’
accrued, but unpaid, taxes owing to the United States or jurisdictions located
in the United States.

Within 5 Business Days prior to of entering into:   (h) subscriptions, options
(other than options granted to employees or directors to an option plan
described on Schedule 4.7(b)), warrants, or calls relating to any shares of
Holdings’ capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Upon request by Agent   (i) such other
reports as to the Collateral or the financial condition of Holdings, Borrower
and their respective Subsidiaries, as Agent may reasonably request. Upon
Borrower obtaining knowledge  

(j) notice of any material change in revenue recognition or billing practices.

 

(k) receipt of a “Purchase Option Notice” pursuant to Section 15(c) of the
Microsoft Sublease.

 

Schedule 5.2 - Page 1



--------------------------------------------------------------------------------

 

Schedule 5.3

 

Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:

 

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrower’s fiscal quarters) after the end of
each month during each of Borrower’s fiscal years  

(a) an unaudited (x) consolidated and consolidating balance sheet and income
statement and (y) consolidated statement of cash flow, in each case covering
Holdings’, Borrower’s and their respective Subsidiaries’ operations during such
period,

 

(b) a management discussion and analysis with respect to such monthly financial
statements required under (a) above, including comparisons to Projections and an
attrition analysis,

 

(c) a Compliance Certificate, and

 

(d) a report setting for in reasonable detail the amount of cash, Cash
Equivalents and Foreign Cash Equivalents of the Foreign Subsidiaries of
Holdings, along with the current balance of the net inter-company payable owing
by the Foreign Subsidiaries of Holdings to Holdings and its Domestic
Subsidiaries.

as soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years  

(e) consolidated financial statements of Holdings, Borrower and their respective
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.16), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management), and

 

(f) a Compliance Certificate.

as soon as available, but in any event within 30 days prior to the start of each
of Borrower’s fiscal years,   (g) copies of Borrower’s Projections, in form and
substance (including as to scope, underlying assumptions and for financial
covenant purposes) satisfactory to Agent, in its Permitted Discretion, for the
forthcoming fiscal year, month by month, certified by the chief financial
officer of Borrower as being such officer’s good faith estimate of the financial
performance of Holdings, Borrower and their respective Subsidiaries during the
period covered thereby. if and when filed or otherwise delivered by Holdings,
Borrower, or any of their respective Subsidiaries  

(h) written notice of the filing of Form 10-Q quarterly reports, Form 10-K
annual reports, and Form 8-K current reports,

 

(i) written notice of the filing of any other filings made by Holdings, Borrower
or any of their respective Subsidiaries with the SEC, and

 

(j) any other information that is provided by Holdings to its shareholders (in
their capacity as shareholders and not any other capacity) generally, including
without limitation monthly reporting distributed to shareholders.

 

Schedule 5.3 - Page 1



--------------------------------------------------------------------------------

promptly, but in any event within 5 Business Days after Borrower has knowledge
of any event or condition that constitutes a Default or an Event of Default,  
(k) notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto. promptly after the
commencement thereof, but in any event within 15 days after the service of
process with respect thereto on Holdings, Borrower or any of their respective
Subsidiaries,   (l) notice of all actions, suits, or proceedings brought by or
against Holdings, Borrower or any of their respective Subsidiaries before any
Governmental Authority which reasonably could be expected to result in a
Material Adverse Change. upon the request of Agent,   (m) any other information
reasonably requested relating to the financial condition of Holdings, Borrower
or their respective Subsidiaries.

 

Schedule 5.3 - Page 2